COLLATERAL TRUST AGREEMENT
dated as of July 31, 2009,
among
UNISYS CORPORATION,
the Guarantors from time to time party hereto,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Trustee under the First Lien Indenture,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Trustee under the Second Lien Indenture,
the other Secured Debt
Representatives from time to time party hereto
and
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Collateral Trustee

TABLE OF CONTENTS

Page

      ARTICLE 1.DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1
SECTION 1.2
ARTICLE 2.THE TRUST ESTATES
SECTION 2.1
SECTION 2.2
SECTION 2.3
SECTION 2.4
SECTION 2.5
SECTION 2.6
SECTION 2.7
SECTION 2.8
SECTION 2.9
  Defined Terms
Rules of Interpretation

Declaration of Senior Trust
Declaration of Junior Trust
Priority of Liens
Restrictions on Enforcement of Junior Liens
Waiver of Right of Marshalling.
Discretion in Enforcement of Priority Liens.
Discretion in Enforcement of Priority Lien Obligations
Insolvency or Liquidation Proceedings
Collateral Shared Equally and Ratably within Class ARTICLE 3.OBLIGATIONS AND
POWERS OF COLLATERAL TRUSTEE

SECTION 3.1
SECTION 3.2
SECTION 3.3
SECTION 3.4
SECTION 3.5
SECTION 3.6
SECTION 3.7
SECTION 3.8
  Undertaking of the Collateral Trustee
Release or Subordination of Liens
Enforcement of Liens
Application of Proceeds
Powers of the Collateral Trustee
Documents and Communications
For Sole and Exclusive Benefit of Holders of Secured Obligations
Additional Secured Debt ARTICLE 4.OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE
OTHER GUARANTORS

SECTION 4.1
SECTION 4.2
SECTION 4.3
SECTION 4.4
  Release of Liens on Collateral
Delivery of Copies to Secured Debt Representatives
Collateral Trustee not Required to Serve, File, Register or Record
Release of Liens in Respect of Notes ARTICLE 5.IMMUNITIES OF THE COLLATERAL
TRUSTEE

SECTION 5.1
SECTION 5.2
SECTION 5.3
SECTION 5.4
SECTION 5.5
SECTION 5.6
SECTION 5.7
SECTION 5.8
SECTION 5.9
SECTION 5.10
SECTION 5.11
SECTION 5.12
SECTION 5.13
SECTION 5.14
  No Implied Duty
Appointment of Agents and Advisors
Other Agreements
Solicitation of Instructions
Limitation of Liability
Documents in Satisfactory Form
Entitled to Rely
Secured Debt Default
Actions by Collateral Trustee
Security or Indemnity in Favor of the Collateral Trustee
Rights of the Collateral Trustee
Limitations on Duty of Collateral Trustee in Respect of Collateral
Assumption of Rights, Not Assumption of Duties
No Liability for Clean Up of Hazardous Materials ARTICLE 6.RESIGNATION AND
REMOVAL OF THE COLLATERAL TRUSTEE

SECTION 6.1
SECTION 6.2
SECTION 6.3
SECTION 6.4
ARTICLE 7.MISCELLANEOUS PROVISIONS
SECTION 7.1
SECTION 7.2
SECTION 7.3
SECTION 7.4
SECTION 7.5
SECTION 7.6
SECTION 7.7
SECTION 7.8
SECTION 7.9
SECTION 7.10
SECTION 7.11
SECTION 7.12
SECTION 7.13
SECTION 7.14
SECTION 7.15
SECTION 7.16
SECTION 7.17
SECTION 7.18
SECTION 7.19
SECTION 7.20
SECTION 7.21
SECTION 7.22
SECTION 7.23
SECTION 7.24
  Resignation or Removal of Collateral Trustee
Appointment of Successor Collateral Trustee
Succession
Merger, Conversion or Consolidation of Collateral Trustee

Amendment
Voting
Further Assurances; Insurance; Real Estate
Perfection of Junior Trust Estate
Successors and Assigns
Delay and Waiver
Notices
Notice Following Discharge of Priority Lien Obligations
Entire Agreement
Compensation; Expenses
Indemnity
Severability
Headings
Obligations Secured
Governing Law
Consent to Jurisdiction
Waiver of Jury Trial
Counterparts
Effectiveness
Additional Guarantors
Continuing Nature of this Agreement
Insolvency
Rights and Immunities of Secured Debt Representatives
Patriot Act

         
EXHIBIT A
EXHIBIT B
EXHIBIT C
EXHIBIT D
EXHIBIT E
EXHIBIT F
  –
–
–
–
–
-   Additional Secured Debt Designation
Form of Collateral Trust Joinder—Additional Secured Debt
Form of Collateral Trust Joinder—Additional Guarantors
Form of ABL Intercreditor Agreement
Form of Mortgage
Form of Opinion



    SCHEDULE 1 – Mortgaged Properties

This Collateral Trust Agreement (this “Agreement”) is dated as of July 31, 2009
and is by and among Unisys Corporation, a Delaware corporation (the “Company”),
the Guarantors from time to time party hereto, Deutsche Bank Trust Company
Americas, a banking corporation duly organized under the laws of the State of
New York, as First Lien Trustee (as defined below), Deutsche Bank Trust Company
Americas, a banking corporation duly organized under the laws of the State of
New York, as Second Lien Trustee (as defined below), the other Secured Debt
Representatives from time to time party hereto, and Deutsche Bank Trust Company
Americas, a banking corporation duly organized under the laws of the State of
New York, as Collateral Trustee (in such capacity and together with its
successors in such capacity, the “Collateral Trustee”).

RECITALS

The Company intends to issue (i) 12 3/4% Senior Secured Notes due 2014 (together
with any additional notes issued under the First Lien Indenture (as defined
below), the “First Lien Notes”) in an aggregate principal amount of $384,962,000
pursuant to an Indenture dated as of the date hereof (as amended, supplemented,
amended and restated or otherwise modified and in effect from time to time, the
“First Lien Indenture”) among the Company, the Guarantors party thereto from
time to time and Deutsche Bank Trust Company Americas, as trustee (in such
capacity and together with its successors in such capacity, the “First Lien
Trustee”), and (ii) 14 1/4% Senior Secured Notes due 2015 (together with any
additional notes issued under the Second Lien Indenture (as defined below), the
“Second Lien Notes”) in an aggregate principal amount of $246,603,000 pursuant
to a Second Lien Indenture dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Second Lien Indenture”) among the Company, the Guarantors party
thereto from time to time and Deutsche Bank Trust Company Americas, as trustee
(in such capacity and together with its successors in such capacity, the “Second
Lien Trustee”).

The Company and the Guarantors intend to secure the Obligations under the First
Lien Notes, the Guarantees of the First Lien Notes and the First Lien Indenture
and any future Priority Lien Debt, with Liens on all current and future
Collateral to the extent that such Liens have been provided for in the
applicable Security Documents.

The Company and the Guarantors intend to secure the Obligations under the Second
Lien Notes, the Guarantees of the Second Lien Notes and the Second Lien
Indenture and any future Junior Lien Debt, with Liens on all current and future
Collateral to the extent that such Liens have been provided for in the
applicable Security Documents.

This Agreement sets forth the terms on which each Secured Party has appointed
the Collateral Trustee to act as the collateral trustee for the current and
future holders of the Secured Obligations to receive, hold, maintain, administer
and distribute the Collateral at any time delivered to the Collateral Trustee or
the subject of the Security Documents, and to enforce the Security Documents and
all interests, rights, powers and remedies of the Collateral Trustee with
respect thereto or thereunder and the proceeds thereof.

Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.

AGREEMENT

In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:

ARTICLE 1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1 Defined Terms. The following terms will have the following meanings:

“ABL Collateral” means all now owned or hereafter acquired:

(1) “accounts” and “payment intangibles,” other than “payment intangibles” (in
each case, as defined in Article 9 of the UCC) which constitute identifiable
proceeds of Collateral which is not ABL Collateral;

(2) “deposit accounts” (as defined in Article 9 of the UCC), “securities
accounts” (as defined in Article 8 of the UCC), including all monies,
“uncertificated securities,” and “securities entitlements” (as defined in
Article 8 of the UCC) contained therein (including all cash, marketable
securities and other funds held in or on deposit in either of the foregoing),
“instruments” (as defined in Article 9 of the UCC), including intercompany notes
of Subsidiaries, and “chattel paper” (as defined in Article 9 of the UCC);

(3) general intangibles pertaining to the other items of property included
within clauses (1), (2), (4) and (5) of this definition of ABL Collateral,
including, without limitation, all contingent rights with respect to warranties
on accounts which are not yet “payment intangibles” (as defined in Article 9 of
the UCC);

(4) “records” (as defined in Article 9 of the UCC), “supporting obligations” (as
defined in Article 9 of the UCC) and related “letters of credit” (as defined in
Article 5 of the UCC), commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to any of the foregoing;
and

(5) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of suit) of any or all of the foregoing, except to
the extent that any item of property included in clauses (1) through
(5) includes Excluded Assets.

“ABL Intercreditor Agreement” means an intercreditor agreement entered into by
the Collateral Trustee in connection with Permitted ABL Debt, if any, in
substantially the form attached as Exhibit D, as amended, supplemented,
modified, restated, renewed or replaced (whether upon or after termination or
otherwise), in whole or in part from time to time, in accordance with the terms
of Section 7.1 and such intercreditor agreement.

“Act of Priority Lien Debtholders” means, as to any matter at any time, a
direction in writing delivered to the Collateral Trustee by or with the written
consent of either:

(1) with respect to the First Lien Notes, the holders of at least 25% of the
aggregate outstanding principal amount of the First Lien Notes or

(2) with respect to any other Series of Priority Lien Debt, the holders of at
least 25% of the aggregate outstanding principal amount of such Series of
Priority Lien Debt (including outstanding letters of credit whether or not then
available or drawn, with such letters of credit being deemed to have a principal
amount equal to the maximum potential liability of the Company and the
Guarantors thereunder), to the extent (in the case of this clause (2)) that the
outstanding principal amount of such Series of Priority Lien Debt is in excess
of $50.0 million.

For purposes of this definition, (a) Priority Lien Debt registered in the name
of, or beneficially owned by, the Company or any Affiliate of the Company will
be deemed not to be outstanding, and (b) votes will be determined in accordance
with Section 7.2; provided that, with respect to clause (a) hereof, in
connection with any Act of Priority Lien Debtholders, the Company shall, upon
the reasonable request of the Collateral Trustee, deliver to the Collateral
Trustee a certificate, signed by an authorized officer of the Company, setting
forth the aggregate principal amounts of any Priority Lien Debt registered in
the name of, or beneficially owned by, the Company or any Affiliate of the
Company and the Collateral Trustee may conclusively rely on such certificate.

“Act of Required Debtholders” means, as to any matter at any time:

(1) prior to the Discharge of Priority Lien Obligations, a direction in writing
delivered to the Collateral Trustee by or with the written consent of the
holders of at least 50.1% of the sum of:

(a) the aggregate outstanding principal amount of Priority Lien Debt (including
outstanding letters of credit whether or not then available or drawn, with such
letters of credit being deemed to have a principal amount equal to the maximum
potential liability of the Company and the Guarantors thereunder); and

(b) other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Priority Lien Debt; and

(2) at any time after the Discharge of Priority Lien Obligations, a direction in
writing delivered to the Collateral Trustee by or with the written consent of
the holders of Junior Lien Debt representing the Required Junior Lien
Debtholders.

For purposes of this definition, (a) Secured Debt registered in the name of, or
beneficially owned by, the Company or any Affiliate of the Company will be
deemed not to be outstanding and (b) votes will be determined in accordance with
Section 7.2.

“Additional Secured Debt” has the meaning set forth in Section 3.8.

“Additional Secured Debt Designation” means a notice in substantially the form
of Exhibit A.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. Notwithstanding any of the foregoing to the contrary, no
Person (other than the Company or any Subsidiary of the Company) in whom the
Company or a Subsidiary of the Company makes an investment in connection with a
Permitted Securitization Program will be deemed to be an Affiliate of the
Company or any of its Subsidiaries solely by reason of such investment. For
purposes of this definition, the terms “controlling,” “controlled by” and “under
common control with” have correlative meanings.

“Agreement” has the meaning set forth in the preamble.

“Asset Sale” has the meaning assigned to it in the First Lien Indenture or the
Second Lien Indenture, as the context requires.

“Asset Sale Offer” has the meaning assigned to it in the First Lien Indenture or
the Second Lien Indenture, as the context requires.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the City of New York or at a place of payment are
authorized by law, regulation or executive order to remain closed.

“Capital Lease Obligations” has the meaning assigned to it in the First Lien
Indenture or the Second Lien Indenture, as the context requires.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Cash Equivalents” means:

(1) United States dollars, Euros, any national currency of any participating
member state of the economic and monetary union as contemplated in the Treaty on
European Union, Australian dollars, Brazilian Reals, Indian Rupees, South
African Rand, Swiss Franc and the British pound, or other local currencies held
by the Company and its Restricted Subsidiaries from time to time in the ordinary
course of business;

(2) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government; provided, that the full faith and credit of the United States is
pledged in support of those securities having maturities of not more than two
years from the date of acquisition;

(3) certificates of deposit and Eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
domestic commercial bank having capital and surplus in excess of $500.0 million
and a Thomson Bank Watch Rating of “B” or better in the case of U.S. banks and
$100.0 million (or the U.S. dollar equivalent as of the date of determination)
in the case of non-U.S. banks;

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

(5) commercial paper or marketable short-term money market or readily marketable
direct obligations and similar securities having one of the two highest ratings
obtainable from Moody’s or S&P and, in each case, maturing within two years
after the date of acquisition; and

(6) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (5) of this
definition.

“Class” means (1) in the case of Junior Lien Debt, every Series of Junior Lien
Debt, taken together, and (2) in the case of Priority Lien Debt, every Series of
Priority Lien Debt, taken together.

“Collateral” means all properties and assets at any time owned or acquired by
the Company or any Guarantor, except: (1) Excluded Assets; and (2) any
properties and assets in which the Collateral Trustee is required to release its
Liens pursuant to Section 3.2; provided, that, if such Liens are required to be
released as a result of the sale, transfer or other disposition of any
properties or assets of the Company or any Guarantor, such assets or properties
will cease to be excluded from the Collateral if the Company or any Guarantor
thereafter acquires or reacquires such assets or properties.

“Collateral Trustee” has the meaning set forth in the preamble.

“Collateral Trust Joinder” means (1) with respect to the provisions of this
Agreement relating to any Additional Secured Debt, an agreement substantially in
the form of Exhibit B and (2) with respect to the provisions of this Agreement
relating to the addition of additional Guarantors, an agreement substantially in
the form of Exhibit C.

“Company” has the meaning set forth in the preamble.

“Covenant Defeasance” has the meaning assigned to it in the First Lien Indenture
or the Second Lien Indenture, as the context requires.

“Credit Facilities” means one or more debt facilities or commercial paper
facilities, in each case with banks or other institutional lenders providing for
revolving credit loans, term loans, receivables financing (including through the
sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables), letters of credit or other
long-term indebtedness, in each case, as amended, restated, modified, renewed,
refunded, replaced in any manner (whether upon or after termination or
otherwise) or refinanced (including by means of sales of debt securities) in
whole or in part from time to time whether by the same or any other agent(s) or
lender(s) including any such replacement, refunding or refinancing facility or
indenture that increases the amount permitted to be borrowed thereunder or
alters the maturity thereof (provided that such increase in borrowings is
permitted under Section 4.09 of the First Lien Indenture and Section 4.09 of the
Second Lien Indenture and the other Secured Debt Documents) or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder .

“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:

(1) termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;

(2) payment in full in cash of the principal of, and interest and premium, if
any, on all Priority Lien Debt (other than any undrawn letters of credit);

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting Priority Lien Debt;
and

(4) payment in full in cash of all other Priority Lien Obligations that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).

“Domestic Operating Subsidiary” means any Subsidiary of the Company other than a
Subsidiary that:

(1) does not transact any substantial portion of its business or regularly
maintain any substantial portion of its operating assets within the continental
limits of the United States;

(2) is principally engaged in the business of financing (including, without
limitation, the purchase, holding, sale or discounting of or lending upon any
accounts receivable, notes, contracts, leases or other forms of obligations) the
sale or lease of merchandise, equipment or services (a) by the Company, (b) by a
Subsidiary of the Company (whether such sales or leases have been made before or
after the date when such corporation became a Subsidiary), (c) by another
Affiliate of the Company or (d) by any corporation prior to the time when
substantially all its assets have been acquired by the Company;

(3) is principally engaged in the business of owning, leasing, dealing in or
developing real property; or

(4) is principally engaged in the holding of stock in, and/or the financing of
operations of, an Affiliate of the Company.

“Equally and Ratably” means, in reference to sharing of Liens or proceeds
thereof as between holders of Secured Obligations within the same Class, that
such Liens or proceeds:

(1) will be allocated and distributed in accordance with Section 3.4 first to
the Secured Debt Representative for each outstanding Series of Secured Debt
within that Class, for the account of the holders of such Series of Secured
Debt, ratably in proportion to the principal of, and interest and premium (if
any) and reimbursement obligations (contingent or otherwise) with respect to
letters of credit, if any, outstanding (whether or not drawings have been made
under such letters of credit) on, each outstanding Series of Secured Debt within
that Class when the allocation or distribution is made, and thereafter; and

(2) will be allocated and distributed in accordance with Section 3.4 (if any
remain after payment in full of all of the principal of, and interest and
premium (if any) and reimbursement obligations (contingent or otherwise) with
respect to letters of credit, if any, outstanding (whether or not drawings have
been made on such letters of credit) on all outstanding Secured Obligations
within that Class) to the Secured Debt Representative for each outstanding
Series of Secured Obligations within that Class, for the account of the holders
of any remaining Secured Obligations within that Class, ratably in proportion to
the aggregate unpaid amount of such remaining Secured Obligations within that
Class due and demanded (with written notice to the applicable Secured Debt
Representative and the Collateral Trustee) prior to the date such distribution
is made.

“Excess Proceeds” has the meaning assigned to it in the First Lien Indenture or
the Second Lien Indenture, as the context requires.

“Excluded Assets” means each of the following:

(1) any real property or fixtures located outside of the United States and any
leasehold interests in real property;

(2) any lease, license, contract, property right or agreement to which the
Company or any Guarantor is a party, and any of its rights or interests
thereunder, if and to the extent that a security interest is (i) prohibited by
or in violation of any law, rule or regulation applicable to the Company or any
Guarantor, or (ii) will constitute or result in a breach, termination or default
under or requires any consent not obtained under any such lease, license,
contract, property right or agreement (other than to the extent that any such
law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest in the
Collateral pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any
relevant jurisdiction or any other applicable law or principles of equity);
provided that any such lease, license, contract, or agreement shall cease to be
an Excluded Asset and the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable, and to the extent severable, shall attach
immediately to any portion of such lease, license, contract, or agreement not
subject to the prohibitions specified in subclauses (i) and (ii) of this clause
(3); provided, further, that the exclusions referred to in this clause (3) shall
not include any proceeds of any such lease, license, contract, property right or
agreement;

(3) any other property or assets (other than the Mortgaged Property) in which a
Lien cannot be perfected by (i) the filing of a financing statement under the
UCC of the relevant jurisdiction or (ii) a filing at the U.S. Patent and
Trademark Office or the U.S. Copyright Offices, so long as the aggregate Fair
Market Value of all such property and assets does not at any one time exceed
$20.0 million;

(4) any deposit account for taxes, payroll, employee benefits or similar items
and any other account or financial asset in which such security interest would
be unlawful or in violation of any Plan or employee benefit agreement;

(5) accounts receivable and related assets transferred or purported to be
transferred in a Permitted Securitization Program;

(6) assets, with respect to which any applicable law prohibits the creation or
perfection of security interests therein;

(7) deposit or checking accounts with balances below $1.0 million, so long as
the aggregate balance of all such deposit and checking accounts does not at any
one time exceed $10.0 million;

(8) any motor vehicles, vessels and aircraft, or other property subject to a
certificate of title;

(9) any intent-to-use application for registration of a trademark filed pursuant
to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law;

(10) cash or Cash Equivalents securing reimbursement obligations under letters
of credit or surety bonds, which letters of credit and surety bonds are
otherwise not secured by Priority Liens, Junior Liens or Permitted ABL Liens;
and

(11) equity interests in any joint venture with a third party that is not an
Affiliate, to the extent a pledge of such equity interests is prohibited by the
documents governing such joint venture.

“Fair Market Value” has the meaning assigned to it in the First Lien Indenture
or the Second Lien Indenture, as the context requires.

“First Lien Notes” has the meaning set forth in the recitals.

“First Lien Indenture” has the meaning set forth in the recitals.

“First Lien Trustee” has the meaning set forth in the recitals.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Original Issue Date.

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Guarantors” means any Person that at any time provides a guarantee of any
Secured Obligations.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(3) in respect of banker’s acceptances;

(4) representing Capital Lease Obligations;

(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed except (i) any such balance that constitutes a trade
payable or similar obligation to a trade creditor, in each case accrued in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP; or

(6) representing any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet
(excluding the footnotes thereto) of the specified Person prepared in accordance
with GAAP. In addition, the term “Indebtedness” includes all Indebtedness of
others secured by a Lien on any asset of the specified Person (whether or not
such Indebtedness is assumed by the specified Person) and, to the extent not
otherwise included, the Guarantee by the specified Person of any Indebtedness of
any other Person, other than by endorsement of negotiable instruments for
collection in the ordinary course of business.

“Indemnified Liabilities” means any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, taxes, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, performance, administration or enforcement of this Agreement or any of
the other Security Documents, including any of the foregoing relating to the use
of proceeds of any Secured Debt or the violation of, noncompliance with or
liability under, any law applicable to or enforceable against the Company, any
of its Subsidiaries or any Guarantor or any of the Collateral and all reasonable
costs and expenses (including reasonable fees and expenses of legal counsel
selected by the Indemnitee) incurred by any Indemnitee in connection with any
claim, action, investigation or proceeding in any respect relating to any of the
foregoing, whether or not suit is brought.

“Indemnitee” has the meaning set forth in Section 7.11(a).

“Indentures” means, collectively, the First Lien Indenture and the Second Lien
Indenture.

“Insolvency or Liquidation Proceeding” means:

(1) any case commenced by or against the Company or any Guarantor under Title
11, U.S. Code, or any similar federal or state law for the relief of debtors,
any other proceeding for the reorganization, recapitalization or adjustment or
marshalling of the assets or liabilities of the Company or any Guarantor, any
receivership or assignment for the benefit of creditors relating to the Company
or any Guarantor or any similar case or proceeding relative to the Company or
any Guarantor or its creditors, as such, in each case whether or not voluntary;

(2) any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any Guarantor, in each case whether
or not voluntary and whether or not involving bankruptcy or insolvency; or

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of the Company or any Guarantor are determined and any payment or
distribution is or may be made on account of such claims.

“Junior Lien” means a Lien granted by a Security Document to the Collateral
Trustee, at any time, upon any Collateral of the Company or any Guarantor to
secure Junior Lien Obligations, that is:

(1) with respect to Collateral other than ABL Collateral, junior in priority to
all Priority Liens and senior in priority to all Permitted ABL Liens, if any;

(2) with respect to ABL Collateral, junior in priority to all Priority Liens and
all Permitted ABL Liens, if any; and

(3) pari passu with all other Liens to secure Junior Lien Obligations.

“Junior Lien Debt” means:

(1) the Second Lien Notes issued by the Company on the Original Issue Date;

(2) any other Indebtedness (including letters of credit and reimbursement
obligations with respect thereto) of the Company that is secured on a
subordinated basis to the Priority Lien Debt by a Junior Lien that was permitted
to be incurred and so secured under each applicable Secured Debt Document;

provided, that:

(a) on or before the date on which such Indebtedness is incurred by the Company,
such Indebtedness is designated by the Company as “Junior Lien Debt” for the
purposes of the Secured Debt Documents in an Additional Secured Debt Designation
executed and delivered in accordance with Section 3.8(b); provided, that no
Series of Secured Debt may be designated as both (i) Junior Lien Debt and
Priority Lien Debt or (ii) Junior Lien Debt and Permitted ABL Debt;

(b) the Junior Lien Representative for such Indebtedness executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(a) (unless the Junior
Lien Representative for the holders of such Indebtedness is already a party
hereunder in a manner that applies to the holders of such Indebtedness);

(c) such Indebtedness is governed by an indenture, credit agreement or other
agreement that includes a Lien Sharing and Priority Confirmation; and

(d) all other requirements set forth in this Agreement, including Section 3.8,
as to the confirmation, grant or perfection of the Collateral Trustee’s Liens to
secure such Indebtedness or Obligations in respect thereof are satisfied (and
the satisfaction of such requirements and the other provisions of this clause
(d) will be conclusively established if the Company delivers to the Collateral
Trustee an Officers’ Certificate stating that such requirements and other
provisions have been satisfied and that such Indebtedness is “Junior Lien
Debt”); and

(3) Hedging Obligations of the Company incurred to hedge or manage interest rate
risk in accordance with the terms of the Secured Debt Documents; provided that:

(a) on or before the date on which such Hedging Obligations are incurred by the
Company such Hedging Obligations are designated by the Company, in an Officers’
Certificate delivered to each Priority Lien Representative, Junior Lien
Representative and the Collateral Trustee, as “Junior Lien Debt” for the
purposes of the Secured Debt Documents in an Additional Secured Debt Designation
executed and delivered in accordance with Section 3.8(b); provided, that no
Series of Secured Debt may be designated as both (i) Junior Lien Debt and
Priority Lien Debt or (ii) Junior Lien Debt and Permitted ABL Debt;

(b) the counterparty in respect of such Hedging Obligations, in its capacity as
a holder or beneficiary of such Junior Lien, executes and delivers a Collateral
Trust Joinder in accordance with Section 3.8(a) or otherwise becomes (or the
associated Junior Liens otherwise become) subject to the terms of this
Agreement; and

(c) all other requirements set forth in this Agreement, including Section 3.8,
have been complied with (and the satisfaction of such requirements will be
conclusively established if the Company delivers to the Collateral Trustee an
Officers’ Certificate stating that such requirements and other provisions have
been satisfied and that such Hedging Obligations are “Junior Lien Debt”).

“Junior Lien Documents” means, collectively, the Second Lien Indenture and any
indenture, credit agreement or other agreement governing each Series of Junior
Lien Debt and the Security Documents (other than any Security Documents that do
not secure Junior Lien Obligations).

“Junior Lien Obligations” means Junior Lien Debt and all other Obligations in
respect thereof.

“Junior Lien Representative” means (1) the Second Lien Trustee or (2) in the
case of any future Series of Junior Lien Debt, the trustee, agent or
representative of the holders of such Series of Junior Lien Debt who maintains
the transfer register for such Series of Junior Lien Debt and (A) is appointed
as a Junior Lien Representative (for purposes related to the administration of
the Security Documents) pursuant to the indenture, credit agreement or other
agreement governing such Series of Junior Lien Debt, together with its
successors in such capacity, and (B) that has executed a Collateral Trust
Joinder.

“Junior Trust Estate” has the meaning set forth in Section 2.2.

“Legal Defeasance” has the meaning assigned to it in the First Lien Indenture or
the Second Lien Indenture, as the context requires.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and, except in connection with any Permitted Securitization Program, any filing
of or agreement to give any financing statement under the UCC (or equivalent
statutes) of any jurisdiction; provided that in no event shall an operating
lease be deemed to constitute a Lien.

“Lien Sharing and Priority Confirmation” means:

(1) as to any Series of Priority Lien Debt, the written agreement of the holders
of such Series of Priority Lien Debt, as set forth in the indenture, credit
agreement or other agreement governing such Series of Priority Lien Debt, for
the enforceable benefit of all holders of each existing and future Series of
Secured Debt, each existing and future Secured Debt Representative and each
existing and future holder of Permitted Prior Liens:

(a) that all Priority Lien Obligations will be and are secured Equally and
Ratably by all Priority Liens at any time granted by the Company or any
Guarantor to secure any Obligations in respect of such Series of Priority Lien
Debt, whether or not upon property otherwise constituting Collateral, and that
all such Priority Liens will be enforceable by the Collateral Trustee for the
benefit of all holders of Priority Lien Obligations Equally and Ratably;

(b) that the holders of Obligations in respect of such Series of Priority Lien
Debt are bound by the provisions of this Agreement (and any ABL Intercreditor
Agreement), including the provisions relating to the ranking of Priority Liens
and the order of application of proceeds from enforcement of Priority Liens; and

(c) consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement and the other Security Documents;

(2) as to any Series of Junior Lien Debt, the written agreement of the holders
of such Series of Junior Lien Debt, as set forth in the indenture, credit
agreement or other agreement governing such Series of Junior Lien Debt, for the
enforceable benefit of all holders of each existing and future Series of Secured
Debt, each existing and future Secured Debt Representative, and each existing
and future holder of Permitted Prior Liens:

(a) that all Junior Lien Obligations will be and are secured Equally and Ratably
by all Junior Liens at any time granted by the Company or any Guarantor to
secure any Obligations in respect of such Series of Junior Lien Debt, whether or
not upon property otherwise constituting Collateral for such Series of Junior
Lien Debt, and that all such Junior Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Junior Lien Obligations Equally and
Ratably;

(b) that the holders of Obligations in respect of such Series of Junior Lien
Debt are bound by the provisions of this Agreement (and any ABL Intercreditor
Agreement), including the provisions relating to the ranking of Junior Liens and
the order of application of proceeds from the enforcement of Junior Liens; and

(c) consenting to and directing the Collateral Trustee to perform its
obligations under this Agreement and the other Security Documents; and

(3) as to any Series of Permitted ABL Debt of the Company or any Guarantor, the
written agreement of the holders of such Series of Permitted ABL Debt, as set
forth in the credit agreement or other agreement governing such Series of
Permitted ABL Debt, for the enforceable benefit of all holders of each existing
and future Series of Secured Debt, each existing and future Secured Debt
Representative and each existing and future holder of Permitted Prior Liens:

(a) that the holders of Obligations in respect of such Series of Permitted ABL
Debt are bound by the provisions of this Agreement and the ABL Intercreditor
Agreement; and

(b) consenting to the performance of, and directing the collateral agent or
other representative with respect to such Series of Permitted ABL Debt to
perform, its obligations under this Agreement and the ABL Intercreditor
Agreement.

“Moody’s” means Moody’s Investors Service, Inc., a subsidiary of Moody’s
Corporation, and any successor to its rating agency business.

“Mortgage” means a mortgage or deed of trust substantially in the form of
Exhibit E with such modifications as may be required by local law, as it may be
amended, supplemented, restated or otherwise modified from time to time.

“Mortgaged Property” means each parcel of real property owned in fee simple by
the Company or any Guarantor required to be mortgaged to the Collateral Trustee,
for the benefit of Secured Parties, including without limitation the properties
listed on Schedule 1 (which Schedule shall be supplemented from time to time to
reflect any additional property required to be mortgaged pursuant to
Section 7.3(g)(6)).

“Notes” means, collectively, the First Lien Notes and the Second Lien Notes.

“Obligations” means any principal, interest (including all interest accrued
thereon after the commencement of any Insolvency or Liquidation Proceeding at
the rate, including any applicable post-default rate, specified in the Secured
Debt Documents, even if such interest is not enforceable, allowable or allowed
as a claim in such proceeding), penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

“Officers’ Certificate” means a certificate with respect to compliance with a
condition or covenant provided for in this Agreement, signed on behalf of the
Company by two officers of the Company, one of whom must be the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, including:

(1) a statement that the Person making such certificate has read such covenant
or condition;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate are based;

(3) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

(4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

“Original Issue Date” means July 31, 2009.

“Permitted ABL Debt” means:

(1) Indebtedness (including letters of credit and reimbursement obligations with
respect thereto) incurred by the Company or any of its Restricted Subsidiaries
secured by Permitted ABL Liens that was permitted to be incurred and so secured
under each applicable Secured Debt Document; provided, that on or before the
date on which such Indebtedness is incurred by the Company or any Restricted
Subsidiary:

(a) such Indebtedness is designated by the Company, in an Officers’ Certificate
delivered to each Priority Lien Representative and the Collateral Trustee, as
“Permitted ABL Debt” for the purposes of the Secured Debt Documents; provided
that no Series of Secured Debt may be designated as both (i) Permitted ABL Debt
and Priority Lien Debt or (ii) Permitted ABL Debt and Junior Lien Debt;

(b) such Indebtedness is incurred by the Company or any Guarantor, such
Indebtedness (i) is governed by a credit agreement or other agreement that
includes a Lien Sharing and Priority Confirmation and (ii) the collateral agent
or other representative with respect to such Indebtedness, the Collateral
Trustee, the Company and each applicable Guarantor, has duly executed and
delivered an ABL Intercreditor Agreement; and

(2) Hedging Obligations of the Company incurred to hedge or manage interest rate
risk in accordance with the terms of the Secured Debt Documents; provided that:

(a) on or before the date on which such Hedging Obligations are entered into by
the Company, such Hedging Obligations are designated by the Company, in an
Officers’ Certificate delivered to each Priority Lien Representative, Junior
Lien Representative and the Collateral Trustee, as “Permitted ABL Debt” for the
purposes of the Secured Debt Documents; provided that no Series of Secured Debt
may be designated as both (i) Permitted ABL Debt and Priority Lien Debt or
(ii) Permitted ABL Debt and Junior Lien Debt; and

(b) the counterparty in respect of such Hedging Obligations, in its capacity as
a holder or beneficiary of such Permitted ABL Lien, executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(a) or otherwise becomes
(or the associated ABL Liens otherwise become) subject to the terms of this
Agreement.

“Permitted ABL Debt Obligations” means Permitted ABL Debt and all other
Obligations in respect thereof.

“Permitted ABL Liens” means Liens granted to the collateral agent under any
Permitted ABL Debt facility, at any time, upon (i) ABL Collateral of the Company
or any Guarantor, (ii) current assets of any foreign or domestic Subsidiary that
is not a Guarantor or (iii) Collateral other than ABL Collateral, which Liens in
the case of this clause (iii) are junior in priority to all Priority Liens and
Junior Liens on the terms set forth in the ABL Intercreditor Agreement, in each
case to secure Permitted ABL Debt Obligations.

“Permitted Liens” has the meaning assigned to it in the First Lien Indenture or
the Second Lien Indenture, as the context requires.

“Permitted Prior Liens” means:

(1) Liens described in clauses (5), (6), (8), (10), (15), (25), (26) and (30) of
the definition of “Permitted Liens” under the First Lien Indenture; and

(2) Permitted Liens that arise by operation of law and are not voluntarily
granted, to the extent entitled by law to priority over the Liens created by the
Security Documents.

“Permitted Securitization Program” means any receivables securitization program
(including the program established under the Receivables Facility) pursuant to
which the Company or any of its Subsidiaries sells, conveys or otherwise
transfers any accounts receivable, whether now existing or arising in the
future, and any assets related thereto that are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable (including,
without limitation, all collateral securing accounts receivable, all contracts
and all guarantees or other obligations in respect of accounts receivable and
all proceeds of accounts receivable); provided, however, that a receivables
securitization program shall be deemed not to be a “Permitted Securitization
Program” hereunder to the extent that such program was not permitted by the
terms of the Secured Debt Documents to be a “Permitted Securitization Program”
(or equivalent term).

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Plan” has the meaning assigned to it in the First Lien Indenture.

“Priority Lien” means a Lien granted by a Security Document to the Collateral
Trustee, at any time, upon any property of the Company or any Guarantor to
secure Priority Lien Obligations, and that is:

(1) with respect to Collateral other than ABL Collateral, senior in priority to
all Junior Liens and Permitted ABL Liens, if any;

(2) with respect to ABL Collateral, junior in priority to all Permitted ABL
Liens, if any, and senior in priority to all Junior Liens; and

(3) pari passu with all other Liens to secure Priority Lien Obligations.

“Priority Lien Debt” means:

(1) the First Lien Notes issued by the Company on the Original Issue Date;

(2) additional notes issued under any indenture or other Indebtedness (including
letters of credit and reimbursement obligations with respect thereto) of the
Company that is secured Equally and Ratably with the First Lien Notes by a
Priority Lien that was permitted to be incurred and so secured under each
applicable Secured Debt Document; provided, in the case of any additional notes
or other Indebtedness referred to in this clause (2), that:

(a) on or before the date on which such additional notes were issued or
Indebtedness is incurred by the Company, such additional notes or other
Indebtedness, as applicable, is designated by the Company as “Priority Lien
Debt” for the purposes of the Secured Debt Documents in an Additional Secured
Debt Designation executed and delivered in accordance with Section 3.8(a);
provided, that no Series of Secured Debt may be designated as both (i) Priority
Lien Debt and Junior Lien Debt or (ii) Priority Lien Debt and Permitted ABL
Debt;

(b) the Priority Lien Representative for such Indebtedness executes and delivers
a Collateral Trust Joinder in accordance with Section 3.8(b) (unless the
Priority Lien Representative for the holders of such Indebtedness is already a
party hereunder in a manner that applies to the holders of such Indebtedness);

(c) such additional notes or other Indebtedness is governed by an indenture or a
credit agreement, as applicable, or other agreement that includes a Lien Sharing
and Priority Confirmation; and

(d) all other requirements set forth in this Agreement, including Section 3.8,
as to the confirmation, grant or perfection of the Collateral Trustee’s Liens to
secure such Indebtedness or Obligations in respect thereof are satisfied (and
the satisfaction of such requirements will be conclusively established if the
Company delivers to the Collateral Trustee an Officers’ Certificate stating that
such requirements and other provisions have been satisfied and that such notes
or such Indebtedness is “Priority Lien Debt”); and

(3) Hedging Obligations of the Company incurred to hedge or manage interest rate
risk in accordance with the terms of the Secured Debt Documents; provided that:

(a) on or before the date on which such Hedging Obligations are incurred by the
Company, such Hedging Obligations are designated by the Company as “Priority
Lien Debt” for the purposes of the Secured Debt Documents in an Additional
Secured Debt Designation executed and delivered in accordance with
Section 3.8(b); provided, that no Series of Secured Debt may be designated as
both (i) Priority Lien Debt and Junior Lien Debt or (ii) Priority Lien Debt and
Permitted ABL Debt;

(b) the counterparty in respect of such Hedging Obligations, in its capacity as
a holder or beneficiary of such Priority Lien, executes and delivers a
Collateral Trust Joinder in accordance with Section 3.8(a) or otherwise becomes
(or the associated Priority Liens otherwise become) subject to the terms of this
Agreement; and

(c) all other requirements set forth in this Agreement, including Section 3.8,
have been complied with (and the satisfaction of such requirements will be
conclusively established if the Company delivers to the Collateral Trustee an
Officers’ Certificate stating that such requirements and other provisions have
been satisfied and that such Hedging Obligations are “Priority Lien Debt”).

“Priority Lien Documents” means the First Lien Indenture and any additional
indenture, Credit Facility or other agreement pursuant to which any Priority
Lien Debt is incurred and the Security Documents (other than any Security
Documents that do not secure Priority Lien Obligations).

“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt.

“Priority Lien Representative” means:

(1) the First Lien Trustee, in the case of the First Lien Notes; or

(2) in the case of any other Series of Priority Lien Debt, the trustee, agent or
representative of the holders of such Series of Priority Lien Debt who maintains
the transfer register for such Series of Priority Lien Debt and is appointed as
a representative of the Priority Lien Debt (for purposes related to the
administration of the Security Documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Priority Lien Debt, and
who has executed a Collateral Trust Joinder.

“Receivables Facility” means that certain Receivables Purchase Agreement dated
as of May 16, 2008 (as such may be amended from time to time) by and among
Unisys Funding Corporation I, as the seller, the financial institutions
signatory thereto from time to time, as purchasers, and General Electric Capital
Corporation, as purchaser and as administrative agent for the purchasers,
including any related notes, Guarantees, collateral documents, instruments and
agreements executed in connection therewith, and, in each case, as amended,
restated, modified, renewed, refunded, refinanced in whole or in part or
supplemented in whole or in part from time to time to the extent permitted under
the terms of the Secured Debt Documents; provided that prior to and after giving
effect to any such amendment, restatement, modification, renewal, refunding,
refinancing or supplement, such Receivables Facility shall be part of a
Permitted Securitization Program.

“Receivables Facility Intercreditor Agreement” means an intercreditor agreement,
dated as of the date hereof, entered into in connection with the Receivables
Facility among General Electric Capital Corporation, as purchaser and as
administrative agent for the purchasers, Unisys Funding Corporation I, as the
seller, Unisys Item Processing Services L.L.C., as an originator, the Company,
as an originator and servicer and the Collateral Trustee, as amended,
supplemented, restated, modified, renewed or replaced (whether upon or after
termination or otherwise), in whole or in part from time to time, or any other
successor agreement and whether among the same or any other parties, in each
case, in accordance with the terms of the Receivables Facility Intercreditor
Agreement.

“Required Junior Lien Debtholders” means, at any time, the holders of a majority
in aggregate principal amount of all Junior Lien Debt then outstanding,
calculated in accordance with the provisions of Section 7.2. For purposes of
this definition, Junior Lien Debt registered in the name of, or beneficially
owned by, the Company or any Affiliate of the Company will be deemed not to be
outstanding.

“Required Priority Lien Debtholders” means, at any time, the holders of a
majority in aggregate principal amount of all Priority Lien Debt then
outstanding, calculated in accordance with the provisions of Section 7.2. For
purposes of this definition, Priority Lien Debt registered in the name of, or
beneficially owned by, the Company or any Affiliate of the Company will be
deemed not to be outstanding.

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor to its rating agency business.

“Sale of Collateral” means any Asset Sale involving a sale or other disposition
of Collateral.

“Second Lien Notes” has the meaning set forth in the recitals.

“Second Lien Indenture” has the meaning set forth in the recitals.

“Second Lien Trustee” has the meaning set forth in the recitals.

“Secured Debt” means Priority Lien Debt and Junior Lien Debt.

“Secured Debt Default” means any event of default (or equivalent thereof) under
the terms of any credit agreement, indenture or other agreement governing any
Series of Secured Debt, which causes, or permits holders of Secured Debt
outstanding thereunder to cause, the Secured Debt outstanding thereunder to
become immediately due and payable.

“Secured Debt Documents” means the Priority Lien Documents and the Junior Lien
Documents.

“Secured Debt Representative” means each Priority Lien Representative and each
Junior Lien Representative.

“Secured Obligations” means Junior Lien Obligations and Priority Lien
Obligations.

“Secured Parties” means the holders of Secured Obligations and the Secured Debt
Representatives.

“Security Documents” means this Agreement, each Lien Sharing and Priority
Confirmation, each Collateral Trust Joinder, the Receivables Facility
Intercreditor Agreement, any ABL Intercreditor Agreement and all security
agreements, pledge agreements, mortgages, deeds of trust, collateral
assignments, collateral agency agreements, control agreements or other grants or
transfers for security executed and delivered by the Company or any Guarantor
creating (or purporting to create) a Lien upon Collateral in favor of the
Collateral Trustee, for the benefit of the Secured Parties, in each case, as
amended, modified, renewed, restated or replaced, in whole or in part, from time
to time, in accordance with its terms and Section 7.2.

“Senior Trust Estate” has the meaning set forth in Section 2.1.

“Series of Junior Lien Debt” means, severally, the Second Lien Notes and any
additional notes or any Credit Facility or other Indebtedness that constitutes
Junior Lien Debt for which a single transfer register is maintained.

“Series of Priority Lien Debt” means, severally, the First Lien Notes and any
additional notes or any Credit Facility or other Indebtedness that constitutes
Priority Lien Debt.

“Series of Secured Debt” means each Series of Junior Lien Debt and each Series
of Priority Lien Debt.

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association, joint venture, limited liability company or
other business entity of which more than 50% of the total voting power of shares
of Capital Stock or membership or other equity interests entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

(2) any partnership, a general partner or managing general partner of which is
such Person or a Subsidiary of such Person.

“Title Company” has the meaning set forth in Section 7.3.

“Trust Estates” has the meaning set forth in Section 2.2.

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

“Unrestricted Subsidiary” has the meaning assigned to it in the First Lien
Indenture or the Second Lien Indenture, as the context requires.

SECTION 1.2 Rules of Interpretation.

(a) All terms used in this Agreement that are defined in Article 9 of the UCC
and not otherwise defined herein have the meanings assigned to them in Article 9
of the UCC.

(b) Unless otherwise indicated, any reference to any agreement or instrument
will be deemed to include a reference to that agreement or instrument as
assigned, amended, supplemented, amended and restated, or otherwise modified and
in effect from time to time or replaced in accordance with the terms of this
Agreement.

(c) The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”

(d) References to “Sections,” “clauses,” “recitals” and the “preamble” will be
to Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” will be to Exhibits to this Agreement unless otherwise specifically
provided.

(e) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the First Lien Indenture (including any definition contained
therein) shall be deemed to be a reference to such section, clause, paragraph,
definition or other provision as in effect on the date of this Agreement;
provided, that any reference to any such section, clause, paragraph or other
provision shall refer to such section, clause, paragraph or other provision of
the First Lien Indenture (including any definition contained therein) as amended
or modified from time to time if such amendment or modification has been
(1) made in accordance with the First Lien Indenture and (2) approved by an Act
of the Required Debtholders in a writing delivered to the applicable Priority
Lien Representatives and the Collateral Trustee. Notwithstanding the foregoing,
whenever any term used in this Agreement is defined or otherwise incorporated by
reference to the First Lien Indenture, such reference shall be deemed to have
the same effect as if such definition or term had been set forth herein in full
and such term shall continue to have the meaning established pursuant to the
First Lien Indenture notwithstanding the termination or expiration of the First
Lien Indenture or redemption of all Obligations evidenced thereby.

(f) Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the Second Lien Indenture (including any definition contained
therein) shall be deemed to be a reference to such section, clause, paragraph,
definition or other provision as in effect on the date of this Agreement;
provided, that any reference to any such section, clause, paragraph or other
provision shall refer to such section, clause, paragraph or other provision of
the Second Lien Indenture (including any definition contained therein) as
amended or modified from time to time if such amendment or modification has been
(1) made in accordance with the Second Lien Indenture and (2) approved by an Act
of Required Debtholders in a writing delivered to the applicable Priority Lien
Representatives and the Collateral Trustee. Notwithstanding the foregoing,
whenever any term used in this Agreement is defined or otherwise incorporated by
reference to the Second Lien Indenture, such reference shall be deemed to have
the same effect as if such definition or term had been set forth herein in full
and such term shall continue to have the meaning established pursuant to the
Second Lien Indenture notwithstanding the termination or expiration of the
Second Lien Indenture or redemption of all Obligations evidenced thereby.

(g) This Agreement and the other Security Documents will be construed without
regard to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.

(h) In the event of any conflict between any terms and provisions set forth in
this Agreement and those set forth in any other Security Document, the terms and
provisions of this Agreement shall supersede and control the terms and
provisions of such other Security Document.

ARTICLE 2. THE TRUST ESTATES

SECTION 2.1 Declaration of Senior Trust. To secure the payment of the Priority
Lien Obligations and in consideration of the mutual agreements set forth in this
Agreement, the Company and each of the Guarantors hereby grants to the
Collateral Trustee, and the Collateral Trustee hereby accepts and agrees to
hold, in trust under this Agreement for the benefit of all present and future
holders of Priority Lien Obligations, all of such Company’s or Guarantor’s
right, title and interest in, to and under all Collateral granted to the
Collateral Trustee under any Security Document for the benefit of the holders of
Priority Lien Obligations, together with all of the Collateral Trustee’s right,
title and interest in, to and under the Security Documents, and all interests,
rights, powers and remedies of the Collateral Trustee thereunder or in respect
thereof and all cash and non-cash proceeds thereof (collectively, the “Senior
Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Senior Trust Estate in trust for the benefit solely and exclusively of
all present and future holders of Priority Lien Obligations as security for the
payment of all present and future Priority Lien Obligations.

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Priority Lien Obligations have been released as
provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
Senior Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Priority Lien Obligations”) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Priority Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Priority Lien Documents and
that the Company and the Guarantors are not required by any Priority Lien
Document to grant any Priority Lien upon any property,

then the senior trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.10 and 7.11 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Senior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

SECTION 2.2 Declaration of Junior Trust. To secure the payment of the Junior
Lien Obligations and in consideration of the premises and the mutual agreements
set forth herein, the Company and each of the Guarantors hereby grants to the
Collateral Trustee, and the Collateral Trustee hereby accepts and agrees to
hold, in trust under this Agreement for the benefit of all present and future
holders of Junior Lien Obligations, all of such Company’s or Guarantor’s right,
title and interest in, to and under all Collateral granted to the Collateral
Trustee under any Security Document for the benefit of the holders of Junior
Lien Obligations, together with all of the Collateral Trustee’s right, title and
interest in, to and under the Security Documents, and all interests, rights,
powers and remedies of the Collateral Trustee thereunder or in respect thereof
and all cash and non-cash proceeds thereof (collectively, the “Junior Trust
Estate,” and together with the Senior Trust Estate, the “Trust Estates”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Junior Trust Estate in trust for the benefit solely and exclusively of
all present and future holders of Junior Lien Obligations as security for the
payment of all present and future Junior Lien Obligations.

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Junior Lien Obligations have been released as
provided in Section 4.1;

(2) the Collateral Trustee holds no other property in trust as part of the
Junior Trust Estate;

(3) no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Priority Lien Obligations”) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and

(4) the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Junior Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Junior Lien Documents and that
the Company and the Guarantors are not required by any Junior Lien Document to
grant any Junior Lien upon any property,

then the junior trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.10 and 7.11 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.

The parties further declare and covenant that the Junior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.

SECTION 2.3 Priority of Liens. Notwithstanding (1) anything else contained
herein or in any other Security Document, (2) the time of incurrence of any
Series of Secured Debt; (3) the order or method of attachment or perfection of
any Liens securing any Series of Secured Debt; (4) the time or order of filing
or recording of financing statements or other documents filed or recorded to
perfect any Lien upon any Collateral; (5) the time of taking possession or
control over any Collateral; (6) that any Priority Lien may not have been
perfected or may be or have become subordinated, by equitable subordination or
otherwise, to any other Lien; or (7) the rules for determining priority under
any law governing relative priorities of Liens, it is the intent of the parties
that:

(a) this Agreement and the other Security Documents create two separate and
distinct Trust Estates and Liens: the Senior Trust Estate and Priority Lien
securing the payment and performance of the Priority Lien Obligations and the
Junior Trust Estate and Junior Lien securing the payment and performance of the
Junior Lien Obligations; and

(b) all Junior Liens at any time granted by the Company or any Guarantor will be
subject and subordinate to all Priority Liens securing the Priority Lien
Obligations.

The provisions described in this Section 2.3 are intended for the benefit of,
and will be enforceable as a third party beneficiary by, each present and future
holder of Secured Obligations, each present and future holder of Priority Lien
Obligations, each present and future Priority Lien Representative and the
Collateral Trustee as holder of Priority Liens.

SECTION 2.4 Restrictions on Enforcement of Junior Liens.

(a) Until the Discharge of Priority Lien Obligations, the holders of the First
Lien Notes and the holders of other Priority Lien Obligations will have, subject
to (i) the exceptions set forth below in clauses (1) through (4), (ii) the
rights of holders of Permitted Prior Liens, and (iii) if any Permitted ABL Debt
has been incurred, the terms of the ABL Intercreditor Agreement, the exclusive
right to authorize and direct the Collateral Trustee with respect to the
Security Documents and the Collateral (including, without limitation, the
exclusive right to authorize or direct the Collateral Trustee to enforce,
collect or realize on any Collateral or exercise any other right or remedy with
respect to the Collateral) and the provisions of the Security Documents relating
thereto may not, and none of the Second Lien Trustee, any other Junior Lien
Representative, the holders of the Second Lien Notes or the holders of other
Junior Lien Obligations, if any, may, authorize or direct the Collateral Trustee
with respect to such matters. Notwithstanding the foregoing, the Second Lien
Trustee or other Junior Lien Representative and the holders of the Second Lien
Notes or other holders of Junior Lien Obligations may, subject to the rights of
the holders of Permitted Prior Liens, direct the Collateral Trustee with respect
to Collateral:

(1) without any condition or restriction whatsoever, at any time after the
Discharge of Priority Lien Obligations;

(2) as necessary to redeem any Collateral in a creditor’s redemption permitted
by law or to deliver any notice or demand necessary to enforce (subject to the
prior Discharge of Priority Lien Obligations) any right to claim, take or
receive proceeds of Collateral remaining after the Discharge of Priority Lien
Obligations in the event of foreclosure or other enforcement of any Permitted
Prior Lien;

(3) as necessary to perfect or establish the priority (subject to Priority Liens
and Permitted Prior Liens) of the Junior Liens upon any Collateral, provided
that, unless otherwise agreed to by the Collateral Trustee in the Security
Documents, the holders of Junior Lien Obligations may not require the Collateral
Trustee to take any action to perfect any Collateral through possession or
control other than the Collateral Trustee agreeing pursuant to Section 7.4 that
the Collateral Trustee, as agent for the benefit of the Priority Lien holders,
agrees to act as agent for the Collateral Trustee for the benefit of the Junior
Lien Holders; or

(4) as necessary to create, prove, preserve or protect (but not enforce) the
Junior Liens upon any Collateral.

(b) Both before and during an Insolvency or Liquidation Proceeding, until the
Discharge of Priority Lien Obligations, none of the holders of Second Lien Notes
or other Junior Lien Obligations, the Collateral Trustee (unless acting pursuant
to an Act of Required Debtholders) or any Junior Lien Representative will be
permitted to:

(1) request judicial relief, in an Insolvency or Liquidation Proceeding or in
any other court, that would hinder, delay, limit or prohibit the lawful exercise
or enforcement of any right or remedy otherwise available to the holders of
Priority Lien Obligations in respect of the Priority Liens or that would limit,
invalidate, avoid or set aside any Priority Lien or subordinate the Priority
Liens to the Junior Liens or grant the Junior Liens equal ranking to the
Priority Liens;

(2) oppose or otherwise contest any motion for relief from the automatic stay or
from any injunction against foreclosure or enforcement of Priority Liens made by
any holder of Priority Lien Obligations or any Priority Lien Representative in
any Insolvency or Liquidation Proceeding;

(3) oppose or otherwise contest any lawful exercise by any holder of Priority
Lien Obligations or any Priority Lien Representative of the right to credit bid
Priority Lien Debt at any sale of Collateral in foreclosure of Priority Liens;

(4) oppose or otherwise contest any other request for judicial relief made in
any court by any holder of Priority Lien Obligations or any Priority Lien
Representative relating to the lawful enforcement of any Priority Lien; or

(5) challenge the validity, enforceability, perfection or priority of the
Priority Liens with respect to the Collateral.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Second Lien Notes or other Junior Lien
Obligations or a Junior Lien Representative may take any actions and exercise
any and all rights that would be available to a holder of unsecured claims,
including, without limitation, the commencement of an Insolvency or Liquidation
Proceeding against the Company or any Guarantor in accordance with applicable
law; provided, that no holder of Second Lien Notes or other Junior Lien
Obligations or any Junior Lien Representative will be permitted to take any of
the actions prohibited by clauses (1) through (5) of this Section 2.4(b) or
oppose or contest any order that it has agreed not to oppose or contest under
Section 2.8.

(c) At any time prior to the Discharge of Priority Lien Obligations and after
(1) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any Guarantor, (2) failure to make any payment of principal of,
premium on, or interest beyond the applicable grace period, if any (whether at
scheduled maturity, upon redemption, acceleration or otherwise) in respect of
(x) the First Lien Notes or (y) any other Priority Lien Debt having (in the case
of this clause (y)) an aggregate principal amount in excess of $50.0 million or
(3) the Collateral Trustee and each Junior Lien Representative have received
written notice from any Priority Lien Representative at the direction of an Act
of Priority Lien Debtholders stating that (A) such Series of Priority Lien Debt
has become due and payable in full and has not been paid (whether at maturity,
upon acceleration or otherwise) or (B) the holders of Priority Liens securing
such Series of Priority Lien Debt have become entitled under any Priority Lien
Document to and desire to enforce any or all of such Priority Liens by reason of
a default under such Priority Lien Documents, no payment shall be made from the
proceeds of Collateral to the Collateral Trustee (other than distributions to
the Collateral Trustee for the benefit of the holders of Priority Lien
Obligations), any Junior Lien Representative or any holder of Second Lien Notes
or other Junior Lien Obligations with respect to Junior Lien Obligations
(including, without limitation, payments and prepayments made for application to
Junior Lien Obligations). In addition, at any time prior to the Discharge of
Priority Lien Obligations, no payment shall be made to the Collateral Trustee
(other than distributions to the Collateral Trustee for the benefit of the
holders of Priority Lien Obligations), any Junior Lien Representative or any
holder of Second Lien Notes or other Junior Lien Obligations with respect to
Junior Lien Obligations (including, without limitation, payments and prepayments
made for application to Junior Lien Obligations) (i) from the proceeds resulting
from a Sale of Collateral, (ii) from any proceeds resulting from any enforcement
action taken by any holder of Secured Obligations in respect of all or any of
the Collateral or (iii) from the proceeds of Collateral in violation of the
Priority Lien Documents.

(d) All proceeds of Collateral received by the Collateral Trustee for the
benefit of the holders of Junior Lien Obligations, any Junior Lien
Representative or any holder of Second Lien Notes or other Junior Lien
Obligations in violation of Section 2.4(c) will be held by such Person for the
account of the holders of Priority Liens and remitted to the Collateral Trustee
for the benefit of the holders of Priority Lien Obligations. The Junior Liens
will remain attached to and, subject to Section 2.3, enforceable against all
proceeds so held or remitted. All proceeds of Collateral received by the
Collateral Trustee for the benefit of the holders of Junior Lien Obligations,
any Junior Lien Representative or any holder of Second Lien Notes or other
Junior Lien Obligations not in violation of Section 2.4(c) will be received by
such Person free from the Priority Liens and all other Liens except the Junior
Liens.

SECTION 2.5 Waiver of Right of Marshalling.

(a) Prior to the Discharge of Priority Lien Obligations, holders of Second Lien
Notes and other Junior Lien Obligations, each Junior Lien Representative and the
Collateral Trustee may not assert or enforce any right of marshalling accorded
to a junior lienholder, as against the holders of Priority Lien Obligations and
the Priority Lien Representatives (in their capacity as priority lienholders)
with respect to the Collateral.

(b) Following the Discharge of Priority Lien Obligations, the holders of Second
Lien Notes or other Junior Lien Obligations and any Junior Lien Representative
may assert their right under the UCC or otherwise to any proceeds remaining
following a sale or other disposition of Collateral by, or on behalf of, the
holders of Priority Lien Obligations.

SECTION 2.6 Discretion in Enforcement of Priority Liens.

(a) Subject to Section 3.3, in exercising rights and remedies with respect to
the Collateral, the Priority Lien Representatives may enforce (or refrain from
enforcing) or instruct the Collateral Trustee to enforce the provisions of the
Priority Lien Documents and exercise (or refrain from exercising) or instruct
the Collateral Trustee to exercise remedies thereunder or any such rights and
remedies, all in such order and in such manner as they may determine in the
exercise of their sole and exclusive discretion, including:

(1) the exercise or forbearance from exercise of all rights and remedies in
respect of the Collateral and/or the Priority Lien Obligations;

(2) the enforcement or forbearance from enforcement of any Priority Lien in
respect of the Collateral;

(3) the exercise or forbearance from exercise of rights and powers of a holder
of             shares of stock included in the Senior Trust Estate to the extent
provided in the Security Documents;

(4) the acceptance of the Collateral in full or partial satisfaction of the
Priority Lien Obligations; and

(5) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

SECTION 2.7 Discretion in Enforcement of Priority Lien Obligations. Without in
any way limiting the generality of Section 2.6, the holders of First Lien Notes
or other Priority Lien Obligations and the Priority Lien Representatives may, at
any time and from time to time, without the consent of or notice to holders of
Second Lien Notes or other Junior Lien Obligations or the Junior Lien
Representatives, without incurring responsibility to holders of Second Lien
Notes or other Junior Lien Obligations and the Junior Lien Representatives and
without impairing or releasing the subordination provided in this Agreement or
the obligations hereunder of holders of Second Lien Notes or other Junior Lien
Obligations and the Junior Lien Representatives, do any one or more of the
following:

(1) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the Priority Lien Obligations, or otherwise amend or
supplement in any manner the Priority Lien Obligations, or any instrument
evidencing the Priority Lien Obligations or any agreement under which the
Priority Lien Obligations are outstanding;

(2) release any Person or entity liable in any manner for the collection of the
Priority Lien Obligations;

(3) release the Priority Lien on any Collateral; and

(4) exercise or refrain from exercising any rights against any Guarantor.

SECTION 2.8 Insolvency or Liquidation Proceedings.

(a) If in any Insolvency or Liquidation Proceeding and prior to the Discharge of
Priority Lien Obligations, the holders of Priority Lien Obligations by an Act of
Required Debtholders consent to any order:

(1) for use of cash collateral;

(2) approving a debtor-in-possession financing secured by a Lien that is senior
to or on a parity with all Priority Liens upon any property of the estate in
such Insolvency or Liquidation Proceeding;

(3) granting any relief on account of Priority Lien Obligations as adequate
protection (or its equivalent) for the benefit of the holders of Priority Lien
Obligations in the Collateral; or

(4) relating to a sale of assets of the Company or any Guarantor that provides,
to the extent the assets sold are to be free and clear of Liens, that all
Priority Liens and Junior Liens will attach to the proceeds of the sale;

then, the holders of Second Lien Notes and other Junior Lien Obligations and the
Junior Lien Representatives, in their capacity as holders or representatives of
secured claims, will not oppose or otherwise contest the entry of such order, so
long as none of the holders of Priority Lien Obligations or any Priority Lien
Representative in any respect opposes or otherwise contests any request made by
the holders of Second Lien Notes or other Junior Lien Obligations or a Junior
Lien Representative for the grant to the Collateral Trustee, for the benefit of
the holders of Second Lien Notes and other Junior Lien Obligations and the
Junior Lien Representatives, of a junior Lien upon any property on which a Lien
is (or is to be) granted under such order to secure the Priority Lien
Obligations, co-extensive in all respects with, but subordinated (as set forth
in Section 2.3) to, such Lien and all Priority Liens on such property.

Notwithstanding the foregoing, both before and during an Insolvency or
Liquidation Proceeding, the holders of Second Lien Notes and other Junior Lien
Obligations and the Junior Lien Representatives may take any actions and
exercise any and all rights that would be available to a holder of unsecured
claims, including, without limitation, the commencement of Insolvency or
Liquidation Proceedings against the Company or any Guarantor in accordance with
applicable law; provided, that, no holder of Second Lien Notes or other Junior
Lien Obligations or any Junior Lien Representative will be permitted to take any
of the actions prohibited under clauses (1) through (5) of Section 2.4(b) or
oppose or contest any order that it has agreed not to oppose or contest under
clauses (1) through (4) of the preceding paragraph.

(b) No holder of Second Lien Notes or other Junior Lien Obligations or any
Junior Lien Representative may file or prosecute in any Insolvency or
Liquidation Proceeding any motion for adequate protection (or any comparable
request for relief) based upon their interest in the Collateral under the Junior
Liens, except that:

(1) they may (A) freely seek and obtain relief granting a junior Lien
co-extensive in all respects with, but subordinated (as set forth in
Section 2.3) to, all Liens granted in such Insolvency or Liquidation Proceeding
to, or for the benefit of, the holders of Priority Lien Obligations; or
(B) freely vote on any plan of reorganization or similar dispositive
restructuring plan; and

(2) they may freely seek and obtain any relief upon a motion for adequate
protection (or any comparable relief), without any condition or restriction
whatsoever, at any time after the Discharge of Priority Lien Obligations.

SECTION 2.9 Collateral Shared Equally and Ratably within Class. The parties to
this Agreement agree that the payment and satisfaction of all of the Priority
Lien Obligations and Junior Lien Obligations will be secured Equally and Ratably
by the Liens established in favor of the Collateral Trustee for the benefit of
the Secured Parties belonging to such Class. It is understood and agreed that
nothing in this Section 2.9 is intended to alter the priorities among Secured
Parties belonging to different Classes as provided in Section 2.3.

      ARTICLE 3.OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

SECTION 3.1
  Undertaking of the Collateral Trustee.
 
   

(a) Subject to, and in accordance with, this Agreement, including without
limitation Section 5.3, the Collateral Trustee will, as collateral trustee, for
the benefit solely and exclusively of the current and future Secured Parties:

(1) accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;

(2) take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary to protect or preserve its
interest in the Collateral subject thereto and such interests, rights, powers
and remedies;

(3) deliver and receive notices pursuant to the Security Documents;

(4) sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;

(5) remit as provided in Section 3.4 all cash proceeds received by the
Collateral Trustee from the collection, foreclosure or enforcement of its
interest in the Collateral under the Security Documents or any of its other
interests, rights, powers or remedies;

(6) execute and deliver amendments to the Security Documents as from time to
time authorized pursuant to Section 7.1 accompanied by an Officers’ Certificate
to the effect that the amendment was permitted under Section 7.1;

(7) release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 4.1; and

(8) enter into and perform its obligations and protect, exercise and enforce its
interest, rights, powers and remedies under the Receivables Facility
Intercreditor Agreement and, upon the incurrence of any Permitted ABL Debt by
the Company or any Guarantor, the ABL Intercreditor Agreement.

(b) Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve (but not enforce)
the Liens securing the Secured Obligations, subject to the Section 5.9 of this
Agreement) unless and until it shall have been directed by written notice of an
Act of Priority Lien Debtholders or Act of Required Debtholders, as applicable,
and then only in accordance with the provisions of this Agreement.

SECTION 3.2 Release or Subordination of Liens. The Collateral Trustee will not
release or subordinate any Lien of the Collateral Trustee or consent to the
release or subordination of any Lien of the Collateral Trustee, except:

(a) as directed by an Act of Required Debtholders accompanied by an Officers’
Certificate to the effect that the release or subordination was permitted by
each applicable Secured Debt Document;

(b) as required by Article 4;

(c) as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction;

(d) for the subordination of the Junior Trust Estate and the Junior Liens to the
Senior Trust Estate and the Priority Liens; or

(e) for the subordination of the Liens on the ABL Collateral securing the
Secured Obligations to the Liens on the ABL Collateral securing the Permitted
ABL Debt Obligations to the extent required by the ABL Intercreditor Agreement.

SECTION 3.3 Enforcement of Liens. If the Collateral Trustee at any time receives
written notice stating that any event has occurred that constitutes a default
under any Secured Debt Document entitling the Collateral Trustee to foreclose
upon, collect or otherwise enforce its Liens thereunder, the Collateral Trustee
will promptly deliver written notice thereof to each Secured Debt
Representative. Thereafter, the Collateral Trustee may await direction by an Act
of Required Debtholders and will act, or decline to act, as directed by an Act
of Required Debtholders, in the exercise and enforcement of the Collateral
Trustee’s interests, rights, powers and remedies in respect of the Collateral or
under the Security Documents or applicable law and, following the initiation of
such exercise of remedies, the Collateral Trustee will act, or decline to act,
with respect to the manner of such exercise of remedies as directed by an Act of
Required Debtholders. Unless it has been directed to the contrary by an Act of
Required Debtholders, the Collateral Trustee in any event may (but will not be
obligated to) take or refrain from taking such action with respect to any
default under any Secured Debt Document as it may deem advisable and in the best
interest of the holders of Secured Obligations.

SECTION 3.4 Application of Proceeds.

(a) If any Collateral is sold or otherwise realized upon by the Collateral
Trustee in connection with any foreclosure, collection or other enforcement of
Priority Liens or Junior Liens granted to the Collateral Trustee in the Security
Documents, the proceeds received by the Collateral Trustee from such
foreclosure, collection or other enforcement will be distributed by the
Collateral Trustee in the following order of application:

FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Security
Document;

SECOND, to the repayment of Indebtedness and other Obligations, other than
Secured Debt, secured by a Permitted Prior Lien on the Collateral sold or
realized upon, to the extent that such other Indebtedness or Obligation is to be
discharged in connection with such sale;

THIRD, to the respective Priority Lien Representatives for application to the
payment of all outstanding First Lien Notes and other Priority Lien Debt and any
other Priority Lien Obligations that are then due and payable in such order as
may be provided in the Priority Lien Documents in an amount sufficient to pay in
full in cash all outstanding First Lien Notes and other Priority Lien Debt and
all other Priority Lien Obligations that are then due and payable (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Priority Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding, and including the discharge or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Priority Lien Document) of all outstanding
letters of credit constituting Priority Lien Debt);

FOURTH, to the respective Junior Lien Representatives for application to the
payment of all outstanding Second Lien Notes and other Junior Lien Debt and any
other Junior Lien Obligations that are then due and payable in such order as may
be provided in the Junior Lien Documents in an amount sufficient to pay in full
in cash all outstanding Junior Lien Notes and other Junior Lien Debt and all
other Junior Lien Obligations that are then due and payable (including, to the
extent legally permitted, all interest accrued thereon after the commencement of
any Insolvency or Liquidation Proceeding at the rate, including any applicable
post-default rate, specified in the Junior Lien Documents, even if such interest
is not enforceable, allowable or allowed as a claim in such proceeding, and
including the discharge or cash collateralization (at the lower of (1) 105% of
the aggregate undrawn amount and (2) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable Junior
Lien Document) of all outstanding letters of credit, if any, constituting Junior
Lien Debt);

FIFTH, if Permitted ABL Debt is outstanding, to the agent or other
representative of the Permitted ABL Debt as provided in the ABL Intercreditor
Agreement; and

SIXTH, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Guarantor, as the case may be, or its successors or assigns, or as a court of
competent jurisdiction may direct.

If the Company incurs Permitted ABL Debt in the future, the foregoing order of
application would be subject to the provisions of the ABL Intercreditor
Agreement with respect to ABL Collateral.

(b) If any Junior Lien Representative or any holder of Second Lien Notes or any
other Junior Lien Obligation collects or receives any proceeds with respect of
Junior Lien Obligations of such foreclosure, collection or other enforcement
that should have been applied to the payment of the Priority Lien Obligations
and/or Obligations secured by a Permitted Prior Lien in accordance with
Section 3.4(a), whether after the commencement of an Insolvency or Liquidation
Proceeding or otherwise, such Junior Lien Representative or such holder of
Second Lien Notes or other Junior Lien Obligation, as the case may be, will
forthwith deliver the same to the Collateral Trustee, for the account of the
holders of the Priority Lien Obligations and/or holders of Obligations secured
by a Permitted Prior Lien, to be applied in accordance with Section 3.4(a).
Until so delivered, such proceeds will be held by that Junior Lien
Representative or that holder of Second Lien Notes or other Junior Lien
Obligation, as the case may be, for the benefit of the holders of the Priority
Lien Obligations and/or holders of Obligations secured by a Permitted Prior
Lien. This Section 3.4(b) will not apply to payments received by any holder of
Junior Lien Obligations if such payments are not proceeds of realization upon
Collateral.

(c) This Section 3.4 is intended for the benefit of, and will be enforceable as
a third party beneficiary by, each present and future holder of Secured
Obligations, each present and future Secured Debt Representative and the
Collateral Trustee as holder of Priority Liens and Junior Liens. The Secured
Debt Representative of each future Series of Secured Debt will be required to
deliver a Collateral Trust Joinder including a Lien Sharing and Priority
Confirmation to the Collateral Trustee and each other Secured Debt
Representative as provided in Section 3.8 at the time of incurrence of such
Series of Secured Debt.

(d) In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Required Debtholders, the Collateral
Trustee may sell any non-cash proceeds for cash prior to the application of the
proceeds thereof.

SECTION 3.5 Powers of the Collateral Trustee.

(a) The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Priority Lien Debtholders or an Act of Required
Debtholders, as applicable, in accordance with the provisions of this Agreement.

(b) No Secured Debt Representative or holder of Secured Obligations will have
any liability whatsoever for any act or omission of the Collateral Trustee.

SECTION 3.6 Documents and Communications. The Collateral Trustee will permit
each Secured Debt Representative and each holder of Secured Obligations upon
reasonable written notice from time to time to inspect and copy, at the cost and
expense of the party requesting such copies, any and all Security Documents and
other documents, notices, certificates, instructions or communications received
by the Collateral Trustee in its capacity as such.

SECTION 3.7 For Sole and Exclusive Benefit of Holders of Secured Obligations.
The Collateral Trustee will accept, hold, administer and enforce all Liens on
the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Trust Estates solely and
exclusively for the benefit of the current and future holders of current and
future Secured Obligations, and will distribute all proceeds received by it in
realization thereon or from enforcement thereof solely and exclusively pursuant
to the provisions of Section 3.4.

SECTION 3.8 Additional Secured Debt.

(a) The Collateral Trustee will, as trustee hereunder, perform its undertakings
set forth in Section 3.1(a) with respect to each holder of Secured Obligations
of a Series of Secured Debt that is issued or incurred after the date hereof
(including any refinancing or replacement of a Series of Secured Debt) that:

(1) holds Secured Obligations that are identified as Junior Lien Debt or
Priority Lien Debt in accordance with the procedures set forth in
Section 3.8(b); and

(2) signs, through its designated Secured Debt Representative identified
pursuant to Section 3.8(b), a Collateral Trust Joinder and delivers the same to
the Collateral Trustee and each other Secured Debt Representative at the time of
incurrence of such Series of Secured Debt.

(b) The Company will be permitted to designate as an additional holder of
Secured Obligations hereunder each Person who is, or who becomes, the registered
holder of Junior Lien Debt or the registered holder of Priority Lien Debt
incurred by the Company or any Guarantor after the date of this Agreement in
accordance with the terms of all applicable Secured Debt Documents. The Company
may only effect such designation by delivering to the Collateral Trustee and
each Secured Debt Representative an Additional Secured Debt Designation stating
that:

(1) the Company or such Guarantor intends to incur additional Secured Debt
(“Additional Secured Debt”) which will either be (i) Priority Lien Debt
permitted by each applicable Secured Debt Document to be secured by a Priority
Lien Equally and Ratably with all previously existing and future Priority Lien
Debt or (ii) Junior Lien Debt permitted by each applicable Secured Debt Document
to be secured with a Junior Lien Equally and Ratably with all previously
existing and future Junior Lien Debt;

(2) specifying the name and address of the Secured Debt Representative for such
series of Additional Secured Debt for purposes of Section 7.7; and

(3) the Company and each Guarantor has duly authorized, executed (if applicable)
and recorded (or caused to be recorded) in each appropriate governmental office
all relevant filings and recordations to ensure that the Additional Secured Debt
is secured by the Collateral in accordance with the Security Documents.

Although the Company shall be required to deliver a copy of each Additional
Secured Debt Designation and each Collateral Trust Joinder to each then existing
Secured Debt Representative, the failure to so deliver a copy of the Additional
Secured Debt Designation and/or Collateral Trust Joinder to any then existing
Secured Debt Representative shall not affect the status of such debt as
Additional Secured Debt if the other requirements of this Section 3.8 are
complied with. Each of the Collateral Trustee and the other then existing
Secured Debt Representative shall have the right to request that the Company
provide a copy of any legal opinion of counsel (which may be provided by
internal counsel to the Company) provided to the holders of Additional Secured
Debt or their Secured Debt Representatives as to the Additional Secured Debt
being secured by a valid and perfected security interest; provided, however,
that such legal opinion or opinions need not address any collateral of a type or
located in a jurisdiction not previously covered by any legal opinion delivered
by or on behalf of the Company. Notwithstanding the foregoing, nothing in this
Agreement will be construed to allow the Company or any Guarantor to incur
additional Indebtedness unless otherwise permitted by the terms of all
applicable Secured Debt Documents.

The Security Documents creating or evidencing the Priority Liens and the Junior
Liens and Guarantees for the Priority Lien Obligations and the Junior Lien
Obligations shall be in all material respects the same forms of documents other
than with respect to the first lien and the second lien nature of the
Obligations thereunder.

          ARTICLE 4.OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE
  OTHER GUARANTORS
SECTION 4.1
  Release of Liens on Collateral.  

 
     


(a) The Collateral Trustee’s Liens upon the Collateral will be released:

(1) in whole, upon (A) payment in full and discharge of all outstanding Secured
Debt and all other Secured Obligations that are outstanding, due and payable at
the time all of the Secured Debt is paid in full and discharged and
(B) termination or expiration of all commitments to extend credit under all
Secured Debt Documents and the cancellation or termination or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Secured Debt Documents) of all outstanding
letters of credit issued pursuant to any Secured Debt Documents;

(2) as to any Collateral that is sold, transferred or otherwise disposed of by
the Company or any Guarantor (including indirectly, by way of a sale or other
disposition of Capital Stock of that Guarantor) to a Person that is not (either
before or after such sale, transfer or disposition) the Company or a Restricted
Subsidiary of the Company in a transaction or other circumstance that is not
prohibited by either Section 4.10 of the First Lien Indenture or by the terms of
any other applicable Priority Lien Documents (or, after the Discharge of
Priority Lien Obligations, by the terms of any applicable Junior Lien Documents,
including the Second Lien Indenture), at the time of such sale, transfer or
other disposition or to the extent of the interest sold, transferred or
otherwise disposed of; provided, that the Collateral Trustee’s Liens upon the
Collateral will not be released if the sale or disposition is subject to
Section 5.01 of the First Lien Indenture or Section 5.01 of the Second Lien
Indenture;

(3) as to a release of Excess Proceeds that remain unexpended after the
conclusion of the Asset Sale Offer conducted in accordance with the Indentures;

(4) as to any accounts receivable and related assets transferred or purportedly
transferred in connection with a Permitted Securitization Program;

(5) as to a release of less than all or substantially all of the Collateral, if
consent to the release of all Priority Liens (or, at any time after the
Discharge of Priority Lien Obligations, consent to the release of all Junior
Liens) on such Collateral has been given by an Act of Required Debtholders; and

(6) as to a release of all or substantially all of the Collateral, if
(A) consent to the release of that Collateral has been given by the requisite
percentage or number of holders of each Series of Secured Debt at the time
outstanding as provided for in the applicable Secured Debt Documents and (B) the
Company has delivered an Officers’ Certificate to the Collateral Trustee
certifying that all such necessary consents have been obtained,

and, in each case, upon request of the Company, the Collateral Trustee will
execute (with such acknowledgements and/or notarizations as are required) any
such documents as provided by the Company and deliver evidence of such release
to the Company in the form provided by the Company; provided, however, to the
extent the Company requests the Collateral Trustee to deliver evidence of the
release of Collateral in accordance with this Section 4.1(a), the Company will
deliver to the Collateral Trustee an Officers’ Certificate to the effect that no
release of Collateral pursuant to this Section 4.1(a) violated the terms of any
Secured Debt Document.

(b) Other than with respect to any release pursuant to clause (5) or (6) of
Section 4.1(a) of the Collateral Trustee agrees for the benefit of the Company
and the Guarantors that if the Collateral Trustee at any time receives:

(1) an Officers’ Certificate stating that (A) the signing officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Secured Debt
Documents, if any, relating to the release of the Collateral have been complied
with and (C) in the opinion of such officer, such conditions precedent, if any,
have been complied with; and

(2) the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable;

then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Company or
Guarantors on or before the later of (x) the date specified in such request for
such release and (y) the fifth Business Day after the date of receipt of the
items required by this Section 4.1(b) by the Collateral Trustee.

(c) The Collateral Trustee hereby agrees that:

(1) in the case of any release pursuant to clause (2) of Section 4.1(a), if the
terms of any such sale, transfer or other disposition require the payment of the
purchase price to be contemporaneous with the delivery of the applicable
release, then, at the written request of and at the expense of the Company or
Guarantor, the Collateral Trustee will either (A) be present at and deliver the
release at the closing of such transaction or (B) deliver the release under
customary escrow arrangements that permit such contemporaneous payment and
delivery of the release; and

(2) at any time when a Secured Debt Default under a Series of Secured Debt that
constitutes Junior Lien Debt has occurred and is continuing, promptly after the
receipt by it of any Act of Required Debtholders pursuant to Section 4.1(a)(5),
the Collateral Trustee will deliver a copy of such Act of Required Debtholders
to each Secured Debt Representative.

(d) Each Secured Debt Representative hereby agrees that promptly after the
receipt by it of any notice from the Collateral Trustee pursuant to
Section 4.1(c)(2), such Secured Debt Representative will deliver a copy of such
notice to each registered holder of the Series of Priority Lien Debt or Series
of Junior Lien Debt for which it acts as Secured Debt Representative.

SECTION 4.2 Delivery of Copies to Secured Debt Representatives. The Company will
deliver to each Secured Debt Representative a copy of (i) each Secured Debt
Document and (ii) each Officers’ Certificate delivered to the Collateral Trustee
pursuant to Section 4.1(b), together with copies of all documents delivered to
the Collateral Trustee with such Officers’ Certificate.

SECTION 4.3 Collateral Trustee not Required to Serve, File, Register or Record.
The Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if, in connection with any release pursuant to Article 4 of this
Agreement, the Company or any Guarantor shall make a written demand for a
termination statement under Section 9-513(c) of the UCC, the Collateral Trustee
shall comply with the written request of such Company or Guarantor to comply
with the requirements of such UCC provision; provided, further, that the
Collateral Trustee must first confirm with the Secured Debt Representatives that
the requirements of such UCC provisions have been satisfied.

SECTION 4.4 Release of Liens in Respect of Notes. The Collateral Trustee’s Liens
will no longer secure the First Lien Notes or the Second Lien Notes, as the case
may be, issued under such First Lien Indenture or Second Lien Indenture or any
other Obligations outstanding under the applicable Indenture, and the right of
the holders of the related series of Notes and such Obligations to the benefits
and proceeds of the Collateral Trustee’s Lien on the Collateral will terminate
and be discharged:

(a) upon satisfaction and discharge of the applicable Indenture as set forth
under Article 12 of such Indenture;

(b) upon a Legal Defeasance or Covenant Defeasance of all outstanding series of
Notes issued under such Indenture, as set forth under Article 8 thereof;

(c) upon payment in full and discharge of all outstanding series of Notes issued
under such Indenture and all Obligations that are outstanding, due and payable
under such Indenture at the time such Notes are paid in full and discharged; or

(d) in whole or in part, with the consent of the holders of the requisite
percentage of the applicable series of Notes in accordance with Article 9 of the
applicable Indenture.

ARTICLE 5. IMMUNITIES OF THE COLLATERAL TRUSTEE

SECTION 5.1 No Implied Duty. The Collateral Trustee will not have any fiduciary
duties nor will it have responsibilities or obligations other than those
expressly assumed by it in this Agreement and the other Security Documents to
which it is a party. The Collateral Trustee will not be required to take any
action that is contrary to applicable law or any provision of this Agreement or
the other Security Documents to which it is a party.

SECTION 5.2 Appointment of Agents and Advisors. The Collateral Trustee may
execute any of the trusts or powers hereunder or perform any duties hereunder
either directly or by or through agents, attorneys, accountants, appraisers or
other experts or advisors selected by it in good faith as it may reasonably
require and will not be responsible for any misconduct or negligence on the part
of any of them.

SECTION 5.3 Other Agreements. The Collateral Trustee has accepted and is bound
by the Security Documents executed by the Collateral Trustee as of the date of
this Agreement and, as directed by an Act of Required Debtholders, the
Collateral Trustee shall execute additional Security Documents delivered to it
after the date of this Agreement; provided, however, that such additional
Security Documents do not adversely affect the rights, privileges, benefits and
immunities of the Collateral Trustee.  The Collateral Trustee will not otherwise
be bound by, or be held obligated by, the provisions of any credit agreement,
indenture or other agreement governing Secured Debt (other than this Agreement
and the other Security Documents to which it is a party).

SECTION 5.4 Solicitation of Instructions.

(a) The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Priority Lien Debtholders or an Act of
Required Debtholders, as applicable, an Officers’ Certificate or an order of a
court of competent jurisdiction, as to any action that it may be requested or
required to take, or that it may propose to take, in the performance of any of
its obligations under this Agreement or the other Security Documents.

(b) No written direction given to the Collateral Trustee by an Act of Priority
Lien Debtholders or an Act of Required Debtholders, as applicable, that in the
reasonable judgment of the Collateral Trustee imposes, purports to impose or
might reasonably be expected to impose upon the Collateral Trustee any
obligation or liability not set forth in or arising under this Agreement and the
other Security Documents will be binding upon the Collateral Trustee unless the
Collateral Trustee elects, at its sole option, to accept such direction.

SECTION 5.5 Limitation of Liability. The Collateral Trustee will not be
responsible or liable for any action taken or omitted to be taken by it
hereunder or under any other Security Document, except for its own negligence,
bad faith or willful misconduct as determined by a court of competent
jurisdiction.

SECTION 5.6 Documents in Satisfactory Form. The Collateral Trustee will be
entitled to require that all agreements, certificates, opinions, instruments and
other documents at any time submitted to it, including those expressly provided
for in this Agreement, be delivered to it in a form and with substantive
provisions reasonably satisfactory to it.

SECTION 5.7 Entitled to Rely. The Collateral Trustee may seek and rely upon, and
shall be fully protected in relying upon, any judicial order or judgment, upon
any advice, opinion or statement of legal counsel, independent consultants and
other experts selected by it in good faith and upon any certification,
instruction, notice or other writing delivered to it by the Company or any
Guarantor in compliance with the provisions of this Agreement or delivered to it
by any Secured Debt Representative as to the holders of Secured Obligations for
whom it acts, without being required to determine the authenticity thereof or
the correctness of any fact stated therein or the propriety or validity of
service thereof. The Collateral Trustee may act in reliance upon any instrument
comporting with the provisions of this Agreement or any signature reasonably
believed by it to be genuine and may assume that any Person purporting to give
notice or receipt or advice or make any statement or execute any document in
connection with the provisions hereof or the other Security Documents has been
duly authorized to do so. To the extent an Officers’ Certificate or opinion of
counsel is required or permitted under this Agreement to be delivered to the
Collateral Trustee in respect of any matter, the Collateral Trustee may rely
conclusively on an Officers’ Certificate or opinion of counsel as to such matter
and such Officers’ Certificate or opinion of counsel shall be full warranty and
protection to the Collateral Trustee for any action taken, suffered or omitted
by it under the provisions of this Agreement and the other Security Documents.

SECTION 5.8 Secured Debt Default. The Collateral Trustee will not be required to
inquire as to the occurrence or absence of any Secured Debt Default and will not
be affected by or required to act upon any notice or knowledge as to the
occurrence of any Secured Debt Default unless and until it is directed by an Act
of Required Debtholders.

SECTION 5.9 Actions by Collateral Trustee. As to any matter not expressly
provided for by this Agreement or the other Security Documents, the Collateral
Trustee will act or refrain from acting as directed by an Act of Required
Debtholders and will be fully protected if it does so, and any action taken,
suffered or omitted pursuant hereto or thereto shall be binding on the holders
of Secured Obligations.

SECTION 5.10 Security or Indemnity in Favor of the Collateral Trustee. The
Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

SECTION 5.11 Rights of the Collateral Trustee. In the event there is any bona
fide, good faith disagreement between the other parties to this Agreement or any
of the other Security Documents resulting in adverse claims being made in
connection with Collateral held by the Collateral Trustee and the terms of this
Agreement or any of the other Security Documents do not unambiguously mandate
the action the Collateral Trustee is to take or not to take in connection
therewith under the circumstances then existing, or the Collateral Trustee is in
doubt as to what action it is required to take or not to take hereunder or under
the other Security Documents, it will be entitled to refrain from taking any
action (and will incur no liability for doing so) until directed otherwise in
writing by a request signed jointly by the parties hereto entitled to give such
direction or by order of a court of competent jurisdiction.

SECTION 5.12 Limitations on Duty of Collateral Trustee in Respect of Collateral.

(a) Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee will have no duty as to any Collateral in its
possession or control or in the possession or control of any agent or bailee or
any income thereon or as to preservation of rights against prior parties or any
other rights pertaining thereto and the Collateral Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Collateral. The
Collateral Trustee will be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Collateral Trustee will not be liable or responsible for any loss or diminution
in the value of any of the Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Collateral
Trustee in good faith.

(b) The Collateral Trustee will not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
negligence, bad faith or willful misconduct on the part of the Collateral
Trustee, for the validity or sufficiency of the Collateral or any agreement or
assignment contained therein, for the validity of the title of the Company or
any Guarantor to the Collateral, for insuring the Collateral or for the payment
of taxes, charges, assessments or Liens upon the Collateral or otherwise as to
the maintenance of the Collateral. The Collateral Trustee hereby disclaims any
representation or warranty to the present and future holders of the Secured
Obligations concerning the perfection of the Liens granted hereunder or in the
value of any of the Collateral.

SECTION 5.13 Assumption of Rights, Not Assumption of Duties. Notwithstanding
anything to the contrary contained herein:

(1) each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not been executed;

(2) the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and

(3) the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.

SECTION 5.14 No Liability for Clean Up of Hazardous Materials. In the event that
the Collateral Trustee is required to acquire title to an asset for any reason,
or take any managerial action of any kind in regard thereto, in order to carry
out any fiduciary or trust obligation for the benefit of another, which in the
Collateral Trustee’s sole discretion may cause the Collateral Trustee to be
considered an “owner or operator” under any environmental laws or otherwise
cause the Collateral Trustee to incur, or be exposed to, any environmental
liability or any liability under any other federal, state or local law, the
Collateral Trustee reserves the right, instead of taking such action, either to
resign as Collateral Trustee or to arrange for the transfer of the title or
control of the asset to a court appointed receiver. The Collateral Trustee will
not be liable to any Person for any environmental liability or any environmental
claims or contribution actions under any federal, state or local law, rule or
regulation by reason of the Collateral Trustee’s actions and conduct as
authorized, empowered and directed hereunder or relating to any kind of
discharge or release or threatened discharge or release of any hazardous
materials into the environment.

ARTICLE 6. RESIGNATION AND REMOVAL OF THE COLLATERAL TRUSTEE

SECTION 6.1 Resignation or Removal of Collateral Trustee. Subject to the
appointment of a successor Collateral Trustee as provided in Section 6.2 and the
acceptance of such appointment by the successor Collateral Trustee:

(a) the Collateral Trustee may resign at any time by giving notice of
resignation to each Secured Debt Representative and the Company; and

(b) the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Debtholders.

SECTION 6.2 Appointment of Successor Collateral Trustee.

(a) Upon any resignation or removal of the Collateral Trustee pursuant to
Section 6.1, a successor Collateral Trustee may be appointed by an Act of
Required Debtholders, subject to, so long as no Secured Debt Default has
occurred or is continuing, the consent of the Company (which may not be
unreasonably withheld or delayed). If no successor Collateral Trustee has been
so appointed and accepted such appointment within 45 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:

(1) authorized to exercise corporate trust powers;

(2) having a combined capital and surplus of at least $100,000,000; and

(3) maintaining an office in New York, New York.

(b) The Collateral Trustee will fulfill its obligations hereunder until a
successor Collateral Trustee meeting the requirements of this Section 6.2 has
accepted its appointment as Collateral Trustee and the provisions of Section 6.3
have been satisfied.

SECTION 6.3 Succession. When the Person so appointed as successor Collateral
Trustee pursuant Section 6.2 accepts such appointment:

(1) such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and

(2) the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Trust Estates within its possession or control to the possession or control of
the successor Collateral Trustee and will execute instruments and assignments as
may be necessary or reasonably requested by the successor Collateral Trustee to
transfer to the successor Collateral Trustee all Liens, interests, rights,
powers and remedies of the predecessor Collateral Trustee in respect of the
Security Documents or the Trust Estates.

Thereafter the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.10
and 7.11.

SECTION 6.4 Merger, Conversion or Consolidation of Collateral Trustee. Any
Person into which the Collateral Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee shall be the
successor of the Collateral Trustee pursuant to Section 6.3, provided that
(i) without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (3) of Section 6.2 and (ii) prior
to any such merger, conversion or consolidation, the Collateral Trustee shall
have notified the Company, each Priority Lien Representative and each Junior
Lien Representative thereof in writing.

      ARTICLE 7.MISCELLANEOUS PROVISIONS

SECTION 7.1
  Amendment.
 
   

(a) No amendment or supplement to the provisions of this Agreement or any other
Security Document will be effective without the approval of the Collateral
Trustee acting as directed by an Act of Required Debtholders, except that:

(1) any amendment or supplement that has the effect solely of (i) adding or
maintaining Collateral, securing additional Secured Debt that was otherwise
permitted by the terms of the Secured Debt Documents to be secured by the
Collateral or preserving, perfecting or establishing the priority of the Liens
thereon or the rights of the Collateral Trustee therein, (ii) curing any
ambiguity, defect or inconsistency; (iii) providing for the assumption of the
Company’s or any Guarantor’s obligations under any Security Document in the case
of a merger or consolidation or sale of all or substantially all of the
Company’s or such Guarantor’s assets, as applicable; or (iv) making any change
that would provide any additional rights or benefits to the Secured Parties or
the Collateral Trustee or that does not adversely affect the legal rights under
the Indentures or any other Secured Debt Document of any holder of Notes, any
other Secured Party or the Collateral Trustee, will, in each case, become
effective when executed and delivered by the Company or any other applicable
Guarantor party thereto and the Collateral Trustee;

(2) no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Secured Obligations:

(A) to vote its outstanding Secured Debt as to any matter requiring (i) an Act
of Priority Lien Debtholders or an Act of Required Debtholders or (ii) direction
by the Required Priority Lien Debtholders or the Required Junior Lien
Debtholders, (or amends the provisions of this clause (2) or the definition of
“Act of Priority Lien Debtholders,” “Act of Required Debtholders,” “Required
Priority Lien Debtholders” or “Required Junior Lien Debtholders”),

(B) to share, in the order of application described in Section 3.4, in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1, or

(C) to require that Liens securing Secured Obligations be released only as set
forth in the provisions described in Section 4.1,

will become effective without the consent of the requisite percentage or number
of holders of each Series of Secured Debt so affected under the applicable
Secured Debt Documents; and

(3) no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Secured Debt Representative or adversely affects the rights of
the Collateral Trustee or any Secured Debt Representative, respectively, in its
individual capacity as such will become effective without the consent of the
Collateral Trustee or such Secured Debt Representative, respectively.

(b) Notwithstanding Section 7.1(a) but subject to Sections 7.1(a)(2) and
7.1(a)(3):

(1) any Security Document that secures Junior Lien Obligations (but not Priority
Lien Obligations) may be amended or supplemented with the approval of the
Collateral Trustee acting as directed in writing by the Required Junior Lien
Debtholders, unless such amendment or supplement would not be permitted under
the terms of this Agreement or the Priority Lien Documents;

(2) any amendment or waiver of, or any consent under, any provision of this
Agreement or any other Security Document that secures Priority Lien Obligations
will apply automatically to any comparable provision of any comparable Junior
Lien Document without the consent of or notice to any holder of Junior Lien
Obligations and without any action by the Company or any Guarantor, any holder
of First Lien Notes or other Priority Lien Obligations or any holder of Second
Lien Notes or other Junior Lien Obligations; and

(3) the Company may direct the Collateral Trustee to amend, supplement, modify,
restate, renew or replace an ABL Intercreditor Agreement; provided that the
changes made by such amendment, supplement, modification, restatement, renewal
or replacement, taken together with all other changes (whenever and however
made) from the form of the ABL Intercreditor Agreement attached as Exhibit D,
are not materially adverse to any holder of Secured Obligations.

(c) The Collateral Trustee will not enter into any amendment or supplement
unless it has received an Officers’ Certificate to the effect that such
amendment or supplement will not result in a breach of any provision or covenant
contained in any of the Secured Debt Documents. Prior to executing any amendment
or supplement pursuant to this Section 7.1, the Collateral Trustee will be
entitled to receive an opinion of counsel of the Company (which may be provided
by internal counsel to the Company) to the effect that the execution of such
document is authorized or permitted hereunder, and with respect to amendments
adding Collateral, an opinion of counsel of the Company (which may be provided
by internal counsel to the Company) addressing customary perfection, and if such
additional Collateral consists of equity interests of any Person, priority
matters with respect to such additional Collateral (subject to customary
qualifications and assumptions).

(d) The holders of Junior Lien Obligations and the Junior Lien Representatives
agree that each Security Document that secures Junior Lien Obligations (but not
also securing Priority Lien Obligations) will include language substantially to
the effect of the following:

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Trustee pursuant to this Agreement and the exercise of
any right or remedy by such Collateral Trustee hereunder are subject to the
provisions of the Collateral Trust Agreement, dated as of July 31, 2009, among
the Company, the Guarantors from time to time party thereto, Deutsche Bank Trust
Company Americas, as Trustee under the First Lien Indenture (as defined
therein), Deutsche Bank Trust Company Americas, as Trustee under the Second Lien
Indenture (as defined therein) and Deutsche Bank Trust Company Americas, as
Collateral Trustee (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “Collateral Trust Agreement”). In
the event of any conflict between the terms of the Collateral Trust Agreement
and this Agreement, the terms of the Collateral Trust Agreement will govern.”

; provided, however, that if the jurisdiction in which any such Junior Lien
Document will be filed prohibits the inclusion of the language above or would
prevent a document containing such language from being recorded, the Junior Lien
Representatives and the Priority Lien Representatives agree, prior to such
Junior Lien Document being entered into, to negotiate in good faith replacement
language stating that the lien and security interest granted under such Junior
Lien Document is subject to the provisions of this Agreement.

SECTION 7.2 Voting. In connection with any matter under this Agreement requiring
a vote of holders of Secured Debt, each Series of Secured Debt will cast its
votes in accordance with the Secured Debt Documents governing such Series of
Secured Debt. The amount of Secured Debt to be voted by a Series of Secured Debt
will equal (1) the aggregate principal amount of Secured Debt held by such
Series of Secured Debt (including outstanding letters of credit whether or not
then available or drawn), plus (2) other than in connection with an exercise of
remedies, the aggregate unfunded commitments to extend credit which, when
funded, would constitute Indebtedness of such Series of Secured Debt. Following
and in accordance with the outcome of the applicable vote under its Secured Debt
Documents, the Secured Debt Representative of each Series of Secured Debt will
vote the total amount of Secured Debt under that Series of Secured Debt as a
block in respect of any vote under this Agreement. If any series of any Class of
Secured Debt consists of Hedging Obligations, those Hedging Obligations will
vote on matters concerning such Class of Secured Debt in accordance with the
applicable Secured Debt Documents.

SECTION 7.3 Further Assurances; Insurance; Real Estate.

(a) The Company and each of the Guarantors will do or cause to be done all acts
and things that may be required, or that the Collateral Trustee from time to
time may reasonably request, to assure and confirm that the Collateral Trustee
holds, for the benefit of the holders of Secured Obligations, duly created and
enforceable and perfected Liens upon the Collateral (including any property or
assets that are acquired or otherwise become Collateral after the date hereof),
in each case as contemplated by, and with the Lien priority required under, the
Secured Debt Documents.

(b) Upon the reasonable request of the Collateral Trustee or any Secured Debt
Representative at any time and from time to time, the Company and each of the
Guarantors will promptly execute, acknowledge and deliver such additional
security documents, instruments, certificates, notices and other documents, and
take such other actions as may be reasonably required, or that the Collateral
Trustee may reasonably request, to create, perfect, protect, assure or enforce
the Liens and benefits intended to be conferred thereby, in each case as
contemplated by the Secured Debt Documents for the benefit of holders of Secured
Obligations.

(c) The Company and the Guarantors will:

(1) keep their properties adequately insured at all times by financially sound
and reputable insurers;

(2) maintain such other insurance, to such extent and against such risks (and
with such deductibles, retentions and exclusions), including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by them;

(3) maintain such other insurance as may be required by law; and

(4) maintain such other insurance as may be required by the Security Documents.

(d) Upon the request of the Collateral Trustee, the Company and the Guarantors
will furnish to the Collateral Trustee full information as to their property and
liability insurance carriers.

(e) All insurance policies required by Sections 7.3(c) (except for the insurance
described in 7.3(c)(3)) above will:

(1) provide that, with respect to third party liability insurance, the holders
of Secured Obligations, as a class, shall be named as additional insureds;

(2) name the Collateral Trustee as a loss payee as its interests may appear and
additional insured;

(3) provide that (x) no cancellation or termination of such insurance and (y) no
reduction in the limits of liability of such insurance or other material change
shall be effective until 30 days after written notice is given by the insurers
to the Collateral Trustee of such cancellation, termination, reduction or
change;

(4) waive all claims for insurance premiums or commissions or additional
premiums or assessments against the Secured Parties; and

(5) waive any right of the insurers to setoff or counterclaim or to make any
other deductions, whether by way of attachment or otherwise, as against the
Secured Parties.

(f) Upon the request of the Collateral Trustee, the Company and the Guarantors
will permit the Collateral Trustee or any of its agents or representatives, at
reasonable times and intervals upon reasonable prior notice during regular
business hours, to visit their offices and sites and inspect any of the
Collateral and to discuss matters relating to the Collateral with their
respective officers. The Company and the Guarantors shall, at any reasonable
time and from time to time upon reasonable prior notice during regular business
hours, permit the Collateral Trustee or any of its agents or representatives to
examine and make copies of and abstracts from the records and books of account
of the Company and the Guarantors and their respective Subsidiaries, all at the
Company’s expense.

(g) With respect to any fee simple interest in real property of the Company and
the Guarantors that is located in the United States:

(1) Within 90 days of the date hereof, (i) the Collateral Trustee and the
issuers of the title insurance policies (the “Title Company”) being issued in
connection with the Mortgages shall have received fully executed and notarized
Mortgages, which Mortgages shall be in proper form for recording in all
appropriate places in all applicable jurisdictions located in the United States,
encumbering the fee interests of the Company and the Guarantors, as applicable,
in the Mortgaged Property and (ii) the Collateral Trustee shall have received
confirmation that the Title Company has accepted the Mortgages for recording.

(2) Within 90 days of the date hereof, (i) the Title Company shall have issued
to the Collateral Trustee, a title insurance policy (or an unconditional marked
commitment or signed pro forma therefor) insuring each Mortgage to be a valid
Lien with the priority described therein (which shall in all events conform to
the requirements of this Agreement) against the Mortgaged Property described
therein, free from all Liens except Permitted Liens, for the full amount stated
in the title insurance polices, which amount shall be not less than the tax
assessed value set forth in the applicable appraisals covering the applicable
Mortgaged Property that the Company delivered to the Collateral Trustee prior to
the date hereof; (ii) the Title Company shall have issued such endorsements
customarily issued by the Title Company to each of the policies of title
insurance to the extent available in the relevant jurisdiction at ordinary rates
(including, but not limited to, ALTA comprehensive, access, deletion of
arbitration, environmental lien protection, address, tax map, survey,
contiguity, subdivision, doing business, and tax parcel); (iii) the Title
Company shall have received all amounts required to be paid to the Title Company
to issue the title insurance policies referred to in clause (i) above; and
(iv) the Collateral Trustee shall have received copies of the title insurance
policies.

(3) Within 90 days of the date hereof, the Collateral Trustee and the Title
Company shall have received ALTA surveys with respect to each Mortgaged Property
in form and substance necessary to induce the Title Company to delete the
general survey disclosure exception and to issue the endorsements identified in
Section 7.3(g)(2)(ii).

(4) Within 90 days of the date hereof, the Collateral Trustee shall have
received flood certifications with respect to each Mortgaged Property and
evidence of flood insurance with respect to each Mortgaged Property that is
located in a community that participates in the National Flood Insurance
Program, which in all events complies with any applicable regulations of the
Board of Governors of the United States Federal Reserve System.

(5) Within 90 days of the date hereof, the Collateral Trustee shall have
received customary legal opinions relating to the Mortgages containing opinions
substantially similar to those listed on Exhibit F with customary qualifications
and assumptions.

(6) With respect to any fee simple interest in any real property located in the
United States having a value of at least $5,000,000 acquired after the date
hereof by any of the Company or any Guarantor, the Company or applicable
Guarantor shall as soon as practicable (but in no event later than 90 days
following the date such real property is acquired), deliver such items as were
required to be delivered under the clauses (1) through (5) above.

SECTION 7.4 Perfection of Junior Trust Estate. Solely for purposes of perfecting
the Liens of the Collateral Trustee in its capacity as agent of the holders of
Junior Lien Obligations and the Junior Lien Representatives in any portion of
the Junior Trust Estate in the possession or control of the Collateral Trustee
(or its agents or bailees) as part of the Senior Trust Estate including, without
limitation, any instruments, goods, negotiable documents, tangible chattel
paper, electronic chattel paper, certificated securities, money, deposit
accounts and securities accounts, the Collateral Trustee, the holders of
Priority Lien Obligations and the Priority Lien Representatives hereby
acknowledge that the Collateral Trustee also holds such property as agent for
the benefit of the Collateral Trustee for the benefit of the holders of Junior
Lien Obligations and the Junior Lien Representatives.

SECTION 7.5 Successors and Assigns.

(a) Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Secured Debt Representative and each present and future holder of
Secured Obligations, each of whom will be entitled to enforce this Agreement as
a third-party beneficiary hereof, and all of their respective successors and
assigns.

(b) Neither the Company nor any Guarantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Company and the Guarantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee, each Secured Debt
Representative and each present and future holder of Secured Obligations, each
of whom will be entitled to enforce this Agreement as a third-party beneficiary
hereof, and all of their respective successors and assigns.SECTION 7.6

SECTION 7.6 Delay and Waiver. No failure to exercise, no course of dealing with
respect to the exercise of, and no delay in exercising, any right, power or
remedy arising under this Agreement or any of the other Security Documents will
impair any such right, power or remedy or operate as a waiver thereof. No single
or partial exercise of any such right, power or remedy will preclude any other
or future exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

SECTION 7.7 Notices. Any communications, including notices and instructions,
between the parties hereto or notices provided herein to be given may be given
to the following addresses:



      If to the Collateral Trustee: Deutsche Bank Trust Company Americas

     
60 Wall Street
MS-NYC60-2710
New York, NY 10005
Fax: (732) 578-4635
Attn: Trust and Securities Services
If to the Company or any Guarantor:
 




Unisys Corporation

Unisys Way
Blue Bell, PA 19424
Fax: (215) 986-0622, with a copy to (215) 986-0624
Attn: Treasurer, with a copy to the General Counsel

If to the First Lien Trustee: Deutsche Bank Trust Company Americas



      60 Wall Street



      MS-NYC60-2710



      New York, NY 10005



      Fax: (732) 578-4635



      Attn: Trust & Securities Services



      With a copy to:



      Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company
Trust & Securities Services
25 DeForest Avenue, MS SUM01-0105
Summit, New Jersey 07901
Attn: Corporates Team Deal Manager – Unisys
Tel: 908-608-3191
Fax: 732-578-4635

If to the Second Lien Trustee: Deutsche Bank Trust Company Americas



      60 Wall Street



      MS-NYC60-2710



      New York, NY 10005

Fax: (732) 578-4635
Attn: Trust & Securities Services



      With a copy to:



      Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company
Trust & Securities Services
25 DeForest Avenue, MS SUM01-0105
Summit, New Jersey 07901
Attn: Corporates Team Deal Manager – Unisys
Tel: 908-608-3191
Fax: 732-578-4635

and if to any other Secured Debt Representative, to such address as it may
specify by written notice to the parties named above.

All notices and communications will be faxed to the relevant fax number set
forth above or mailed by first class mail, certified or registered, return
receipt requested, or by overnight air courier guaranteeing next day delivery,
to the relevant address set forth above or, as to holders of Secured Debt, all
notices and communications will be sent in the manner specified in the Secured
Debt Documents applicable to such holder. Failure to mail a notice or
communication to a holder of Secured Debt or any defect in it will not affect
its sufficiency with respect to other holders of Secured Debt.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

SECTION 7.8 Notice Following Discharge of Priority Lien Obligations. Promptly
following the Discharge of Priority Lien Obligations with respect to one or more
Series of Priority Lien Debt, each Priority Lien Representative with respect to
each applicable Series of Priority Lien Debt that is so discharged will provide
written notice of such discharge to the Collateral Trustee and to each other
Secured Debt Representative.

SECTION 7.9 Entire Agreement. This Agreement states the complete agreement of
the parties relating to the undertaking of the Collateral Trustee set forth
herein and supersedes all oral negotiations and prior writings in respect of
such undertaking.

SECTION 7.10 Compensation; Expenses. The Company and the Guarantors jointly and
severally agree to pay, promptly upon demand:

(1) such compensation to the Collateral Trustee and its agents as the Company
and the Collateral Trustee may agree in writing from time to time;

(2) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Security Document
or any consent, amendment, waiver or other modification relating hereto or
thereto;

(3) all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee incurred in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the other Security Documents or any consent, amendment,
waiver or other modification relating hereto or thereto and any other document
or matter requested by the Company or any Guarantor;

(4) all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, and search fees;

(5) all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of
the Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of rights or performance of obligations by the Collateral Trustee thereunder;
and

(6) after the occurrence of any Secured Debt Default, all reasonable costs and
expenses incurred by the Collateral Trustee, its agents and any Secured Debt
Representative in connection with the preservation, collection, foreclosure or
enforcement of the Collateral subject to the Security Documents or any interest,
right, power or remedy of the Collateral Trustee or in connection with the
collection or enforcement of any of the Secured Obligations or the proof,
protection, administration or resolution of any claim based upon the Secured
Obligations in any Insolvency or Liquidation Proceeding, including all
reasonable fees and disbursements of attorneys, accountants, auditors,
consultants, appraisers and other professionals engaged by the Collateral
Trustee, its agents or the Secured Debt Representatives.

The agreements in this Section 7.10 will survive repayment of all other Secured
Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.11 Indemnity.

(a) The Company and the Guarantors jointly and severally agree to defend,
indemnify, pay and hold harmless the Collateral Trustee and its Affiliates and
each and all of the directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided, no Indemnitee
will be entitled to indemnification hereunder with respect to any Indemnified
Liability to the extent such Indemnified Liability is found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee.

(b) All amounts due under this Section 7.11 will be payable upon demand.

(c) To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.11(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Company and the
Guarantors will contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

(d) Neither the Company nor any Guarantor will ever assert any claim against any
Indemnitee, on any theory of liability, for any lost profits or special,
indirect or consequential damages or (to the fullest extent a claim for punitive
damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Secured Debt
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and the Company and each
of the Guarantors hereby forever waives, releases and agrees not to sue upon any
claim for any such lost profits or special, indirect, consequential or (to the
fullest extent lawful) punitive damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

(e) The agreements in this Section 7.11 will survive repayment of all other
Secured Obligations and the removal or resignation of the Collateral Trustee.

SECTION 7.12 Severability. If any provision of this Agreement is invalid,
illegal or unenforceable in any respect or in any jurisdiction, the validity,
legality and enforceability of such provision in all other respects and of all
remaining provisions, and of such provision in all other jurisdictions, will not
in any way be affected or impaired thereby.

SECTION 7.13 Headings. Section headings herein have been inserted for
convenience of reference only, are not to be considered a part of this Agreement
and will in no way modify or restrict any of the terms or provisions hereof.

SECTION 7.14 Obligations Secured. All obligations of the Company and the
Guarantors set forth in or arising under this Agreement will be Secured
Obligations and are secured by all Liens granted by the Security Documents.

SECTION 7.15 Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT.

SECTION 7.16 Consent to Jurisdiction. All judicial proceedings brought against
any party hereto arising out of or relating to this Agreement or any of the
other Security Documents may be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, the Company and each Guarantor, for itself and in
connection with its properties, irrevocably:

(1) accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

(2) waives any defense of forum non conveniens;

(3) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.7;

(4) agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and

(5) agrees that each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

SECTION 7.17 Waiver of Jury Trial. Each party to this Agreement waives its
rights to a jury trial of any claim or cause of action based upon or arising
under this Agreement or any of the other Security Documents or any dealings
between them relating to the subject matter of this Agreement or the intents and
purposes of the other Security Documents. The scope of this waiver is intended
to be all-encompassing of any and all disputes that may be filed in any court
and that relate to the subject matter of this Agreement and the other Security
Documents, including contract claims, tort claims, breach of duty claims and all
other common law and statutory claims. Each party to this Agreement acknowledges
that this waiver is a material inducement to enter into a business relationship,
that each party hereto has already relied on this waiver in entering into this
Agreement, and that each party hereto will continue to rely on this waiver in
its related future dealings. Each party hereto further warrants and represents
that it has reviewed this waiver with its legal counsel and that it knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. This waiver is irrevocable, meaning that it may not be modified either
orally or in writing (other than by a mutual written waiver specifically
referring to this Section 7.17 and executed by each of the parties hereto), and
this waiver will apply to any subsequent amendments, renewals, supplements or
modifications of or to this Agreement or any of the other Security Documents or
to any other documents or agreements relating thereto. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

SECTION 7.18 Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission), each of which
when so executed and delivered will be deemed an original, but all such
counterparts together will constitute but one and the same instrument.

SECTION 7.19 Effectiveness. This Agreement will become effective upon the
execution of a counterpart hereof by each of the parties hereto on the date
hereof and receipt by each party of written notification of such execution and
written or telephonic authorization of delivery thereof.

SECTION 7.20 Additional Guarantors. The Company will cause each Subsidiary that
becomes a Guarantor or is required by any Secured Debt Document to become a
party to this Agreement to become a party to this Agreement, for all purposes of
this Agreement, by causing such Subsidiary to execute and deliver to the
Collateral Trustee a Collateral Trust Joinder, whereupon such Subsidiary will be
bound by the terms hereof to the same extent as if it had executed and delivered
this Agreement as of the date hereof. The Company shall promptly provide each
Secured Debt Representative with a copy of each Collateral Trust Joinder
executed and delivered pursuant to this Section 7.20; provided, however, that
the failure to so deliver a copy of the Collateral Trust Joinder to any then
existing Secured Debt Representative shall not affect the inclusion of such
Person as a Guarantor if the other requirements of this Section 7.20 are
complied with.

SECTION 7.21 Continuing Nature of this Agreement. This Agreement, including the
subordination provisions hereof, will be reinstated if at any time any payment
or distribution in respect of any of the Priority Lien Obligations is rescinded
or must otherwise be returned in an Insolvency or Liquidation Proceeding or
otherwise by any holder of Priority Lien Obligations or Priority Lien
Representative or any representative of any such party (whether by demand,
settlement, litigation or otherwise). In the event that all or any part of a
payment or distribution made with respect to the Priority Lien Obligations is
recovered from any holder of Priority Lien Obligations or any Priority Lien
Representative in an Insolvency or Liquidation Proceeding or otherwise, such
payment or distribution received by any holder of Junior Lien Obligations or
Junior Lien Representative with respect to the Junior Lien Obligations from the
proceeds of any Collateral at any time after the date of the payment or
distribution that is so recovered, whether pursuant to a right of subrogation or
otherwise, that Junior Lien Representative or that holder of a Junior Lien
Obligation, as the case may be, will forthwith deliver the same to the
Collateral Trustee, for the account of the holders of the Priority Lien
Obligations and other Obligations secured by a Permitted Prior Lien, to be
applied in accordance with Section 3.4. Until so delivered, such proceeds will
be held by that Junior Lien Representative or that holder of a Junior Lien
Obligation, as the case may be, for the benefit of the holders of the Priority
Lien Obligations and other Obligations secured by a Permitted Prior Lien.

SECTION 7.22 Insolvency. This Agreement will be applicable both before and after
the commencement of any Insolvency or Liquidation Proceeding by or against the
Company or any Guarantor. The relative rights, as provided for in this
Agreement, will continue after the commencement of any such Insolvency or
Liquidation Proceeding on the same basis as prior to the date of the
commencement of any such case, as provided in this Agreement.

SECTION 7.23 Rights and Immunities of Secured Debt Representatives. The Secured
Debt Representatives will be entitled to all of the rights, protections,
immunities and indemnities set forth in the Indentures and any future Secured
Debt Representative will be entitled to all of the rights, protections,
immunities and indemnities set forth in the credit agreement, indenture or other
agreement governing the applicable Secured Debt with respect to which such
Person is acting or will act as representative, in each case as if specifically
set forth herein. In no event will any Secured Debt Representative be liable for
any act or omission on the part of the Company or any Guarantor or the
Collateral Trustee hereunder.

SECTION 7.24 Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act the Collateral Trustee, like all financial
institutions, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with Deutsche Bank Trust Company Americas. The parties to this
Agreement agree that they will provide the Collateral Trustee with such
information as it may request in order for the Collateral Trustee to satisfy the
requirements of the USA Patriot Act.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.



      UNISYS CORPORATION

By: /s/ Scott A. Battersby
Name: Scott A. Battersby
Title: Vice President and Treasurer




      CONVERGENT, INC.

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Assistant Treasurer




      UNISYS AFRICA HOLDING, INC.

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Assistant Treasurer




      UNISYS AP INVESTMENT COMPANY I

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Assistant Treasurer




      UNISYS CHINA LIMITED

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer
UNISYS DE CENTRO AMERICA, S.A.
By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer
UNISYS DE COLOMBIA, S.A.
By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer

UNISYS DEL PERU L.L.C.



      By: Unisys Holding Corporation, as its sole member

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer


UNISYS HOLDING CORPORATION

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer


UNISYS ITEM PROCESSING SERVICES L.L.C.



      By: Unisys Corporation, as its sole member

By: /s/ Scott A. Battersby
Name: Scott A. Battersby
Title: Vice President and Treasurer


UNISYS JAPAN, LTD.

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer


UNISYS NPL, INC.

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer




      UNISYS PHILIPPINES LIMITED

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Assistant Treasurer




      UNISYS PUERTO RICO, INC.

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer


UNISYS PULSEPOINT COMMUNICATIONS

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer




      UNISYS SOUTH AMERICA L.L.C.



      By: Unisys Holding Corporation, as its sole member

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Assistant Treasurer




      UNISYS SUDAMERICANA CORPORATION

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer
UNISYS SUDAMERICANA LTDA.
By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer



      UNISYS TECHNICAL SERVICES L.L.C.



      By: Unisys Corporation, as its sole member



      By: /s/ Scott A. Battersby



    Name: Scott A. Battersby



      Title: Vice President and Treasurer

UNISYS WORLD SERVICES, INC.

By: /s/ Edward A. Sarkisian
Name: Edward A. Sarkisian
Title: Vice President and Treasurer


UNISYS WORLD TRADE, INC.

By: /s/ Edward A. Sarkisian



    Name: Edward A. Sarkisian



      DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee         under the First
Lien Indenture



      By: DEUTSCHE BANK NATIONAL TRUST COMPANY



      By: /s/ Cynthia J. Powell



    Name: Cynthia J. Powell
Title: Vice President



      By: /s/ Irina Golovashchuk



    Name: Irina Golovashchuk
Title: Assistant Vice President



      DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee under the Second Lien
Indenture



      By: DEUTSCHE BANK NATIONAL TRUST COMPANY



      By: /s/ Cynthia J. Powell



    Name: Cynthia J. Powell
Title: Vice President



      By: /s/ Irina Golovashchuk



    Name: Irina Golovashchuk
Title: Assistant Vice President



      DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee



      By: DEUTSCHE BANK NATIONAL TRUST COMPANY



      By: /s/ Cynthia J. Powell



    Name: Cynthia J. Powell
Title: Vice President



      By: /s/ Irina Golovashchuk



    Name: Irina Golovashchuk
Title: Assistant Vice President

EXHIBIT A
to Collateral Trust Agreement

FORM OF
ADDITIONAL SECURED DEBT DESIGNATION

Reference is made to the Collateral Trust Agreement dated as of July 31, 2009
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Unisys
Corporation, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, Deutsche Bank Trust Company Americas, as Trustee under the
First Lien Indenture (as defined therein), Deutsche Bank Trust Company Americas,
as Trustee under the Second Lien Indenture (as defined therein), the other
Secured Debt Representatives from time to time party thereto and Deutsche Bank
Trust Company Americas, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Additional Secured Debt Designation is being executed and
delivered in order to designate additional secured debt as either Priority Lien
Debt or Junior Lien Debt entitled to the benefit of the Collateral Trust
Agreement.

The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:

(A) [insert name of the Company or Guarantor] intends to incur additional
Secured Debt (“Additional Secured Debt”) which will be [select appropriate
alternative] [Priority Lien Debt permitted by each applicable Secured Debt
Document to be secured by a Priority Lien pari passu with all previously
existing and future Priority Lien Debt] or [Junior Lien Debt permitted by each
applicable Secured Debt Document to be secured with a Junior Lien pari passu
with all previously existing and future Junior Lien Debt] or [Permitted ABL Debt
secured with a Permitted ABL Lien pari passu with all previously existing and
future Permitted ABL Debt];

(B) such Additional Secured Debt is permitted by each applicable Secured Debt
Document;

(C) the name and address of the Secured Debt Representative for the Additional
Secured Debt for purposes of Section 7.7 of the Collateral Trust Agreement is:

      

      

      Telephone:       

Fax:
       

(D) The Company has caused a copy of this Additional Secured Debt Designation to
be delivered to each existing Secured Debt Representative.

IN WITNESS WHEREOF, the Company has caused this Additional Secured Debt
Designation to be duly executed by the undersigned officer as of       ,
20      .

      UNISYS CORPORATION

By:
 

 
   
Name:
Title:
       
     

ACKNOWLEDGEMENT OF RECEIPT

The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Secured Debt Designation.

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee
By: DEUTSCHE BANK NATIONAL TRUST COMPANY

     
By:
 

 
   
Name:
Title:
       
     
By:
 

 
   
Name:
Title:
       
     

EXHIBIT B

to Collateral Trust Agreement

FORM OF
COLLATERAL TRUST JOINDER – ADDITIONAL DEBT

Reference is made to the Collateral Trust Agreement dated as of July 31, 2009
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Unisys
Corporation, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, Deutsche Bank Trust Company Americas, as Trustee under the
First Lien Indenture (as defined therein), Deutsche Bank Trust Company Americas,
as Trustee under the Second Lien Indenture (as defined therein), the other
Secured Debt Representatives from time to time party thereto and Deutsche Bank
Trust Company Americas, as Collateral Trustee. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Collateral
Trust Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being Additional Secured Debt under the Collateral
Trust Agreement.

1 Joinder. The undersigned,       , a       , (the “New Representative”) as
[trustee, administrative agent] under that certain [describe applicable
indenture, credit agreement or other document governing the Additional Secured
Debt] hereby agrees to become party as [a Junior Lien Representative] [a
Priority Lien Representative] [a counterparty or representative of the Permitted
ABL Debt] under the Collateral Trust Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Collateral Trust
Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.

2. Lien Sharing and Priority Confirmation.

[Option A: to be used if Additional Debt is Priority Lien Debt] The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Priority Lien Debt for which the undersigned is acting
as Priority Lien Representative hereby agrees, for the enforceable benefit of
all holders of each existing and future Series of Priority Lien Debt and Junior
Lien Debt, each existing and future Junior Lien Representative, each other
existing and future Priority Lien Representative and each existing and future
holder of Permitted Prior Liens and as a condition to being treated as Secured
Debt under the Collateral Trust Agreement that:

(a) all Priority Lien Obligations will be and are secured Equally and Ratably by
all Priority Liens at any time granted by the Company or any Guarantor to secure
any Obligations in respect of any Series of Priority Lien Debt, whether or not
upon property otherwise constituting collateral for such Series of Priority Lien
Debt, and that all such Priority Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Priority Lien Obligations Equally and
Ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Priority Lien Debt for which the undersigned is acting as Priority
Lien Representative are bound by the provisions of the Collateral Trust
Agreement, including the provisions relating to the ranking of Priority Liens
and the order of application of proceeds from the enforcement of Priority Liens;
and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents. [or]

[Option B: to be used if Additional Debt is Junior Lien Debt] The undersigned
New Representative, on behalf of itself and each holder of Obligations in
respect of the Series of Junior Lien Debt for which the undersigned is acting as
Junior Lien Representative hereby agrees, for the enforceable benefit of all
holders of each existing and future Series of Priority Lien Debt and Junior Lien
Debt, each existing and future Priority Lien Representative, each other existing
and future Junior Lien Representative and each existing and future holder of
Permitted Prior Liens and as a condition to being treated as Secured Debt under
the Collateral Trust Agreement that:

(a) all Junior Lien Obligations will be and are secured Equally and Ratably by
all Junior Liens at any time granted by the Company or any Guarantor to secure
any Obligations in respect of any Series of Junior Lien Debt, whether or not
upon property otherwise constituting collateral for such Series of Junior Lien
Debt, and that all such Junior Liens will be enforceable by the Collateral
Trustee for the benefit of all holders of Junior Lien Obligations Equally and
Ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Junior Lien Debt for which the undersigned is acting as Junior Lien
Representative are bound by the provisions of the Collateral Trust Agreement,
including the provisions relating to the ranking of Junior Liens and the order
of application of proceeds from the enforcement of Junior Liens; and

(c) the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.

[Option C: to be used if Additional Debt is Permitted ABL Debt] The undersigned
New Representative, on behalf of itself [and each holder of Obligations in
respect of the Series of Permitted ABL Debt for which the undersigned is acting
as representative] hereby agrees, for the enforceable benefit of all holders of
each existing and future Series of Secured Debt, each existing and future
Secured Debt Representative and each existing and future holder of Permitted
Prior Liens and as a condition to being treated as Permitted ABL Debt under the
Collateral Trust Agreement that:

(a) that the holders of Obligations in respect of such Series of Permitted ABL
Debt are bound by the provisions of the Collateral Trust Agreement and the ABL
Intercreditor Agreement; and

(b) it consents to the performance of, and directing the collateral agent or
other representative with respect to such Series of Permitted ABL Debt to
perform, its obligations under the Collateral Trust Agreement and the ABL
Intercreditor Agreement.

3. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of       ,
20      .



      [insert name of the new representative]

     
By:
 

 
   
Name:
Title:
       
     

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee
By: DEUTSCHE BANK NATIONAL TRUST COMPANY

     
By:
 

 
   
Name:
Title:
       
     
By:
 

 
   
Name:
Title:
       
     

EXHIBIT C

to Collateral Trust Agreement

FORM OF
COLLATERAL TRUST JOINDER – ADDITIONAL GUARANTOR

Reference is made to the Collateral Trust Agreement dated as of      , 2009 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Trust Agreement”) among Unisys Corporation, a
Delaware corporation (the “Company”), the Guarantors from time to time party
thereto, Deutsche Bank Trust Company Americas, as Trustee under the First Lien
Indenture (as defined therein), Deutsche Bank Trust Company Americas, as Trustee
under the Second Lien Indenture (as defined therein), the other Secured Debt
Representatives from time to time party thereto and Deutsche Bank Trust Company
Americas, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Collateral Trust
Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.20 of the Collateral Trust Agreement.

1. Joinder. The undersigned,       , a       , hereby agrees to become party as
a Guarantor under the Collateral Trust Agreement for all purposes thereof on the
terms set forth therein, and to be bound by the terms of the Collateral Trust
Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.

2. Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.

IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of       ,
20      .



      [      ]

     
By:
 

 
   
Name:
Title:
       
     

The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Guarantor:



      DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee



      By: DEUTSCHE BANK NATIONAL TRUST COMPANY

     
By:
 

 
   
Name:
Title:
       
     
By:
 

 
   
Name:
Title:
       
     

EXHIBIT D
to Collateral Trust Agreement

FORM OF ABL INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, restated, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), is dated as of [      ], 20[      ], and
entered into by and among Unisys Corporation, a Delaware corporation (the
“Company”), certain subsidiaries of the Company (the “Guarantors”), [      ], in
its capacity as collateral agent for the ABL Lenders (including its successors
and assigns from time to time, the “ABL Agent”) and Deutsche Bank Trust Company
Americas, a banking corporation duly organized under the laws of the State of
New York, in its capacity as collateral trustee (including its successors and
assigns from time to time, the “Collateral Trustee”) for (i) the First Lien
Trustee and the First Lien Noteholders, (ii) the Second Lien Trustee and the
Second Lien Noteholders and (iii) any future Junior Lien Representative, Junior
Lien Claimholders, Priority Lien Representative or Priority Lien Claimholders.
As described in more detail in Section 8.10 hereof, this Agreement is intended
to be binding on all Claimholders and Secured Debt Representatives, as well as
the ABL Agent and the Collateral Trustee. Capitalized terms used in this
Agreement have the meanings assigned to them in Article I below.

RECITALS

The Company, the Guarantors, the lenders (the “ABL Lenders”) and agents party
thereto, and the ABL Agent, have entered into an [ABL Credit and Guaranty
Agreement] dated as of the date hereof providing for a [revolving credit
facility] (as amended, restated, supplemented, modified, replaced or refinanced
from time to time in accordance with the terms hereof, the “ABL Agreement”);

The Company has issued prior to the date hereof (i) the 12 3/4% Senior Secured
Notes due 2014 (the “First Lien Notes”) pursuant to an Indenture dated as of
July 31, 2009 (as amended, supplemented, amended and restated or otherwise
modified and in effect from time to time, the “First Lien Indenture”) among the
Company, the Guarantors and Deutsche Bank Trust Company Americas, as first lien
trustee (in such capacity and including its successors and assigns from time to
time, the “First Lien Trustee”) and (ii) the 14 1/4% Senior Secured Notes due
2015 (the “Second Lien Notes”) pursuant to an Indenture dated as of July 31,
2009 (as amended, supplemented, amended and restated or otherwise modified and
in effect from time to time, the “Second Lien Indenture”) among the Company, the
Guarantors and Deutsche Bank Trust Company Americas, as second lien trustee (in
such capacity and including its successors and assigns from time to time, the
“Second Lien Trustee”);

The Company may from time to time enter into other Series of Secured Debt
pursuant to the terms of the Collateral Trust Agreement;

The obligations of the Company and the Guarantors to (i) the ABL Agent and the
ABL Claimholders and (ii) the Secured Debt Representatives and the Secured Debt
Claimholders are each secured by Liens on certain of the assets of the Company
and the Guarantors; and

As a condition to the closing of the ABL Agreement, each of the ABL Agent, the
Collateral Trustee, the Secured Debt Representatives and the various
Claimholders have agreed to the relative priority of their respective Liens on
the Collateral and certain other rights, priorities and interests as set forth
in this Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:



      I DEFINITIONS.

1.1. Defined Terms. As used in the Agreement, the following terms shall have the
following meanings:

“ABL Agent” has the meaning assigned to that term in the preamble to this
Agreement.

“ABL Agreement” has the meaning assigned to that term in the recitals to this
Agreement.

“ABL Claimholders” means, at any relevant time, the holders of ABL Obligations
at that time, including the ABL Lenders and the agents under the ABL Loan
Documents.

“ABL Collateral” has the meaning assigned to that term in the Collateral Trust
Agreement, to the extent that the Collateral Trustee has been granted a lien on
such ABL Collateral (junior to the Lien of the ABL Agent) under the terms of the
Secured Debt Documents.

“ABL Collateral Documents” means the [“Collateral Documents” (as defined in the
ABL Agreement; provided that the term “Collateral Documents” as defined in the
ABL Agreement shall include this Agreement)] and any other agreement, document
or instrument pursuant to which a Lien is granted securing any ABL Obligations
or under which rights or remedies with respect to such Liens are governed.

“ABL Default” means an [“Event of Default” (as defined in the ABL Agreement)].

“ABL Lenders” has the meaning assigned to that term in the recitals to this
Agreement.

“ABL Loan Documents” means the ABL Agreement, the ABL Collateral Documents and
the other [“Credit Documents” (as defined in the ABL Agreement)] and each of the
other agreements, documents and instruments providing for or evidencing any
other ABL Obligation, and any other document or instrument executed or delivered
at any time in connection with any ABL Obligations, including any intercreditor
or joinder agreement among holders of ABL Obligations, to the extent such are
effective at the relevant time, as each may be amended, supplemented, refunded,
deferred, restructured, replaced or refinanced from time to time in whole or in
part (whether with the ABL Agent and ABL Lenders or other agents and lenders or
otherwise), in each case in accordance with the provisions of this Agreement.

“ABL Obligations” means all Obligations outstanding under the ABL Agreement and
the other ABL Loan Documents. “ABL Obligations” shall include (a) all interest
accrued or accruing (or which would, absent commencement of an Insolvency or
Liquidation Proceeding, accrue) after commencement of an Insolvency or
Liquidation Proceeding in accordance with the rate specified in the relevant ABL
Loan Document whether or not the claim for such interest is allowed as a claim
in such Insolvency or Liquidation Proceeding and (b) all other Obligations that
are purported to be secured under the ABL Collateral Documents so long as the
granting of the Liens thereunder was permitted by the [Security Documents (as
defined in the ABL Agreement)].

“ABL Standstill Period” has the meaning set forth in Section 3.2(a)(1).

“Access Period” means for each parcel of Mortgaged Premises the period, after
the commencement of an Enforcement Period, which begins on the day that the ABL
Agent provides Collateral Trustee with the notice of its election to request
access pursuant to Section 3.3(b) and ends on the earliest of (i) the 180th day
after the ABL Agent obtains the ability to use, take physical possession of,
remove or otherwise control the use or access to the ABL Collateral located on
such Mortgaged Premises following Enforcement plus such number of days, if any,
after the ABL Agent obtains access to such ABL Collateral that it is stayed or
otherwise prohibited by law or court order from exercising remedies with respect
to ABL Collateral located on such Mortgaged Premises or (ii) the date on which
all or substantially all of the ABL Collateral located on such Mortgaged
Premises is sold, collected or liquidated or (iii) the date on which the
Discharge of ABL Obligations occurs.

“Account” means all present and future “accounts” (as defined in Article 9 of
the UCC).

“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement, or
any similar deposit or securities account agreements among the Collateral
Trustee and/or ABL Agent and the Company and/or a Guarantor and the relevant
financial institution depository or securities intermediary.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Chattel Paper” means all present and future “chattel paper” (as defined in
Article 9 of the UCC).

“Claimholders” means the ABL Claimholders and each of the Junior Lien
Claimholders and Priority Lien Claimholders.

“Collateral Trust Agreement” means that certain Collateral Trust Agreement dated
as of July 31, 2009 by and among the Company, the Grantors party thereto, the
First Lien Trustee, the Second Lien Trustee, the Collateral Trustee and the
other parties thereto from time to time, as amended, restated, supplemented or
otherwise modified from time to time.

“Collateral Trustee” has the meaning assigned to that term in the preamble to
this Agreement.

“Company” has the meaning assigned to that term in the preamble to this
Agreement.

“Deposit Accounts” means all present and future “deposit accounts” (as defined
in Article 9 of the UCC).

“DIP Financing” has the meaning assigned to that term in Section 6.1.

“Discharge of ABL Obligations” means, except to the extent otherwise expressly
provided in Section 5.5:

(1) termination or expiration of all commitments, if any, to extend credit that
would constitute ABL Obligations;

(2) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding) on all ABL Obligations (other than any undrawn letters
of credit);

(3) discharge or cash collateralization (in an amount and manner reasonably
satisfactory to the ABL Agent, but in no event exceeding the lower of (A) 105%
of the aggregate undrawn amount and (b) the percentage of the aggregate undrawn
amount required for release of Liens under the terms of the applicable ABL Loan
Document) of all letters of credit issued under the ABL Loan Documents and
constituting ABL Obligations; and

(4) payment in full in cash of all other ABL Obligations that are outstanding
and unpaid at the time the Indebtedness constituting such ABL Obligations is
paid in full in cash (other than any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time).

“Discharge of Junior Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:

(1) termination or expiration of all commitments to extend credit that would
constitute Junior Lien Debt;

(2) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding) on Junior Lien Obligations (other than any undrawn
letters of credit);

(3) discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (b) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable Junior Lien
Document) of all outstanding letters of credit constituting Junior Lien Debt;
and

(4) payment in full in cash of all other Junior Lien Obligations that are
outstanding and unpaid at the time the Junior Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at such time).

“Discharge of Secured Obligations” means the occurrence of both the Discharge of
Junior Lien Obligations and the Discharge of Priority Lien Obligations.

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Enforcement” means, collectively or individually for any one of the ABL Agent,
the Collateral Trustee, or any Secured Debt Representative when an ABL Default
or a Secured Debt Default, as the case may be, has occurred and is continuing,
any action taken by such Person to repossess, or exercise any remedies with
respect to, any material amount of Collateral or commence the judicial
enforcement of any of the rights and remedies under the ABL Loan Documents or
the Secured Debt Documents or under any applicable law, but in all cases
excluding (i) the imposition of a default rate or late fee and (ii) the
collection and application of Accounts or other monies deposited from time to
time in Deposit Accounts or Securities Accounts against the ABL Obligations
pursuant to the ABL Loan Documents; provided, however, the foregoing exclusion
set forth in clause (ii) shall immediately cease to apply upon the earliest of
(x) the ABL Agent’s delivery of written notice to the Company that such
exclusion no longer applies, (y) the lapse of ten (10) consecutive Business Days
after an ABL Default in which no [“Revolving Loans” or “Special Agent Advances”
are made and no “Letters of Credit” are issued (in each case, as defined in the
ABL Agreement)], and (z) the termination of [the Revolving Commitments (as such
term is defined in the ABL Agreement) pursuant to Section [      ] (or any other
applicable provision) of the ABL Agreement].

“Enforcement Notice” means a written notice delivered, at a time when an ABL
Default or Secured Debt Default has occurred and is continuing, by either the
ABL Agent or the Collateral Trustee to the other such Person announcing that an
Enforcement Period has commenced, specifying the relevant event of default,
stating the current balance of the ABL Obligations or the current balances owing
with respect to Junior Lien Obligations and Priority Lien Obligations, as the
case may be, and requesting the current balance owing of the ABL Obligations or
Junior Lien Obligations and Priority Lien Obligations, as the case may be.

“Enforcement Period” means the period of time following the receipt by either
the ABL Agent or the Collateral Trustee of an Enforcement Notice from the other
until either (i) in the case of an Enforcement Period commenced by the
Collateral Trustee, the Discharge of Secured Obligations, or (ii) in the case of
an Enforcement Period commenced by the ABL Agent, the Discharge of ABL
Obligations, or (iii) the ABL Agent or the Collateral Trustee (as applicable)
agree in writing to terminate the Enforcement Period.

“First Lien Indenture” has the meaning set forth in the recitals to this
Agreement.

“First Lien Noteholder” means, at any relevant time, a Person in whose name a
First Lien Note is registered.

“First Lien Trustee” has the meaning assigned to that term in the recitals to
this Agreement.

“Grantors” means the Company, each Guarantor and each other Person that has or
may from time to time hereafter execute and deliver an ABL Collateral Document,
Junior Lien Document or Priority Lien Document as a grantor of a security
interest (or the equivalent thereof).

“Guarantor” has the meaning set forth in the preamble to this Agreement.

“Indebtedness” means and includes all Obligations that constitute “Debt,”
“Indebtedness”, “Obligations,” “Liabilities” or any similar term within the
meaning of the ABL Agreement or the Junior Lien Documents or the Priority Lien
Documents, as applicable.

“Instruments” means all present and future “instruments” (as defined in
Article 9 of the UCC).

“Intercreditor Agreement Joinder” means an agreement substantially in the form
of Exhibit A.

“Junior Lien Claimholder” means the holders of any Junior Lien Obligation, at
that time, including the Junior Lien Representatives.

“Junior Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which a Lien on any real property
located in the United States and owned by any Grantor is granted to secure any
Junior Lien Obligations or (except for this Agreement and the Collateral Trust
Agreement) under which rights or remedies with respect to any such Liens are
governed.

“Mortgaged Premises” means any real property which shall now or hereafter be
subject to a Priority Lien Mortgage or Junior Lien Mortgage, as applicable.

“New Agent” has the meaning assigned to that term in Section 5.5.

“New Representative” has the meaning assigned to that term in Section 5.5.

“Obligations” means all obligations of every nature of each Grantor from time to
time owed to any agent or trustee, the ABL Claimholders, the Secured Debt
Claimholders or any of them or their respective Affiliates, in each case under
the ABL Loan Documents or the Secured Debt Documents, whether for principal,
interest or payments for early termination of Hedging Obligations, fees,
expenses, indemnification or otherwise and all guarantees of any of the
foregoing.

“Pledged Collateral” has the meaning set forth in Section 5.4(a).

“Priority Lien Claimholders” means the holders of any Priority Lien Obligation,
at that time, including the Priority Lien Representatives.

“Priority Lien Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which a Lien on any real property
located in the United States and owned by any Grantor is granted to secure any
Priority Lien Obligations or (except for this Agreement and the Collateral Trust
Agreement) under which rights or remedies with respect to any such Liens are
governed.

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, replace, refund or repay, or to issue other indebtedness, in exchange
or replacement for, such Indebtedness in whole or in part. For purposes of this
definition, the terms “Refinanced” and “Refinancing” shall have correlative
meanings.

“Second Lien Indenture” has the meaning set forth in the recitals to this
Agreement.

“Second Lien Noteholder” means, at any relevant time, a Person in whose name a
Second Lien Note is registered.

“Second Lien Trustee” has the meaning assigned to that term in the recitals to
this Agreement.

“Secured Debt Claimholders” means, collectively, all Junior Lien Claimholders
and Priority Lien Claimholders.

“Secured Debt Standstill Period” has the meaning set forth in Section 3.1(a).

“Securities Accounts” means all present and future “securities accounts” (as
defined in Article 8 of the UCC), including all monies, “uncertificated
securities,” and “securities entitlements” (as defined in Article 8 of the UCC)
contained therein.

“Shared Collateral” means all now owned or hereafter acquired Collateral other
than the ABL Collateral.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or when the context implies, the Uniform Commercial Code as in
effect from time to time in any other applicable jurisdiction.

1.2. Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, modified,
renewed or extended;

(b) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Terms used in this Agreement but not defined herein shall have the meanings
given to such terms in the Collateral Trust Agreement. Notwithstanding anything
to the contrary in this Agreement, any references contained herein to any
section, clause, paragraph, definition or other provision of the Collateral
Trust Agreement (including any definition contained therein) shall be deemed to
be a reference to such section, clause, paragraph, definition or other provision
as in effect on the date of this Agreement; provided, that any reference to any
such section, clause, paragraph or other provision shall refer to such section,
clause, paragraph or other provision of the Collateral Trust Agreement
(including any definition contained therein) as amended or modified from time to
time if such amendment or modification has been (1) made in accordance with the
Collateral Trust Agreement and (2) approved in writing by the ABL Agent.
Notwithstanding the foregoing, whenever any term used in this Agreement is
defined or otherwise incorporated by reference to the Collateral Trust
Agreement, such reference shall be deemed to have the same effect as if such
definition or term had been set forth herein in full.



      II LIEN PRIORITIES.

2.1. Relative Priorities. Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Secured
Obligations granted on the Collateral or of any Liens securing the ABL
Obligations granted on the Collateral and notwithstanding any provision of the
UCC, or any other applicable law or the ABL Loan Documents or the Secured Debt
Documents or any defect or deficiencies in, or failure to perfect, or lapse in
perfection of, or avoidance as a fraudulent conveyance or otherwise of, or the
subordination (by equitable subordination or otherwise) of, the Liens securing
the ABL Obligations or Secured Obligations or any other circumstance whatsoever,
the ABL Agent, on behalf of itself and/or the ABL Claimholders, the Collateral
Trustee and each Secured Debt Representative, for itself on behalf of the
respective Secured Debt Claimholders hereby each agrees that:

(a) any Lien of the ABL Agent on the ABL Collateral, whether now or hereafter
held by or on behalf of the ABL Agent or any ABL Claimholder or any agent or
trustee therefor, regardless of how acquired, whether by grant, possession,
statute, operation of law, subrogation or otherwise, shall be senior in all
respects and prior to any Lien on the ABL Collateral securing any Secured
Obligations; and

(b) any Lien of the Collateral Trustee or any Secured Debt Representative on the
Shared Collateral, whether now or hereafter held by or on behalf of the
Collateral Trustee or any Secured Debt Representative, any Secured Debt
Claimholder or any agent or trustee therefor regardless of how acquired, whether
by grant, possession, statute, operation of law, subrogation or otherwise, shall
be senior in all respects and prior to any Liens on the Shared Collateral which
may secure any ABL Obligations.

2.2. Prohibition on Contesting Liens. The ABL Agent, the ABL Claimholders, the
Collateral Trustee, each Secured Debt Representative and the Secured Debt
Claimholders, each agrees that it will not (and hereby waives any right to)
contest or support, directly or indirectly, any other Person in contesting, in
any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the ABL Claimholders or any of the Secured Debt Claimholders in all or
any part of the Collateral, or the provisions of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
either the ABL Agent or any ABL Claimholder, the Collateral Trustee, the Secured
Debt Representatives or any Secured Debt Claimholder (a) to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the Obligations as provided in Sections 2.1, 3.1 and 3.2
and (b) with respect to the Collateral Trustee, the Secured Debt Representatives
and any Secured Debt Claimholder, to enforce the Collateral Trust Agreement.

2.3. No New Liens. So long as the Discharge of ABL Obligations and the Discharge
of Secured Obligations have not occurred, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against the Company or any other
Grantor, the ABL Agent, the ABL Claimholders, the Collateral Trustee, the
Secured Debt Representatives and the Secured Debt Claimholders, each acknowledge
and agree that the Company shall not, and shall not permit any other Grantor to:

(a) grant or permit any additional Liens on any asset or property to secure any
ABL Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure all of the Secured Obligations; or

(b) grant or permit any additional Liens on any asset or property to secure any
Secured Obligations unless it has granted or concurrently grants a Lien on such
asset or property to secure the ABL Obligations.

To the extent any additional Liens are granted on any asset or property pursuant
to this Section 2.3, the priority of such additional Liens shall be determined
in accordance with Section 2.1 (and with respect to priorities among the Junior
Liens and Priority Liens, also in accordance with the terms of the Collateral
Trust Agreement). In addition, to the extent that the foregoing provisions are
not complied with for any reason, without limiting any other rights and remedies
available hereunder, the ABL Agent, the Collateral Trustee and each Secured Debt
Representative, agree that any amounts received by or distributed to any of them
pursuant to or as a result of Liens granted or permitted in contravention of
this Section 2.3 shall be subject to Section 4.2.



      III ENFORCEMENT.

3.1. Exercise of Remedies – Restrictions on Collateral Trustee, Secured Debt
Representatives and Secured Debt Claimholders.

(a) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Collateral Trustee, each Secured Debt
Representative and each Secured Debt Claimholder:

(1) will not exercise or seek to exercise, directly or indirectly, any rights or
remedies with respect to any ABL Collateral (including the exercise of any right
of setoff or any right under any Account Agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the Collateral Trustee, any
Secured Debt Representative or any Secured Debt Claimholder is a party) or
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure); provided, however, that the Collateral
Trustee may exercise any or all of such rights or remedies after a period of at
least 180 days has elapsed since the later of: (i) the date on which a Secured
Debt Representative first declares the existence of a Secured Debt Default and
demands the repayment of all the principal amount of any Secured Obligations;
and (ii) the date on which the ABL Agent received notice from the Collateral
Trustee of such declarations of a Secured Debt Default, (the “Secured Debt
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall the Collateral Trustee, any Secured
Debt Representative or any Secured Debt Claimholder exercise any rights or
remedies with respect to the ABL Collateral if, notwithstanding the expiration
of the Secured Debt Standstill Period, the ABL Agent or ABL Claimholders shall
have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of such ABL Collateral
(prompt notice of such exercise to be given to the Collateral Trustee);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the ABL Agent or any ABL Claimholder or any other exercise by the ABL
Agent or any ABL Claimholder of any rights and remedies relating to the ABL
Collateral, whether under the ABL Loan Documents or otherwise; and

(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the ABL Agent
or the ABL Claimholders from bringing or pursuing any Enforcement;

provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Secured Obligations shall attach to any proceeds resulting
from actions taken by the ABL Agent or any ABL Claimholder in accordance with
this Agreement after application of such proceeds to the extent necessary to
meet the requirements of a Discharge of ABL Obligations.

(b) Until the Discharge of ABL Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the ABL Agent and the ABL Claimholders shall have
the exclusive right, subject to Section 3.1(a), to enforce rights, exercise
remedies (including set-off, recoupment and the right to credit bid their debt)
and, subject to Section 5.1, in connection therewith (including voluntary
Dispositions of ABL Collateral by the respective Grantors after an ABL Default)
make determinations regarding the release, disposition, or restrictions with
respect to the ABL Collateral without any consultation with or the consent of
the Collateral Trustee, any Secured Debt Representative or any Secured Debt
Claimholder; provided, however, that the Lien securing the Secured Obligations
shall remain on the proceeds (other than those properly applied to the ABL
Obligations) of such Collateral released or disposed of, subject to the relative
priorities described in Section 2. In exercising rights and remedies with
respect to the ABL Collateral, the ABL Agent and the ABL Claimholders may
enforce the provisions of the applicable ABL Loan Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in their reasonable discretion. Such exercise and enforcement shall include the
rights of an agent appointed by them to sell or otherwise dispose of the ABL
Collateral upon foreclosure, to incur reasonable expenses in connection with
such sale or disposition, and to exercise all the rights and remedies of a
secured creditor under the UCC and of a secured creditor under the Bankruptcy
Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, the Collateral Trustee, any Secured Debt
Representative and any Secured Debt Claimholder (unless, as among the Secured
Debt Claimholders, the Collateral Trust Agreement provides to the contrary) may:

(1) file a claim or statement of interest with respect to the Secured
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

(2) take any action (not adverse to the priority status of the Liens on the ABL
Collateral, or the rights of the ABL Agent or any ABL Claimholder to exercise
remedies in respect thereof) in order to create, perfect, preserve or protect
(but not enforce) its Lien on any of the ABL Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Secured
Debt Claimholders, including any claims secured by the ABL Collateral, if any,
in each case in accordance with the terms of this Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests that are available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;

(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the Secured Obligations and
the Collateral;

(6) exercise any of its rights or remedies with respect to any of the ABL
Collateral after the termination of the Secured Debt Standstill Period to the
extent permitted by Section 3.1(a)(1); and

(7) make a cash bid on all or any portion of the ABL Collateral in any
foreclosure proceeding or action.

The Collateral Trustee and each Secured Debt Representative, on behalf of itself
and/or its respective Secured Debt Claimholders, agrees that it will not take or
receive any ABL Collateral or any proceeds of such ABL Collateral in connection
with the exercise of any right or remedy (including set-off and recoupment) with
respect to any such ABL Collateral in its capacity as a creditor in violation of
this Agreement. Without limiting the generality of the foregoing, unless and
until the Discharge of ABL Obligations has occurred, except as expressly
provided in Sections 3.1(a), 6.3(c)(1) and this Section 3.1(c), the sole right
of the Collateral Trustee and any Secured Debt Representative or any Secured
Debt Claimholder with respect to the ABL Collateral is to hold a Lien (if any)
on such ABL Collateral pursuant to the applicable Secured Debt Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of ABL Obligations has occurred.

(d) Subject to Sections 3.1(a) and (c) and Section 6.3(c)(1):

(1) the Collateral Trustee and each Secured Debt Representative, for itself
and/or on behalf of its respective Secured Debt Claimholders, agrees that it
will not take any action that would hinder any exercise of remedies under the
ABL Loan Documents or that is otherwise prohibited hereunder, including any
sale, lease, exchange, transfer or other disposition of any ABL Collateral,
whether by foreclosure or otherwise;

(2) the Collateral Trustee and each Secured Debt Representative, for itself
and/or on behalf of its respective Secured Debt Claimholders, hereby waives any
and all rights the Collateral Trustee, such Secured Debt Representative and the
respective Secured Debt Claimholders, as applicable, may have as a junior lien
creditor or otherwise to object to the manner in which the ABL Agent or the ABL
Claimholders seek to enforce or collect the ABL Obligations or the Liens
securing the ABL Obligations granted in any of the ABL Loan Documents or
undertaken in accordance with this Agreement, regardless of whether any action
or failure to act by or on behalf of the ABL Agent or ABL Claimholders is
adverse to the interests of the Secured Debt Claimholders; and

(3) the Collateral Trustee and each Secured Debt Representative hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
any Secured Debt Document (other than this Agreement) shall be deemed to
restrict in any way the rights and remedies of the ABL Agent or the ABL
Claimholders with respect to the enforcement of the Liens on the ABL Collateral
as set forth in this Agreement and the ABL Loan Documents.

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee, the Secured Debt Representatives and Secured Debt
Claimholders may exercise rights and remedies as unsecured creditors against the
Company or any other Grantor that has guaranteed or granted Liens to secure the
Secured Obligations, and the Collateral Trustee may exercise rights and remedies
with respect to the Shared Collateral in accordance with the terms of the
Secured Debt Documents and applicable law; provided, however, that in the event
that the Collateral Trustee, any Secured Debt Representative or Secured Debt
Claimholder becomes a judgment Lien creditor in respect of ABL Collateral as a
result of its enforcement of its rights as an unsecured creditor with respect to
the Secured Obligations, such judgment Lien shall be subject to the terms of
this Agreement for all purposes (including in relation to the ABL Obligations)
as the other Liens securing the Secured Obligations are subject to this
Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the Collateral
Trustee, any Secured Debt Representative or Secured Debt Claimholder of the
required payments of interest, principal and other amounts owed in respect of
its Secured Obligations, so long as such receipt is not the direct or indirect
result of the exercise by Collateral Trustee, such Secured Debt Representative
or Secured Debt Claimholder of rights or remedies as a secured creditor in
respect of the ABL Collateral (including set-off and recoupment) or enforcement
in contravention of this Agreement of any Lien held by any of them. Nothing in
this Agreement shall be construed to impair or otherwise adversely affect any
rights or remedies the ABL Agent or the ABL Claimholders may have against the
Grantors under the ABL Loan Documents.

3.2. Exercise of Remedies – Restrictions on ABL Agent and ABL Claimholders.

(a) Until the Discharge of Secured Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the ABL Agent and any ABL Claimholder:

(1) will not exercise or seek to exercise, directly or indirectly, any rights or
remedies with respect to any Shared Collateral (including the exercise of any
right of setoff or any right under any Account Agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the ABL Agent or
any ABL Claimholder is a party) or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure);
provided, however, the ABL Agent may exercise any or all of such rights or
remedies after the passage of a period of at least 180 days has elapsed since
the later of: (x) the date on which the ABL Agent first declares the existence
of any ABL Default and demands the repayment of all the principal amount of any
ABL Obligations; and (y) the date on which the Collateral Trustee received
notice from the ABL Agent of such declarations of any ABL Default (the “ABL
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall the ABL Agent or any ABL Claimholder
exercise any rights or remedies (other than those under Section 3.3) with
respect to the Shared Collateral if, notwithstanding the expiration of the ABL
Standstill Period, the Collateral Trustee, any Secured Debt Representative or
any Secured Debt Claimholder shall have commenced and be diligently pursuing the
exercise of their rights or remedies with respect to all or any material portion
of such Collateral (prompt notice of such exercise to be given to the ABL
Agent);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the Collateral Trustee, any Secured Debt Representative or any
Secured Debt Claimholder or any other exercise by the Collateral Trustee, any
Secured Debt Representative or any Secured Claimholder of any rights and
remedies relating to the Shared Collateral, whether under the Secured Debt
Documents or otherwise; and

(3) subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by the
Collateral Trustee, any Secured Debt Representative or any Secured Debt
Claimholder from bringing or pursuing any Enforcement;

provided, however, that in the case of (1), (2) and (3) above, the Liens granted
to secure the ABL Obligations shall attach to any proceeds resulting from
actions taken by the Collateral Trustee, any Secured Debt Representative and any
Secured Debt Claimholder in accordance with this Agreement after application of
such proceeds to the extent necessary to meet the requirements of a Discharge of
Secured Obligations.

(b) Until the Discharge of Secured Obligations has occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Collateral Trustee, the Secured Debt
Representatives and the Secured Debt Claimholders shall have the exclusive
right, subject to Section 3.2(a), to enforce rights, exercise remedies
(including set-off, recoupment and the right to credit bid their debt) and,
subject to Section 5.1, in connection therewith (including voluntary
Dispositions of Shared Collateral by the respective Grantors after a Secured
Debt Default) make determinations regarding the release, disposition, or
restrictions with respect to the Shared Collateral without any consultation with
or the consent of the ABL Agent or any ABL Claimholder; provided, however, that
the Lien securing the ABL Obligations shall remain on the proceeds (other than
those properly applied to the Secured Obligations) of such Collateral released
or disposed of subject to the relative priorities described in Section 2. In
exercising rights and remedies with respect to the Shared Collateral, the
Collateral Trustee, the Secured Debt Representatives and the Secured Debt
Claimholders may enforce the provisions of the applicable Secured Debt Documents
and exercise remedies thereunder, all in such order and in such manner as they
may determine in their reasonable discretion. Such exercise and enforcement
shall include the rights of an agent appointed by them to sell or otherwise
dispose of the Shared Collateral upon foreclosure, to incur reasonable expenses
in connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under the
Bankruptcy Laws of any applicable jurisdiction.

(c) Notwithstanding the foregoing, the ABL Agent and any ABL Claimholder may:

(1) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor;

(2) take any action (not adverse to the priority status of the Liens on the
Shared Collateral, or the rights of the Collateral Trustee, any Secured Debt
Representative or any Secured Debt Claimholder to exercise remedies in respect
thereof) in order to create, perfect, preserve or protect (but not enforce) its
Lien on any of the Shared Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Claimholders, including any claims secured by the Shared Collateral, if any, in
each case, in accordance with terms of this Agreement;

(4) file any pleadings, objections, motions or agreements which assert rights or
interests that are available to unsecured creditors of the Grantors arising
under either any Insolvency or Liquidation Proceeding or applicable
non-bankruptcy law, in each case not inconsistent with the terms of this
Agreement;

(5) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the ABL Obligations and the
Collateral;

(6) exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the ABL Standstill Period, to the extent permitted by
Section 3.2(a)(1); and

(7) make a cash bid on all or any portion of the Shared Collateral in any
foreclosure proceeding or action.

The ABL Agent, on behalf of itself and the ABL Claimholders, agrees that it will
not take or receive any Shared Collateral or any proceeds of such Shared
Collateral in connection with the exercise of any right or remedy (including
set-off and recoupment) with respect to any such Shared Collateral in its
capacity as a creditor in violation of this Agreement. Without limiting the
generality of the foregoing, unless and until the Discharge of Secured
Obligations has occurred, except as expressly provided in Sections 3.2(a),
6.3(c)(2) and this Section 3.2(c), the sole right of the ABL Agent or any ABL
Claimholder with respect to the Shared Collateral is to hold a Lien (if any) on
such Shared Collateral pursuant to the applicable ABL Loan Documents for the
period and to the extent granted therein and to receive a share of the proceeds
thereof, if any, after the Discharge of Secured Obligations has occurred.

(d) Subject to Sections 3.2(a) and (c) and Sections 3.3 and 6.3(c)(2):

(1) the ABL Agent, on behalf of itself and the ABL Claimholders, agrees that the
ABL Agent and the ABL Claimholders will not take any action that would hinder
any exercise of remedies under the Secured Debt Documents or that is otherwise
prohibited hereunder, including any sale, lease, exchange, transfer or other
disposition of the Shared Collateral, whether by foreclosure or otherwise;

(2) the ABL Agent, on behalf of itself and the ABL Claimholders, hereby waives
any and all rights it or the ABL Claimholders may have as a junior lien creditor
or otherwise to object to the manner in which the Collateral Trustee, any
Secured Debt Representative or any Secured Debt Claimholder seeks to enforce or
collect the Secured Obligations or the Liens securing the Shared Collateral
granted in any of the Secured Debt Documents or undertaken in accordance with
this Agreement, regardless of whether any action or failure to act by or on
behalf of the Collateral Trustee, the Secured Debt Representatives or Secured
Debt Claimholders is adverse to the interest of the ABL Claimholders; and

(3) the ABL Agent hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any ABL Collateral Document, or any other ABL Loan
Document (other than this Agreement) shall be deemed to restrict in any way the
rights and remedies of the Collateral Trustee, any Secured Debt Representative
or any Secured Debt Claimholder with respect to the enforcement of its Liens on
the Shared Collateral as set forth in this Agreement and the Secured Debt
Documents.

(e) Notwithstanding anything to the contrary contained in this Agreement, the
ABL Agent and the ABL Claimholders may exercise rights and remedies as unsecured
creditors against the Company or any other Grantor that has guaranteed or
granted Liens to secure the ABL Obligations and the ABL Agent may exercise
rights and remedies with respect to the ABL Collateral in accordance with the
terms of the ABL Loan Documents and applicable law; provided, however, that in
the event that the ABL Agent or any ABL Claimholder becomes a judgment Lien
creditor in respect of Shared Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the ABL Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Secured Obligations) as the other Liens securing
the ABL Obligations are subject to this Agreement.

(f) Nothing in this Agreement shall prohibit the receipt by the ABL Agent or any
ABL Claimholder of the required payments of interest, principal and other
amounts owed in respect of its ABL Obligations, so long as such receipt is not
the direct or indirect result of the exercise by the ABL Agent or such ABL
Claimholder of rights or remedies as a secured creditor in respect of the Shared
Collateral (including set-off or recoupment) or enforcement in contravention of
this Agreement of any Lien held by any of them. Nothing in this Agreement shall
be construed to impair or otherwise adversely affect any rights or remedies the
Collateral Trustee, the Secured Debt Representatives or the Secured Debt
Claimholders may have against the Grantors under the Secured Debt Documents.

3.3. Exercise of Remedies – Collateral Access Rights.

(a) The ABL Agent agrees not to commence Enforcement until an Enforcement Notice
has been given to the Collateral Trustee. Subject to the provisions of
Section 3.1, the Collateral Trustee may, to the extent permitted by applicable
law, join in any judicial proceedings commenced by the ABL Agent to enforce
Liens on the ABL Collateral; provided that neither the Collateral Trustee nor
the Secured Debt Claimholders shall interfere with the Enforcement actions of
the ABL Agent with respect to the ABL Collateral.

(b) If the Collateral Trustee or any Secured Debt Representative or any of their
respective agents or representatives, or any third party pursuant to any
Enforcement undertaken by the Collateral Trustee or any Secured Debt
Representative, as applicable, or receiver, shall obtain possession or physical
control of any item of Shared Collateral (including without limitation, any
contracts, documents, books, records and other information with respect to the
ABL Collateral or any Mortgaged Premises), the Collateral Trustee or such
Secured Debt Representative, as applicable, shall promptly notify the ABL Agent
of that fact and the ABL Agent shall, within ten (10) Business Days thereafter,
notify the Collateral Trustee or the Secured Debt Representative or, if
applicable, any such third party (at such address to be provided by the
Collateral Trustee or such Secured Debt Representative, as applicable, in
connection with the applicable Enforcement), as to whether the ABL Agent desires
to exercise access rights under this Agreement for any purpose permitted under
the ABL Loan Documents (including enforcement of rights and remedies), at which
time the parties shall confer in good faith to coordinate with respect to the
ABL Agent’s exercise of such access rights.

(c) The Collateral Trustee agrees not to commence Enforcement until an
Enforcement Notice has been given to the ABL Agent by the Collateral Trustee.
Subject to the provisions of Section 3.2, the ABL Agent may, to the extent
permitted by applicable law, join in any judicial proceedings commenced by the
Collateral Trustee to enforce Liens on the Shared Collateral, provided that
neither the ABL Agent nor the ABL Claimholders shall interfere with the
Enforcement actions of the Collateral Trustee with respect to the Shared
Collateral.

(d) If the ABL Agent or any of its agents or representatives, or any third party
pursuant to any Enforcement undertaken by the ABL Agent or receiver, shall
obtain possession or physical control of any item of ABL Collateral (including
without limitation, any contracts, documents, books, records and other
information with respect to the Shared Collateral), the ABL Agent shall promptly
notify the Collateral Trustee of that fact and the Collateral Trustee shall,
within ten (10) Business Days thereafter, notify the ABL Agent or, if
applicable, any such third party (at such address to be provided by the ABL
Agent in connection with the applicable Enforcement), as to whether the
Collateral Trustee desires to exercise access rights under this Agreement for
any purpose permitted under the Secured Debt Documents (including enforcement of
rights and remedies), at which time the parties shall confer in good faith to
coordinate with respect to the Collateral Trustee’s exercise of such access
rights.

(e) Upon delivery of notice to the Collateral Trustee or the relevant Secured
Debt Representative as provided in Section 3.3(b), the Access Period shall
commence for the subject parcel of Mortgaged Premises. During the Access Period,
the ABL Agent and its agents, representatives and designees shall have a
non-exclusive right to have access to, and a rent free right to use the
Mortgaged Premises for the purpose of arranging for and effecting the sale or
disposition of ABL Collateral. During any such Access Period, the ABL Agent and
its representatives (and persons employed on their behalf), may continue to
operate, service, maintain, process and sell the ABL Collateral, as well as to
engage in bulk sales of ABL Collateral. The ABL Agent shall (i) take proper care
of any Mortgaged Premise that is used by it during the Access Period,
(ii) repair and replace any damage (ordinary wear-and-tear excepted) caused by
it or its agents, representatives or designees, (iii) comply with all applicable
laws in connection with its use or occupancy of the Mortgaged Premises and
(iv) leave such Mortgaged Premises in substantially the same condition as it was
at the commencement of the Access Period. The Collateral Trustee shall not bear
any expense for any of the actions in the preceding sentence. The ABL Agent and
the ABL Claimholders shall indemnify and hold harmless the Collateral Trustee,
the Secured Debt Representatives and the Secured Debt Claimholders from any
claim, loss, damage, cost or liability arising from the ABL Agent’s use or
occupancy of the Mortgaged Premises. The ABL Agent, the Collateral Trustee and
each Secured Debt Representative shall cooperate and use reasonable efforts to
ensure that their activities during the Access Period as described above do not
interfere materially with the activities of the other as described above,
including the right of Collateral Trustee or any Secured Debt Representative to
commence foreclosure of the Priority Lien Mortgages or Junior Lien Mortgages or
to show the Shared Collateral to prospective purchasers and to ready the Shared
Collateral for sale. Access rights may apply to differing parcels of Mortgaged
Premises at differing times (i.e. the Collateral Trustee may obtain possession
of one premises at a different time than it obtains possession of other
properties), in which case, a differing Access Period may apply to each such
property.

3.4. Exercise of Remedies – Intellectual Property Rights/Access to Information.

(a) The Collateral Trustee hereby grants (to the full extent of its rights and
interests) to the ABL Agent and its agents, representatives and designees (1) a
royalty free, rent free license and lease to use all of the Shared Collateral,
including any computer or other data processing equipment and intellectual
property, to collect all Accounts or amounts owing under Instruments or Chattel
Paper (in each case, to the extent included in the ABL Collateral), to copy, use
or preserve any and all information relating to any of the ABL Collateral and
(2) a royalty free license (which will be binding on any successor or assignee
of the intellectual property) to use any and all intellectual property at any
time in connection with its Enforcement; provided, however, the royalty free,
rent free licenses and leases granted above shall expire immediately upon the
end of the applicable Access Period.

(b) The ABL Agent hereby grants (to the full extent of its rights and interests)
to the Collateral Trustee and its agents, representatives and designees (1) a
royalty free, rent free license and lease to use all of the ABL Collateral,
including any computer or other data processing equipment and intellectual
property, to collect all Accounts or amounts owing under Instruments or Chattel
Paper (in each case, to the extent included in the Shared Collateral), to copy,
use or preserve any and all information relating to any of the Shared Collateral
and (2) a royalty free license (which will be binding on any successor or
assignee of the intellectual property) to use any and all intellectual property
at any time in connection with its Enforcement; provided, however, the royalty
free, rent free licenses and leases granted above shall expire on the 180th day
after the commencement of the Collateral Trustee’s use thereof.

3.5. Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.

(a) The Collateral Trustee, for itself and/or on behalf of the Secured
Claimholders, acknowledges and agrees that, to the extent the Collateral Trustee
or any Secured Claimholder exercises its rights of setoff against any Grantor’s
Deposit Accounts or Securities Accounts or other ABL Collateral, the amount of
such setoff shall be deemed to be ABL Collateral to be held and distributed
pursuant to Section 4.2; provided, however, that the foregoing shall not apply
to any setoff by the Collateral Trustee or any Secured Claimholder against any
Shared Collateral to the extent applied to payment of the Secured Obligations.

(b) The Collateral Trustee, for itself and/or on behalf of the Secured
Claimholders, agrees that prior to an issuance of an Enforcement Notice (unless
an Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor) all funds deposited under Account Agreements and then applied to the
ABL Obligations shall be treated as ABL Collateral and, unless the ABL Agent
shall have actual knowledge to the contrary, any claim that payments made to the
ABL Agent through the Deposit Accounts or Securities Accounts that are subject
to Account Agreements are proceeds of or otherwise constitute Shared Collateral,
are waived.

(c) The ABL Agent, the ABL Claimholders, the Collateral Trustee and the Secured
Claimholders, each agrees that, prior to an issuance of an Enforcement Notice
(unless an Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor), any proceeds of Collateral, whether or not deposited under Account
Agreements, which are used by any Grantor to acquire other property which is
Collateral shall not (as among the ABL Agent, the ABL Claimholders, the
Collateral Trustee and the Secured Claimholders) be treated as proceeds of
Collateral for purposes of determining the relative priorities in the Collateral
which was so acquired. The ABL Agent, the ABL Claimholders, the Collateral
Trustee and the Secured Claimholders, each agrees that after an issuance of an
Enforcement Notice (and after an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor), each such Person shall cooperate in good
faith to identify the proceeds of the ABL Collateral and the Shared Collateral,
as the case may be (it being agreed that after an issuance of an Enforcement
Notice (and after an Insolvency or Liquidation Proceeding has been commenced by
or against any Grantor), (i) unless the ABL Agent has actual knowledge to the
contrary, all funds deposited under Account Agreements and then applied to the
ABL Obligations shall be presumed to be ABL Collateral (a presumption that can
be rebutted by the Collateral Trustee); and (ii) unless the Collateral Trustee
has actual knowledge to the contrary, all funds deposited under Account
Agreements and then applied to the Secured Obligations shall be presumed to be
Shared Collateral (a presumption that can be rebutted by the ABL Agent));
provided, however, that neither any ABL Claimholder nor any Secured Claimholder
shall be liable or in any way responsible for any claims or damages from
conversion of the ABL Collateral or the Shared Collateral, as the case may be
(it being understood and agreed that (A) the only obligation of any ABL
Claimholder is to pay over to the Collateral Trustee, in the same form as
received, with any necessary endorsements, all proceeds that such ABL
Claimholder received that have been identified as proceeds of the Shared
Collateral and (B) the only obligation of any Secured Claimholder is to pay over
to the ABL Agent, in the same form as received, with any necessary endorsements,
all proceeds that such Secured Claimholder received that have been identified as
proceeds of the ABL Collateral. Each of the ABL Agent and the Collateral Trustee
may request from the other an accounting of the identification of the proceeds
of Collateral (and the ABL Agent and the Collateral Trustee, as the case may be,
upon such request being made, shall deliver such accounting reasonably promptly
after such request is made).

(d) The ABL Agent, for itself and/or on behalf of the ABL Claimholders,
acknowledges and agrees that, to the extent the ABL Agent or any ABL Claimholder
exercises its rights of setoff against any Grantor’s Deposit Accounts or
Securities Accounts or other Shared Collateral, the amount of such setoff shall
be deemed to be Shared Collateral to be held and distributed pursuant to
Section 4.2; provided, however, that the foregoing shall not apply to any setoff
by the ABL Agent or any ABL Claimholder against any ABL Collateral to the extent
applied to payment of the ABL Obligations.

(e) The ABL Agent, for itself and/or on behalf of the ABL Claimholders, agrees
that prior to an issuance of an Enforcement Notice (unless an Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor) all funds
deposited under Account Agreements and then applied to the Secured Obligations
shall be treated as Shared Collateral and, unless the Collateral Trustee shall
have actual knowledge to the contrary, any claim that payments made to the
Collateral Trustee through the Deposit Accounts or Securities Accounts that are
subject to Account Agreements are proceeds of or otherwise constitute ABL
Collateral, are waived.



      IV PAYMENTS.

4.1. Application of Proceeds.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, all ABL Collateral or proceeds thereof received in
connection with the sale or other disposition of, or collection on, such ABL
Collateral upon the exercise of remedies by the ABL Agent or ABL Claimholders,
shall be applied by the ABL Agent to the ABL Obligations in such order as
specified in the relevant ABL Loan Documents. Upon the Discharge of ABL
Obligations, the ABL Agent shall deliver to the Collateral Trustee any ABL
Collateral and proceeds of ABL Collateral held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the Collateral Trustee or any
Secured Debt Representative in such order as specified in the Collateral Trust
Agreement and/or the other relevant Secured Debt Documents.

(b) So long as the Discharge of Secured Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, all Shared Collateral or proceeds thereof
received in connection with the sale or other disposition of, or collection on,
such Collateral upon the exercise of remedies by the Collateral Trustee or
Secured Debt Claimholders, shall be applied to the Secured Obligations and the
ABL Obligations in such order as specified in the Collateral Trust Agreement
and/or the other relevant Secured Debt Documents. Upon the Discharge of Secured
Obligations, the Collateral Trustee shall deliver to the ABL Agent any Shared
Collateral and proceeds of Shared Collateral held by it in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct to be applied by the ABL Agent in such order
as specified in the ABL Loan Documents.

4.2. Payments Over in Violation of Agreement. Unless and until both the
Discharge of ABL Obligations and the Discharge of Secured Obligations have
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Collateral or
proceeds thereof (including assets or proceeds subject to Liens referred to in
the final sentence of Section 2.3) received by the ABL Agent, any ABL
Claimholder, the Collateral Trustee, any Secured Debt Representative or any
Secured Debt Claimholder in connection with the exercise of any right or remedy
(including set-off or recoupment) relating to the Collateral in contravention of
this Agreement shall be segregated and held in trust and forthwith paid over to
the ABL Agent or Collateral Trustee, as appropriate, in the same form as
received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The Collateral Trustee and ABL Agent are each
hereby authorized to make any such endorsements as agent for the other Person.
This authorization is coupled with an interest and is irrevocable until both the
Discharge of ABL Obligations and Discharge of Secured Obligations have occurred.

4.3. Application of Payments. Subject to the other terms of (a) this Agreement,
all payments received by the ABL Agent or the ABL Claimholders may be applied,
reversed and reapplied, in whole or in part, to the ABL Obligations to the
extent provided for in the ABL Loan Documents; and (b) this Agreement and the
Collateral Trust Agreement, all payments received by the Collateral Trustee, any
Secured Debt Representative or the Secured Debt Claimholders may be applied,
reversed and reapplied, in whole or in part, to the Secured Obligations to the
extent provided for in the Collateral Trust Agreement and/or the other Secured
Debt Documents.



      V            OTHER AGREEMENTS.

5.1. Releases.

(a) (i) If in connection with the exercise of the ABL Agent’s remedies in
respect of any ABL Collateral as provided for in Section 3.1, the ABL Agent, for
itself or on behalf of any of the ABL Claimholders, releases its Liens on any
part of the ABL Collateral, then the Liens, if any, of the Collateral Trustee,
the Secured Debt Representatives and the Secured Debt Claimholders, on the ABL
Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released. The Collateral
Trustee, for itself and/or on behalf of any such Persons, promptly shall execute
and deliver to the ABL Agent or the applicable Grantor such termination
statements, releases and other documents as the ABL Agent or such Grantor may
request to effectively confirm such release.

(ii) If in connection with the exercise by the Collateral Trustee or any Secured
Debt Representative of remedies in respect of any Shared Collateral as provided
for in Section 3.2, the Collateral Trustee, for itself and/or on behalf of any
of the Secured Debt Representatives and Secured Debt Claimholders, releases its
Liens on any part of the Shared Collateral, then the Liens, if any, of the ABL
Agent, for itself or for the benefit of the ABL Claimholders, on the Shared
Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released. The ABL Agent, for
itself and/or on behalf of any such ABL Claimholder shall each promptly execute
and deliver to the Collateral Trustee or the applicable Grantor such termination
statements, releases and other documents as the Collateral Trustee or such
Grantor may request to effectively confirm such release.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the ABL Loan Documents and the Priority Lien Documents (or,
after the Discharge of Priority Lien Obligations, the Junior Lien Documents)
(including voluntary Dispositions of Collateral by the respective Grantors after
(x) in the case of clause (i) below, an ABL Default, and (y) in the case of
clause (ii) below, a Secured Debt Default), (i) the ABL Agent, for itself and/or
on behalf of any of the ABL Claimholders, releases its Liens on any part of the
ABL Collateral, other than (A) in connection with the Discharge of ABL
Obligations or (B) after the occurrence and during the continuance of a Secured
Debt Default, then the Liens, if any, of the Collateral Trustee and/or any
Secured Debt Representative, for itself and/or for the benefit of the Secured
Debt Claimholders, on such ABL Collateral shall be automatically,
unconditionally and simultaneously released, and (ii) the Collateral Trustee or
any Secured Debt Representative, for itself and/or on behalf of the Secured Debt
Claimholders, releases its Liens on any part of the Shared Collateral, other
than (A) in connection with the Discharge of Secured Obligations or (B) after
the occurrence and during the continuance of a ABL Default, then the Liens, if
any, of the ABL Agent, for itself and/or for the benefit of the ABL
Claimholders, on such Shared Collateral shall be automatically, unconditionally
and simultaneously released. The ABL Agent, Collateral Trustee or any Secured
Debt Representative, each for itself and/or on behalf of any such ABL
Claimholders or Secured Debt Claimholder, as the case may be, promptly shall
execute and deliver to the Collateral Trustee, ABL Agent or such Grantor such
termination statements, releases and other documents as the Collateral Trustee,
ABL Agent or such Grantor may request to effectively confirm such release.

(c) Until the Discharge of ABL Obligations shall occur, the Collateral Trustee
and each Secured Debt Representative, for itself and/or on behalf of the Secured
Debt Claimholders, hereby irrevocably constitutes and appoints the ABL Agent and
any of its officers or agents, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Collateral Trustee and each Secured Debt Representative or such
Secured Debt Claimholder, whether in the ABL Agent’s name or, at the option of
the ABL Agent, in the Collateral Trustee’s, any Secured Debt Representative’s or
any Secured Debt Claimholder’s own name, from time to time in the ABL Agent’s
discretion, for the purpose of carrying out the terms of this Section 5.1, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 5.1, including any endorsements or other instruments of transfer or
release.

(d) Until the Discharge of Secured Obligations shall occur, the ABL Agent, for
itself and/or on behalf of the ABL Claimholders hereby irrevocably constitutes
and appoints the Collateral Trustee and any of its officers or agents, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of ABL Agent or such ABL
Claimholder, whether in the Collateral Trustee’s name or, at the option of the
Collateral Trustee, in the ABL Agent’s or any ABL Claimholder’s own name, from
time to time in the Collateral Trustee’s discretion, for the purpose of carrying
out the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1, including any endorsements or other
instruments of transfer or release.

5.2. Insurance.

(a) Unless and until the Discharge of ABL Obligations has occurred, subject to
the terms of, and the rights of the Grantors under, the ABL Loan Documents,
(i) the ABL Agent and the ABL Claimholders shall have the right, in consultation
with and subject to the consent of the Company (unless an ABL Default shall have
occurred and be continuing and except as otherwise provided in the ABL Loan
Documents), to adjust settlement for any insurance policy covering the ABL
Collateral or the Liens with respect thereto in the event of any loss thereunder
or with respect thereto and, in consultation with and subject to the consent of
the Company (unless an ABL Default shall have occurred and be continuing and
except as otherwise provided in the ABL Loan Documents), to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the ABL Collateral; (ii) all proceeds of any such policy
and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of the ABL Collateral and to the extent required by
the ABL Loan Documents shall be paid to the ABL Agent for the benefit of the ABL
Claimholders pursuant to the terms of the ABL Loan Documents (including, without
limitation, for purposes of cash collateralization of letters of credit) and
thereafter, to the extent no ABL Obligations are outstanding, and subject to the
terms of, and the rights of the Grantors under, the Secured Debt Documents and
the terms of the Collateral Trust Agreement, to the Collateral Trustee for the
benefit of the Secured Debt Claimholders to the extent required under the
Secured Debt Documents and then, to the extent no Secured Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct,
and (iii) if the Collateral Trustee or any Secured Debt Representative or any
Secured Debt Claimholder shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, it shall segregate and hold in trust and forthwith pay such proceeds
over to the ABL Agent in accordance with the terms of Section 4.2.

(b) Unless and until the Discharge of Secured Obligations has occurred, subject
to the terms of, and the rights of the Grantors under the Secured Debt
Documents, (i) the Collateral Trustee, the Secured Debt Representatives and the
Secured Debt Claimholders shall have the right, in consultation with and subject
to the consent of the Company (unless a Secured Debt Default shall have occurred
and be continuing and except as otherwise provided in the Secured Debt
Documents), to adjust settlement for any insurance policy covering the Shared
Collateral or the Liens with respect thereto in the event of any loss thereunder
or with respect thereto and, in consultation with and subject to the consent of
the Company (unless a Secured Debt Default shall have occurred and be continuing
and except as otherwise provided in the Secured Debt Documents), to approve any
award granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) affecting the Shared Collateral; (ii) all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of the Shared Collateral and to the extent required
by the Secured Debt Documents shall be paid to the Collateral Trustee for the
benefit of the Secured Debt Claimholders pursuant to the terms of the Collateral
Trust Agreement and the other Secured Debt Documents (including, without
limitation, for purposes of cash collateralization of letters of credit) and
thereafter, to the extent no Secured Obligations are outstanding, and subject to
the terms of, and the rights of the Grantors under, the ABL Collateral Documents
to the ABL Agent for the benefit of the ABL Claimholders to the extent required
under such ABL Collateral Documents and then, to the extent no ABL Obligations
are outstanding, to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct, and (iii) if the ABL Agent or any ABL Claimholder shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment
in contravention of this Agreement, it shall segregate and hold in trust and
forthwith pay such proceeds over to the Collateral Trustee in accordance with
the terms of Section 4.2.

(c) To effectuate the foregoing, the ABL Agent and, the Collateral Trustee shall
each receive separate lender’s loss payable endorsements naming themselves as
loss payee, as their interests may appear, with respect to policies which insure
Collateral hereunder.

5.3. Amendments to ABL Loan Documents and Secured Debt Documents; Refinancing;
Legending Provisions.

(a) The ABL Loan Documents and Secured Debt Documents may be amended,
supplemented or otherwise modified in accordance with the terms of the ABL Loan
Documents and the Secured Debt Documents, respectively, unless such amendment,
supplement or modification would contravene any provision of this Agreement, and
the ABL Obligations and Secured Obligations may be Refinanced, in each case,
without notice to, or the consent (except to the extent a consent is required to
permit the Refinancing transaction under any ABL Document or any Secured Debt
Document) of the ABL Agent, the ABL Claimholders, the Collateral Trustee, the
Secured Debt Representatives or the Secured Debt Claimholders, as the case may
be, all without affecting the Lien subordination or other provisions of this
Agreement; provided, however, that the holders of such Refinancing debt bind
themselves in an Intercreditor Agreement Joinder or other writing, reasonably
acceptable to the Collateral Trustee and the ABL Agent and addressed to the
Collateral Trustee or the ABL Agent and the ABL Claimholders, as the case may
be, to the terms of this Agreement and any such amendment, supplement,
modification or Refinancing shall be substantially in accordance with the
provisions of both the ABL Loan Documents and the Secured Debt Documents.

(b) The Company agrees that each ABL Collateral Document shall include the
following language (or language to similar effect approved by both the
Collateral Trustee and the ABL Agent):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the [ABL Agent, Collateral Trustee or other Person, as applicable]
pursuant to this Agreement and the exercise of any right or remedy by the [ABL
Agent, Collateral Trustee or other Person, as applicable] hereunder [are subject
to the provisions of the Intercreditor Agreement, dated as of [      ], 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Unisys Corporation, Deutsche Bank Trust
Company Americas, as Collateral Trustee and certain other persons which may be
or become parties thereto or become bound thereto from time to time] [, to the
extent any Permitted ABL Debt is incurred, will be subject to the provisions of
an Intercreditor Agreement, to be entered into concurrently with such Permitted
ABL Debt (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), among Unisys Corporation, Deutsche Bank
Trust Company Americas, as Collateral Trustee and certain other persons which
may be or become parties thereto or become bound thereto from time to time]. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall govern and
control.”

(c) The ABL Agent, the Collateral Trustee and each Secured Debt Representative
shall each use its best efforts to notify the other parties of any written
amendment or modification to any ABL Loan Document or any Secured Debt Document,
as applicable, but the failure to do so shall not create a cause of action
against the party failing to give such notice or create any claim or right on
behalf of any third party. In connection with amendments or modifications
permitted by Section 5.3, the ABL Agent, the Collateral Trustee and each Secured
Debt Representative, as applicable shall, upon request of the other party,
provide copies of all such modifications or amendments and copies of all other
relevant documentation to the other Persons.

5.4. Bailees for Perfection.

(a) The ABL Agent, the Collateral Trustee and each Secured Debt Representative,
as the case may be, agree to hold that part of the Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
to the extent that possession or control thereof is taken to perfect a Lien
thereon under the UCC (such Collateral being the “Pledged Collateral”) as
collateral agent for the ABL Claimholders and Secured Debt Claimholders, as the
case may be, and as bailee for the ABL Agent, Collateral Trustee or Secured Debt
Representative, as the case may be (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2) and
9-313(c) of the UCC), solely for the purpose of perfecting the security interest
granted under the ABL Loan Documents and the Secured Debt Documents, as
applicable, subject to the terms and conditions of this Section 5.4. Solely with
respect to any Deposit Accounts under the control (within the meaning of
Section 9-104 of the UCC) of the ABL Agent, the ABL Agent agrees to also hold
control over such Deposit Accounts as gratuitous agent for the Collateral
Trustee, subject to the terms and conditions of this Section 5.4. Solely with
respect to any Deposit Accounts under the control (within the meaning of
Section 9-104 of the UCC) of the Collateral Trustee, the Collateral Trustee
agrees to also hold control over such Deposit Accounts as gratuitous agent for
the ABL Agent, subject to the terms and conditions of this Section 5.4.

(b) No Person shall have any obligation whatsoever to any other Person to ensure
that the Pledged Collateral is genuine or owned by any of the Grantors or to
preserve rights or benefits of any Person except as expressly set forth in this
Section 5.4. The duties or responsibilities under this Section 5.4 shall be
limited solely to holding the Pledged Collateral as bailee (and with respect to
Deposit Accounts, agent) in accordance with this Section 5.4 and delivering the
Pledged Collateral upon a Discharge of ABL Obligations or Discharge of Secured
Obligations, as the case may be, as provided in paragraph (d) below.

(c) No Person acting pursuant to this Section 5.4 shall have by reason of the
ABL Loan Documents, the Secured Debt Documents, this Agreement, the Collateral
Trust Agreement or any other document, a fiduciary relationship with any other
Person with respect to such acts.

(d) Upon the Discharge of ABL Obligations the ABL Agent shall deliver the
remaining Pledged Collateral (if any) together with any necessary endorsements,
first, to the Collateral Trustee to the extent the Secured Obligations which are
secured by such Pledged Collateral remain outstanding, and second, to the
Company (in each case, so as to allow such Person to obtain possession or
control of such Pledged Collateral). The ABL Agent further agrees to take all
other action reasonably required in connection with the Collateral Trustee
obtaining a first-priority interest in such Pledged Collateral or as a court of
competent jurisdiction may otherwise direct.

(e) Upon the Discharge of the Secured Obligations, the Collateral Trustee shall
deliver the remaining Pledged Collateral (if any), together with any necessary
endorsements, first, to the ABL Agent to the extent any ABL Obligations which
are secured by such Pledged Collateral remain outstanding, and second, to the
Company (in each case, so as to allow such Person to obtain possession or
control of such Pledged Collateral). The Collateral Trustee further agrees to
take all other action reasonably requested by the ABL Agent in connection with
the ABL Agent obtaining a first-priority interest in such Pledged Collateral or
as a court of competent jurisdiction may otherwise direct.

(f) Subject to the terms of this Agreement, (i) so long as the Discharge of ABL
Obligations has not occurred, the ABL Agent shall be entitled to deal with the
Pledged Collateral or Collateral within its “control” in accordance with the
terms of this Agreement and other ABL Loan Documents, but only to the extent
that such Collateral constitutes ABL Collateral, as if the Liens (if any) of the
Collateral Trustee or Secured Debt Representatives in such ABL Collateral did
not exist and (ii) so long as the Discharge of Secured Obligations has not
occurred, the Collateral Trustee or any Secured Debt Representative shall be
entitled to deal with the Pledged Collateral or Collateral within its “control”
in accordance with the terms of this Agreement, the Collateral Trust Agreement
and other Secured Debt Documents, but only to the extent that such Collateral
constitutes Shared Collateral, as if the Liens of the ABL Agent in such ABL
Collateral did not exist.

5.5. When Discharge of ABL Obligations and Discharge of Secured Obligations
Deemed to Not Have Occurred; Refinancing of ABL Obligations and Secured
Obligations.

(a) If concurrently with the Discharge of ABL Obligations or the Discharge of
Secured Obligations, the Company (i) enters into any Refinancing of any ABL
Obligation or Secured Obligation, as the case may be, which Refinancing is
permitted by the Secured Debt Documents and the ABL Loan Documents and
(ii) delivers to the Collateral Trustee or ABL Agent, as appropriate, a notice
and an Intercreditor Agreement Joinder in accordance with clause (b) or (c) of
this Section 5.5, then such Discharge of ABL Obligations or the Discharge of
Secured Obligations, shall be deemed not to have occurred for all purposes of
this Agreement (other than with respect to any actions taken as a result of the
occurrence of such first Discharge of ABL Obligations or the Discharge of
Secured Obligations) and the obligations under such Refinancing shall
automatically be treated as ABL Obligations or Secured Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the ABL Agent or
Collateral Trustee, as the case may be, under such new ABL Loan Documents or
Secured Debt Documents shall be the ABL Agent or Collateral Trustee, as
applicable, for all purposes of this Agreement.

(b) Upon the Collateral Trustee’s receipt of a notice, together with an
Intercreditor Agreement Joinder, from the New Agent (as defined below) and the
Company stating that the Company has entered into new ABL Loan Documents (which
notice shall include a complete copy of the relevant new documents and provide
the identity of the new agent for such facility, such agent, the “New Agent”),
such New Agent shall automatically be treated as the ABL Agent for all purposes
of this Agreement. The ABL Agent and the Collateral Trustee shall promptly
(a) enter into such documents and agreements (including amendments or
supplements to this Agreement) as the Company or such New Agent shall reasonably
request to provide the New Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and
(b) deliver, to the extent contemplated by this Agreement, to the New Agent any
Pledged Collateral held by it together with any necessary endorsements (or
otherwise allow the New Agent to obtain control of such Pledged Collateral). The
New Agent shall agree pursuant to the Intercreditor Agreement Joinder addressed
to the ABL Agent, Collateral Trustee and each Secured Debt Representative, the
ABL Claimholders, and Secured Debt Claimholders, as the case may be, to be bound
by the terms of this Agreement.

(c) Upon the ABL Agent’s receipt of a notice, together with an Intercreditor
Agreement Joinder, from the New Representative (as defined below) and the
Company stating that the Company has entered into a new Series of Secured Debt
(which notice shall include a complete copy of the relevant new documents and
provide the identity of the new representative for such series, such
representative, the “New Representative”), such New Representative shall
automatically be treated as a Secured Debt Representative for all purposes of
this Agreement. The ABL Agent and the Collateral Trustee shall promptly enter
into such documents and agreements (including amendments or supplements to this
Agreement) as the Company or such New Representative shall reasonably request to
provide the New Representative the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement (including,
without limitation, entering into any collateral documentation reasonably
requested in order to effectuate such successor collateral agency with respect
to any Collateral). The New Representative shall agree pursuant to the
Intercreditor Agreement Joinder addressed to the ABL Agent, Collateral Trustee
and each other Secured Debt Representative, the ABL Claimholders, and Secured
Debt Claimholders, as the case may be, to be bound by the terms of this
Agreement.

5.6. Successor Agents. If any successor ABL Agent or successor Collateral
Trustee is elected or appointed pursuant to the terms of the ABL Loan Documents
or the Secured Debt Documents, as applicable, then such successor ABL Agent or
successor Collateral Trustee, as applicable, shall automatically be treated as
the ABL Agent or Collateral Trustee, as applicable, for all purposes of this
Agreement. The successor ABL Agent or successor Collateral Trustee, as
applicable, shall enter into such documents and agreements (including amendments
or supplements to this Agreement) as the Company, the existing ABL Agent or the
existing Collateral Trustee shall reasonably request in order to provide to the
successor ABL Agent or successor Collateral Trustee, as applicable, the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement. The successor ABL Agent or successor Collateral
Trustee, as applicable, shall agree pursuant to the Intercreditor Agreement
Joinder addressed to the existing ABL Agent or existing Collateral Trustee and
each Secured Debt Representative, as applicable, to be bound by the terms of
this Agreement.



      VI INSOLVENCY OR LIQUIDATION PROCEEDINGS.

6.1. Finance and Sale Issues.

(a) Until the Discharge of ABL Obligations has occurred, if the Company or any
other Grantor shall be subject to any Insolvency or Liquidation Proceeding and
the ABL Agent shall, acting in accordance with the ABL Agreement, agree to
permit the use of “Cash Collateral” (as such term is defined in Section 363(a)
of the Bankruptcy Code), which constitutes ABL Collateral securing the ABL
Obligations or to permit the Company or any other Grantor to obtain financing,
whether from the ABL Claimholders or any other Person under Section 364 of the
Bankruptcy Code or any similar Bankruptcy Law (“DIP Financing”) to the extent
such DIP Financing is secured solely by Liens on ABL Collateral, then the
Collateral Trustee, each Secured Debt Representative and each Secured Debt
Claimholder each agrees that it will raise no objection to such Cash Collateral
use or DIP Financing so long as such Cash Collateral use or DIP Financing meets
the following requirements: (i) it is on commercially reasonable terms, (ii) the
Collateral Trustee, each Secured Debt Representative and each Secured Debt
Claimholder retain the right to object to any ancillary agreements or
arrangements regarding the Cash Collateral use or the DIP Financing that are
materially prejudicial to their interests in the Shared Collateral, and
(iii) the terms of the DIP Financing (A) do not compel the Company to seek
confirmation of a specific plan of reorganization for which all or substantially
all of the material terms are set forth in the DIP Financing documentation or a
related document, (B) do not expressly require the liquidation of the Collateral
prior to a default under the DIP Financing documentation or Cash Collateral
order and (C) if the ABL Claimholders retain their Liens on the ABL Collateral
securing the ABL Obligations, the Collateral Trustee and each Secured Debt
Representative, for the ratable benefit of the Secured Debt Claimholders, shall
retain an immediately junior Lien on the ABL Collateral. To the extent the Liens
on the ABL Collateral securing the ABL Obligations are subordinated to or pari
passu with such DIP Financing which meets the requirements of clauses
(i) through (iii) above, the Collateral Trustee and each Secured Debt
Representative will subordinate any Liens in the ABL Collateral to the Liens
securing such DIP Financing (and all Obligations relating thereto) and will not
request adequate protection or any other relief in connection therewith (except,
as expressly agreed by the ABL Agent or to the extent permitted by Section 6.3).
The foregoing shall not prohibit the Collateral Trustee, any Secured Debt
Representative or any Secured Debt Claimholder from objecting to the terms of
any DIP Financing to the extent that such DIP Financing is secured by any Shared
Collateral.

(b) Until the Discharge of Secured Obligations has occurred, if the Company or
any other Grantor shall be subject to any Insolvency or Liquidation Proceeding
and the Collateral Trustee shall, acting in accordance with the Secured Debt
Documents, agree to permit the use of “Cash Collateral” (as such term is defined
in Section 363(a) of the Bankruptcy Code), which constitutes Shared Collateral
securing the Secured Obligations or to permit the Company or any other Grantor
to obtain DIP Financing to the extent such DIP Financing is secured solely by
Liens on Shared Collateral, then the ABL Agent and each ABL Claimholder agrees
that it will raise no objection to such Cash Collateral use or DIP Financing so
long as such Cash Collateral use or DIP Financing meets the following
requirements: (i) it is on commercially reasonable terms, (ii) the ABL Agent and
each ABL Claimholder retains the right to object to any ancillary agreements or
arrangements regarding the Cash Collateral use or the DIP Financing that are
materially prejudicial to their interests in the ABL Collateral, and (iii) the
terms of the DIP Financing (A) do not compel the Company to seek confirmation of
a specific plan of reorganization for which all or substantially all of the
material terms are set forth in the DIP Financing documentation or a related
document, (B) do not expressly require the liquidation of the Collateral prior
to a default under the DIP Financing documentation or Cash Collateral order and
(C) if the Secured Debt Claimholders retain their Liens on the Shared Collateral
securing the Secured Obligations, the ABL Agent for the ratable benefit of each
ABL Claimholder shall retain an immediately junior Lien on the Shared
Collateral. To the extent the Liens on the Shared Collateral securing the Shared
Obligations are subordinated to or pari passu with such DIP Financing which
meets the requirements of clauses (i) through (iii) above, the ABL Agent and
each ABL Claimholder will subordinate any Liens in the Shared Collateral to the
Liens securing such DIP Financing (and all Obligations relating thereto) and
will not request adequate protection or any other relief in connection therewith
(except, as expressly agreed by the Collateral Trustee or to the extent
permitted by Section 6.3). The foregoing shall not prohibit the ABL Agent or any
ABL Claimholder from objecting to the terms of any DIP Financing to the extent
that such DIP Financing is secured by any ABL Collateral.

(c) The Collateral Trustee, on behalf of the Secured Debt Representatives and
the Secured Debt Claimholders agrees that it will not oppose, and hereby
consents to (i) any sale consented to by the ABL Agent of any ABL Collateral
pursuant to Section 363(f) of the Bankruptcy Code (or any similar provision
under the law applicable to any Insolvency or Liquidation Proceeding) and (ii)
any bid by the ABL Agent on behalf of the ABL Claimholders with respect to then
outstanding ABL Obligations in connection with any such sale or any other sale
or other disposition of the ABL Collateral.

(d) The ABL Agent agrees, on behalf of the ABL Claimholders, that it will not
oppose, and hereby consents to (i) any sale consented to by the Collateral
Trustee, any Secured Debt Representative or any Secured Debt Claimholder of any
Shared Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any
similar provision under the law applicable to any Insolvency or Liquidation
Proceeding) and (ii) any bid by the Collateral Trustee, any such Secured Debt
Representative or any Secured Debt Claimholder with respect to then outstanding
Secured Obligations in connection with any such sale or any other sale or other
disposition of the Shared Collateral.

6.2. Relief from the Automatic Stay.

(a) Until the Discharge of ABL Obligations has occurred, the Collateral Trustee,
each Secured Debt Representative and each Secured Debt Claimholder, agrees that
none of them shall seek (or support any other Person seeking) relief from the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of the ABL Collateral (other than to the extent such relief is required
to exercise its rights under Section 3.3), without the prior written consent of
the ABL Agent.

(b) Until the Discharge of Secured Obligations has occurred, the ABL Agent, on
behalf of itself and the ABL Claimholders agrees that none of them shall seek
(or support any other Person seeking) relief from the automatic stay or any
other stay in any Insolvency or Liquidation Proceeding in respect of the Shared
Collateral (other than to the extent such relief is required to exercise its
rights under Section 3.3), without the prior written consent of the Collateral
Trustee.

6.3. Adequate Protection.

(a) The Collateral Trustee, the Secured Debt Representatives and the Secured
Debt Claimholders, each agree that, prior to the Discharge of ABL Obligations,
none of them shall contest (or support any other Person contesting):

(1) any request by the ABL Agent for adequate protection with respect to the ABL
Collateral; or

(2) any objection by the ABL Agent to any motion, relief, action or proceeding
based on the ABL Agent or the ABL Claimholders claiming a lack of adequate
protection with respect to the ABL Collateral.

(b) The ABL Agent and the ABL Claimholders, each agrees that, prior to the
Discharge of Secured Obligations, none of them shall contest (or support any
other Person contesting):

(1) any request by the Collateral Trustee, any Secured Debt Representative or
any Secured Debt Claimholder for adequate protection with respect to the Shared
Collateral; or

(2) any objection by the Collateral Trustee, any Secured Debt Representative or
any Secured Debt Claimholder to any motion, relief, action or proceeding based
on the Collateral Trustee, any Secured Debt Representative or any Secured Debt
Claimholder claiming a lack of adequate protection with respect to the Shared
Collateral.

(c) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) in the event the ABL Agent or any of the ABL Claimholders (or any subset
thereof) seeks or requests adequate protection in respect of ABL Collateral and
such adequate protection is granted with respect to the ABL Collateral in the
form of additional collateral (even if such collateral is not of a type which
would otherwise have constituted ABL Collateral) in connection with any Cash
Collateral use or DIP Financing or a superpriority claim in connection with any
DIP Financing or otherwise, then the Collateral Trustee, on behalf of itself or
any of the Secured Debt Claimholders, may seek or request adequate protection
with respect to its interests in such ABL Collateral in the form of a Lien on
the same additional collateral, or a junior superpriority claim, as applicable,
which Lien, or junior superpriority claim, shall be subordinated (except to the
extent that the Collateral Trustee already had a Lien on such additional
collateral (in which case the priorities established by Section 2.1 shall
apply)) to the Liens or claims securing the ABL Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens of the Collateral Trustee on ABL Collateral; and

(2) in the event the Collateral Trustee or any Secured Debt Representative or
any of the Secured Debt Claimholders (or any subset thereof) seeks or requests
adequate protection in respect of Shared Collateral and such adequate protection
is granted with respect to the Shared Collateral in the form of additional
collateral (even if such collateral is not of a type which would otherwise have
constituted Shared Collateral), in connection with any Cash Collateral use or
DIP Financing or a superpriority claim in connection with any DIP Financing or
otherwise, then the ABL Agent, on behalf of itself or any of the ABL
Claimholders, may seek or request adequate protection with respect to its
interests in such Shared Collateral in the form of a Lien on the same additional
collateral, or a junior superpriority claim, as applicable, which Lien or junior
superpriority claim shall be subordinated (except to the extent that the ABL
Agent already had a Lien on such additional collateral (in which case the
priorities established by Section 2.1 shall apply)) to the Liens or claims
securing the Secured Obligations and such Cash Collateral use or DIP Financing
(and all Obligations relating thereto) on the same basis as the other Liens of
the ABL Agent on the Shared Collateral.

(d) Except as otherwise expressly set forth in Section 6.1 or in connection with
the exercise of remedies with respect to (i) the ABL Collateral, nothing herein
shall limit the rights of the Collateral Trustee, any Secured Debt
Representative or any Secured Debt Claimholder from seeking adequate protection
with respect to their rights in the Shared Collateral in any Insolvency or
Liquidation Proceeding (including adequate protection in the form of a cash
payment, periodic cash payments or otherwise) or (ii) the Shared Collateral,
nothing herein shall limit the rights of the ABL Agent or the ABL Claimholders
from seeking adequate protection with respect to their rights in the ABL
Collateral in any Insolvency or Liquidation Proceeding (including adequate
protection in the form of a cash payment, periodic cash payments or otherwise).

6.4. Avoidance Issues. If any ABL Claimholder or Secured Debt Claimholder is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of the Company or any other Grantor any amount
paid in respect of ABL Obligations or the Secured Obligations, as the case may
be, (a “Recovery”), then such ABL Claimholders or Secured Debt Claimholders
shall be entitled to a reinstatement of ABL Obligations or the Secured
Obligations, as the case may be, with respect to all such recovered amounts. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement.

6.5. Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of ABL Obligations and
on account of Secured Obligations, then, to the extent the debt obligations
distributed on account of the ABL Obligations and on account of the Secured
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the debt obligations so
distributed, to the Liens securing such debt obligations and the distribution of
proceeds thereof.

6.6. Post-Petition Interest.

(a) The Collateral Trustee, the Secured Debt Representatives and the Secured
Debt Claimholders each agrees that none of them shall oppose or seek to
challenge any claim by the ABL Agent or any ABL Claimholder for allowance in any
Insolvency or Liquidation Proceeding of ABL Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the Lien
on the ABL Collateral securing any ABL Claimholder’s claim, without regard to
the existence of the Lien of the Collateral Trustee on behalf of the Secured
Debt Claimholders on the ABL Collateral.

(b) Neither the ABL Agent, nor any other ABL Claimholder shall oppose or seek to
challenge any claim by the Collateral Trustee, any Secured Debt Representative
or any Secured Debt Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Secured Obligations consisting of post-petition interest, fees or
expenses to the extent of the value of the Lien on the Shared Collateral
securing any Secured Debt Claimholder’s claim, without regard to the existence
of the Lien of the ABL Agent on behalf of the ABL Claimholders on the Shared
Collateral.

6.7. Waiver — 1111(b)(2) Issues.

(a) The Collateral Trustee and, each Secured Debt Representative, for itself
and/or on behalf of the Secured Debt Claimholders, each waives any objection or
claim it may hereafter have against any ABL Claimholder arising out of the
election by any ABL Claimholder of the application of Section 1111(b)(2) of the
Bankruptcy Code to any claims of such ABL Claimholder in respect of the ABL
Collateral and agrees that in the case of any such election it shall have no
claim or right to payment with respect to the ABL Collateral in or from such
Insolvency or Liquidation Proceeding. Any reorganization securities issued with
respect to such election shall be allocated solely to the ABL Claimholders
pursuant to Section 6.5 hereof.

(b) The ABL Agent, for itself and/or on behalf of the ABL Claimholders, each
waives any objection or claim it may hereafter have against any Secured Debt
Claimholder arising out of the election by any Secured Debt Claimholder of the
application of Section 1111(b)(2) of the Bankruptcy Code to any claims of such
Secured Debt Claimholder in respect of the Shared Collateral and agrees that in
the case of any such election it shall have no claim or right to payment with
respect to the Shared Collateral in or from such Insolvency or Liquidation
Proceeding. Any reorganization securities issued with respect to such election
shall be allocated solely to the Secured Debt Claimholders pursuant to
Section 6.5 hereof.

6.8. Separate Grants of Security and Separate Classification. The ABL Agent, on
behalf each ABL Claimholder, and the Collateral Trustee, on behalf of each
Secured Debt Representative and Secured Debt Claimholder, acknowledges and
agrees that (a) the grants of Liens pursuant to the ABL Loan Documents, the
Priority Lien Documents and the Junior Lien Documents constitute separate and
distinct grants of Liens and (b) because of, among other things, their differing
rights in the Collateral, the Priority Lien Obligations, the Junior Lien
Obligations and the ABL Obligations are fundamentally different from each other
and must be separately classified in any plan of reorganization or liquidation
under the Bankruptcy Code (or other plan of similar effect under any Bankruptcy
Law) proposed or adopted in an Insolvency or Liquidation Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of the ABL Claimholders, the Priority
Lien Claimholders and the Junior Lien Claimholders in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the ABL Agent, on behalf of the ABL Claimholders,
and the Collateral Trustee, on behalf of each Secured Debt Representative and
each Secured Debt Claimholder, hereby acknowledge and agree that all
distributions shall be made as if there were separate classes of ABL Obligation
claims, Priority Lien Obligation claims and Junior Lien Obligation claims
against the Company and the Grantors, with the effect being that, (i) to the
extent that the aggregate value of the ABL Collateral is sufficient (for this
purpose ignoring all claims held by the Collateral Trustee on behalf of the
Secured Debt Representatives and the Secured Debt Claimholders), the ABL Agent
and the ABL Claimholders shall be entitled to receive, in addition to amounts
distributed to them in respect of principal, pre-petition interest and other
claims, all amounts owing in respect of post-petition interest that is available
from the ABL Collateral before any distribution is made in respect of the claims
held by the Collateral Trustee, the Secured Debt Representatives and the Secured
Debt Claimholders from such ABL Collateral, with the Collateral Trustee, on
behalf of the Secured Debt Representatives and the Secured Debt Claimholders,
hereby acknowledging and agreeing to turn over to the ABL Agent, for the benefit
of the ABL Claimholders, amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries, and (ii) to the
extent that the aggregate value of the Shared Collateral is sufficient (for this
purpose ignoring all claims held by the ABL Agent on behalf of the ABL
Claimholders and the Collateral Trustee on behalf of the Junior Lien
Representatives and the Junior Lien Claimholders), the Collateral Trustee, on
behalf of the Priority Lien Representatives and the Priority Lien Claimholders
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of post-petition interest that is available from the Shared
Collateral before any distribution is made in respect of the claims held by the
ABL Agent, on behalf of the ABL Claimholders, or the Collateral Trustee, on
behalf of the Junior Lien Representatives and the Junior Lien Claimholders from
such Shared Collateral, with the ABL Agent, on behalf of the ABL Claimholders
and the Collateral Trustee, on behalf of the Junior Lien Representatives and the
Junior Lien Claimholders, hereby acknowledging and agreeing to turn over to the
Collateral Trustee, for the benefit of the Priority Lien Representatives and the
Priority Lien Claimholders, amounts otherwise received or receivable by them to
the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.



      VII RELIANCE; WAIVERS; ETC.

7.1. Reliance. Other than any reliance on the terms of this Agreement, (a) the
ABL Agent, on behalf of itself and the ABL Claimholders, acknowledges that it
and such ABL Claimholders have, independently and without reliance on the
Collateral Trustee, any Secured Debt Representative or any Secured Debt
Claimholder, and based on documents and information deemed by them appropriate,
made their own credit analysis and decision to enter into the ABL Loan Documents
and be bound by the terms of this Agreement and they will continue to make their
own credit decision in taking or not taking any action under the ABL Loan
Documents or this Agreement, and (b) the Collateral Trustee and each Secured
Debt Representative, on behalf of itself and the Secured Debt Claimholders,
acknowledges that it and the Secured Debt Claimholders have, independently and
without reliance on the ABL Agent or any ABL Claimholder, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into each of the Secured Debt Documents and be bound by the
terms of this Agreement and they will continue to make their own credit decision
in taking or not taking any action under the Secured Debt Documents, the
Collateral Trust Agreement or this Agreement.

7.2. No Warranties or Liability. The ABL Agent, on behalf of itself and the ABL
Claimholders, acknowledges and agrees that each of the Collateral Trustee, the
Secured Debt Representatives and the Secured Debt Claimholders have made no
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Secured Debt Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Except as otherwise provided in
this Agreement, the Collateral Trustee, the Secured Debt Representatives and the
Secured Debt Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under the Secured Debt Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Collateral Trustee, the Secured Debt Representatives and the
Secured Debt Claimholders, each acknowledges and agrees that the ABL Agent and
the ABL Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the ABL Loan Documents, the ownership
of any Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the ABL Agent and the ABL Claimholders will be
entitled to manage and supervise their respective loans and extensions of credit
under their respective ABL Loan Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate. The Collateral Trustee,
the Secured Debt Representatives and the Secured Debt Claimholders shall have no
duty to the ABL Agent or any of the ABL Claimholders, and the ABL Agent and the
ABL Claimholders shall have no duty to the Collateral Trustee, the Secured Debt
Representatives or any of the Secured Debt Claimholders, to act or refrain from
acting in a manner which allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
other Grantor (including the ABL Loan Documents and the Secured Debt Documents),
regardless of any knowledge thereof which they may have or be charged with.

7.3. No Waiver of Lien Priorities.

(a) No right of the ABL Agent, the ABL Claimholders, the Collateral Trustee, the
Secured Debt Representatives or the Secured Credit Claimholders to enforce any
provision of this Agreement, the Collateral Trust Agreement, any ABL Loan
Document or any other Secured Debt Document shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Company
or any other Grantor or by any act or failure to act by such Persons or by any
noncompliance by any such Person with the terms, provisions and covenants of
this Agreement, the Collateral Trust Agreement, any of the ABL Loan Documents or
any of the other Secured Debt Documents, regardless of any knowledge thereof
which such Persons, or any of them, may have or be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the ABL Loan
Documents and Secured Debt Documents and subject to the provisions of
Section 5.3(a)), the ABL Agent, the ABL Claimholders, the Collateral Trustee,
the Secured Debt Representatives and the Secured Debt Claimholders may, at any
time and from time to time in accordance with the ABL Loan Documents and Secured
Debt Documents and/or applicable law, without the consent of, or notice to, the
other Persons (as the case may be), without incurring any liabilities to such
Persons and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement or the Collateral Trust Agreement (even if
any right of subrogation or other right or remedy is affected, impaired or
extinguished thereby) do any one or more of the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of the Company
or any other Grantor, or any liability incurred directly or indirectly in
respect thereof (including any increase in or extension of the Obligations,
without any restriction as to the tenor or terms of any such increase or
extension) or otherwise amend, renew, exchange, extend, modify or supplement in
any manner any Liens held by the ABL Agent or Collateral Trustee or any rights
or remedies under any of the ABL Loan Documents or the Secured Debt Documents;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of the Company or any other
Grantor or any liability incurred directly or indirectly in respect thereof;

(3) settle or compromise any Obligation or any other liability of the Company or
any other Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability in any manner or order that is not inconsistent with
the terms of this Agreement; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company or any other Grantor.

7.4. Obligations Unconditional. All rights, interests, agreements and
obligations of the ABL Agent and the ABL Claimholders and the Collateral
Trustee, the Secured Debt Representatives and the Secured Debt Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any ABL Loan Documents or any
Secured Debt Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
ABL Obligations or Secured Obligations, or any amendment or waiver or other
modification, including any increase in the amount thereof, whether by course of
conduct or otherwise, of the terms of any ABL Loan Document or any Secured Debt
Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or Secured
Obligations or any guaranty thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the ABL
Agent, the ABL Obligations, any ABL Claimholder, the Collateral Trustee, the
Secured Debt Representatives, the Secured Obligations or any Secured Debt
Claimholder in respect of this Agreement.



      VIII MISCELLANEOUS.

8.1. Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Loan Document or any Secured Debt
Document, the provisions of this Agreement shall govern and control; provided,
however, that notwithstanding anything to the contrary contained herein, the ABL
Agent agrees on behalf of itself and each ABL Claimholder that the provisions of
the Collateral Trust Agreement shall govern the rights and obligations of the
Collateral Trustee, the Secured Debt Representatives and the Secured Debt
Claimholders as among themselves.

8.2. Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto on the date hereof. This is a continuing agreement of lien subordination
and the ABL Agent, the ABL Claimholders and the Collateral Trustee, the Secured
Debt Representatives and the Secured Debt Claimholders may continue, at any time
and without notice to any of the others, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any
Grantor in reliance hereon. Each such Person hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. The terms of this Agreement shall survive, and shall continue in full
force and effect, in any Insolvency or Liquidation Proceeding. The relative
rights, as provided for in this Agreement, will continue after the commencement
of any such Insolvency or Liquidation Proceeding on the same basis as prior to
the date of the commencement of any such case, as provided in this Agreement. If
any provision of this Agreement is invalid, illegal or unenforceable in any
respect or in any jurisdiction, the validity, legality and enforceability of
such provision in all other respects and of all remaining provisions, and of
such provision in all other jurisdictions, will not in any way be affected or
impaired thereby. All references to the Company or any other Grantor shall
include the Company or such Grantor as debtor and debtor-in-possession and any
receiver or trustee for the Company or any other Grantor (as the case may be) in
any Insolvency or Liquidation Proceeding. This Agreement shall terminate and be
of no further force and effect:

(a) with respect to the ABL Agent, the ABL Claimholders and the ABL Obligations,
on the date of the Discharge of ABL Obligations, subject to the rights of the
ABL Agent and ABL Claimholders under Section 6.4; and

(b) with respect to the Collateral Trustee, the Secured Debt Representatives,
the Secured Debt Claimholders and the Secured Obligations, on the date of the
Discharge of Secured Obligations, subject to the rights of the Collateral
Trustee, the Secured Debt Representatives and the Secured Debt Claimholders
under Section 6.4.

If a Discharge of ABL Obligations occurs prior to the termination of this
Agreement in accordance with this Section 8.2, to the extent that additional ABL
Obligations are incurred or ABL Obligations are reinstated in accordance with
Section 6.4, the Discharge of ABL Obligations shall (effective upon the
incurrence of such additional ABL Obligations or reinstatement of such ABL
Obligations, as applicable) be deemed to no longer be effective. If a Discharge
of Priority Lien Obligations occurs prior to the termination of this Agreement
in accordance with this Section 8.2, to the extent that additional Priority Lien
Obligations are incurred or Priority Lien Obligations are reinstated in
accordance with Section 6.4, the Discharge of Priority Lien Obligations shall
(effective upon the incurrence of such additional Priority Lien Obligations or
reinstatement of such Priority Lien Obligations, as applicable) be deemed to no
longer be effective. If a Discharge of Junior Lien Obligations occurs prior to
the termination of this Agreement in accordance with this Section 8.2, to the
extent that additional Junior Lien Obligations are incurred or Junior Lien
Obligations are reinstated in accordance with Section 6.4, the Discharge of
Junior Lien Obligations shall (effective upon the incurrence of such additional
Junior Lien Obligations or reinstatement of such Junior Lien Obligations, as
applicable) be deemed to no longer be effective.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement shall be deemed to be made unless the same shall be
in writing and signed on behalf of ABL Agent and the Collateral Trustee (in
accordance with Section 7.1 of the Collateral Trust Agreement) or their
respective authorized agent and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the parties making such waiver or the obligations of the other parties to
such party in any other respect or at any other time. Notwithstanding the
foregoing, the Company shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights or obligations are directly affected (which includes, but
is not limited to any amendment to the Grantors’ ability to cause additional
obligations to constitute ABL Obligations or Secured Obligations as the Company
may designate).

8.4. Information Concerning Financial Condition of the Company and its
Subsidiaries. The ABL Agent and the ABL Claimholders, on the one hand, and the
Collateral Trustee, the Secured Debt Representatives and the Secured Debt
Claimholders, on the other hand, shall each be responsible for keeping
themselves informed of (a) the financial condition of the Company and its
Subsidiaries and all endorsers and/or guarantors of the ABL Obligations or the
Secured Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the ABL Obligations or the Secured Obligations. Neither the ABL
Agent and the ABL Claimholders, on the one hand, nor the Collateral Trustee, the
Secured Debt Representatives and the Secured Debt Claimholders, on the other
hand, shall have any duty to advise the other of information known to it or them
regarding such condition or any such circumstances or otherwise. In the event
that either the ABL Agent or any of the ABL Claimholders, on the one hand, or
the Collateral Trustee, the Secured Debt Representatives and the Secured Debt
Claimholders, on the other hand, undertakes at any time or from time to time to
provide any such information to any of the others, it or they shall be under no
obligation:

(a) to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5. Subrogation.

(a) With respect to the value of any payments or distributions in cash, property
or other assets that any of the Secured Debt Claimholders or the Collateral
Trustee or any Secured Debt Representative pays over to the ABL Agent or the ABL
Claimholders under the terms of this Agreement, the Secured Debt Claimholders,
the Collateral Trustee and any Secured Debt Representative shall be subrogated
to the rights of the ABL Agent and the ABL Claimholders; provided, however,
that, the Collateral Trustee, any Secured Debt Representative and the Secured
Debt Claimholders, hereby each agrees not to assert or enforce all such rights
of subrogation it may acquire as a result of any payment hereunder until the
Discharge of ABL Obligations has occurred. The Company acknowledges and agrees
that, to the extent permitted by applicable law, the value of any payments or
distributions in cash, property or other assets received by the Collateral
Trustee, any Secured Debt Representative or any Secured Debt Claimholder that
are paid over to the ABL Agent or the ABL Claimholders pursuant to this
Agreement shall not reduce any of the Secured Obligations.

(b) With respect to the value of any payments or distributions in cash, property
or other assets that any of the ABL Claimholders or the ABL Agent pays over to
the Collateral Trustee or any Secured Debt Representative or the Secured Debt
Claimholders under the terms of this Agreement, the ABL Claimholders and the ABL
Agent shall be subrogated to the rights of the Collateral Trustee, any Secured
Debt Representative and the Secured Debt Claimholders; provided, however, that
the ABL Agent, on behalf of itself and the ABL Claimholders, hereby agrees not
to assert or enforce all such rights of subrogation it may acquire as a result
of any payment hereunder until the Discharge of Secured Obligations has
occurred. The Company acknowledges and agrees that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by the ABL Agent or the ABL Claimholders that are paid
over to the Collateral Trustee, any Secured Debt Representative or any Secured
Debt Claimholder pursuant to this Agreement shall not reduce any of the ABL
Obligations.

8.6. SUBMISSION TO JURISDICTION; WAIVERS.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

(1) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7;

(4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND

(5) AGREES THAT EACH PARTY HERETO RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY IN THE
COURTS OF ANY OTHER JURISDICTION.

(b) EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR
THE INTENTS AND PURPOSES HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP THAT EACH PARTY HERETO HAS ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT, AND THAT EACH PARTY HERETO WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE; MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

8.7. Notices. All notices to the ABL Claimholders or the Secured Debt
Representatives and/or the Secured Debt Claimholders permitted or required under
this Agreement shall also be sent to the ABL Agent and Collateral Trustee,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed. For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

8.8. Further Assurances. The ABL Agent, the Collateral Trustee, each Secured
Debt Representative and each of the Claimholders, each agrees that each of them
shall take such further action and shall execute and deliver such additional
documents and instruments (in recordable form, if requested) as the ABL Agent or
Collateral Trustee may reasonably request to effectuate the terms of and the
Lien priorities contemplated by this Agreement. Without limiting the generality
of the foregoing, all such Persons agree upon request by ABL Agent or Collateral
Trustee, to cooperate in good faith (and to direct their counsel to cooperate in
good faith) from time to time in order to determine the specific items included
in the ABL Collateral or Shared Collateral, as applicable, and the steps taken
to perfect their respective Liens thereon and the identity of the respective
parties obligated under the ABL Loan Documents and the Secured Debt Documents.

8.9. APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.10. Binding Effect on Successors and Assigns and on Claimholders and Secured
Debt Representatives. This Agreement shall be binding upon the ABL Agent, the
ABL Claimholders, the Collateral Trustee, the Secured Debt Representatives and
the Secured Debt Claimholders and their respective successors and assigns. The
Collateral Trustee represents that it has not agreed to any modification of the
provisions in the Secured Debt Documents authorizing it to execute this
Agreement and bind the Secured Debt Claimholders and Secured Debt
Representatives and ABL Agent represents that it has not agreed to any
modification of the provisions in the ABL Agreement authorizing it to execute
this Agreement and bind the ABL Claimholders. Notwithstanding any implication to
the contrary in any provision in any other section of the Agreement, neither the
Collateral Trustee nor the ABL Agent make any representation regarding the
validity or binding effect of the Secured Debt Documents or ABL Loan Documents,
respectively, or their authority to bind any of the Claimholder’s through their
execution of this Agreement.

8.11. Specific Performance. Each of the ABL Agent and the Collateral Trustee may
demand specific performance of this Agreement. The ABL Agent, on behalf of
itself and the ABL Claimholders, and the Collateral Trustee, on behalf of
itself, the Secured Debt Representatives and the Secured Debt Claimholders,
hereby irrevocably waive any defense based on the adequacy of a remedy at law
and any other defense which might be asserted to bar the remedy of specific
performance in any action which may be brought by the ABL Agent or the ABL
Claimholders or the Collateral Trustee, the Secured Debt Representatives or the
Secured Debt Claimholders, as the case may be, under this Agreement.

8.12. Headings. Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Agreement and will in no
way modify or restrict any of the terms or provisions hereof.

8.13. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile transmission or electronic transmission (in pdf format) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other document or instrument, as applicable.

8.14. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

8.15. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the Collateral Trustee, the Secured Debt Representatives, the ABL
Claimholders and the Secured Debt Claimholders. Nothing in this Agreement shall
impair, as between the Company and the other Grantors and the ABL Agent and the
ABL Claimholders, or as between the Company and the other Grantors and the
Collateral Trustee, the Secured Debt Representatives and the Secured Debt
Claimholders the obligations of the Company and the other Grantors to pay
principal, interest, fees and other amounts as provided in the ABL Loan
Documents and the Secured Debt Documents, respectively.

8.16. Provisions Solely to Define Relative Rights. The provisions of this
Agreement are solely for the purpose of defining the relative rights of the ABL
Agent and the ABL Claimholders on the one hand and the Collateral Trustee, the
Secured Debt Representatives and the Secured Debt Claimholders on the other
hand. None of the Company, any other Grantor or any other creditor thereof shall
have any rights hereunder and neither the Company nor any Grantor may rely on
the terms hereof. Nothing in this Agreement is intended to or shall impair the
obligations of the Company or any other Grantor, which are absolute and
unconditional, to pay the ABL Obligations and the Secured Obligations as and
when the same shall become due and payable in accordance with their terms.

8.17. Marshalling of Assets. The Collateral Trustee, the Secured Debt
Representatives and the Secured Debt Claimholders hereby each waives any and all
rights to have the ABL Collateral, or any part thereof, marshaled upon any
foreclosure or other enforcement of the ABL Agent’s or the Collateral Trustee’s
Liens. The ABL Agent and each ABL Claimholder hereby waive any and all rights to
have the Shared Collateral, or any part thereof, marshaled upon any foreclosure
or other enforcement of the Collateral Trustee’s or the ABL Agent’s Liens.

8.18. Patriot Act. The parties hereto acknowledge that in accordance with
Section 326 of the USA Patriot Act the Collateral Trustee and the ABL Agent,
like all financial institutions, are required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with Deutsche Bank Trust Company Americas or
the ABL Agent, as the case may be. The parties to this Agreement agree that they
will provide the Collateral Trustee and the ABL Agent, as the case may be, with
such information as it may request in order for the Collateral Trustee and the
ABL Agent, as the case may be, to satisfy the requirements of the USA Patriot
Act.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

ABL Agent

[      ]
as ABL Agent, and as authorized representative of the ABL Claimholders



      By:

Name:
Title:

Notice Address:

[      ]
[      ]
[      ]
[      ]
Attention: [      ]

1

Collateral Trustee

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee and as authorized
representative of the Secured Debt Representatives and Secured Debt Claimholders

By: DEUTSCHE BANK NATIONAL TRUST COMPANY



      By:

Name:
Title:



      By:

Name:
Title:

Notice Address:

Deutsche Bank Trust Company Americas


Trust & Securities Services
60 Wall Street, MS NYC60-2710
New York, New York 10005
Attn: Corporates Team Deal Manager — Unisys
Telephone: 908-608-3191
Telecopier: 732-578-4635

With a copy to:

Deutsche Bank Trust Company Americas
c/o Deutsche Bank National Trust Company
Trust & Securities Services
25 DeForest Avenue, MS SUM01-0105
Summit, New Jersey 07901
Attn: Corporates Team Deal Manager — Ameristar
Telephone: 908-608-3191
Facsimile: 732-578-4635

2

Acknowledged and Agreed to by:

Company

UNISYS CORPORATION



    By:

Name:
Title:

Notice Address:
[      ]
[      ]
[      ]

Guarantors

[      ]



    By:

Name:
Title:

Notice Address:
[      ]
[      ]
[      ]

EXHIBIT A
FORM OF INTERCREDITOR AGREEMENT JOINDER

The undersigned,       , a       , hereby agrees to become party as [a Grantor]
[ABL Agent] [ABL Claimholder] [Collateral Trustee] [Secured Debt Representative]
under the Intercreditor Agreement dated as of [      ] (the “Intercreditor
Agreement”) among Unisys Corporation, a Delaware corporation, the Guarantors
from time to time party thereto, [      ], in its capacity as collateral agent
for the ABL Lenders, Deutsche Bank Trust Company Americas, a banking corporation
duly organized under the laws of the State of New York, in its capacity as
collateral trustee for (i) the First Lien Trustee for the First Lien Noteholders
and the First Lien Noteholders, (ii) the Second Lien Trustee for the Second Lien
Noteholders and the First Lien Noteholders and (iii) any future ABL Claimholder
or Secured Debt Representative, as amended, supplemented, amended and restated
or otherwise modified and in effect from time to time, for all purposes thereof
on the terms set forth therein, and to be bound by the terms of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof. The provisions of
Article VIII of the Intercreditor Agreement will apply with like effect to this
Joinder. Terms used in this Intercreditor Agreement Joinder but not defined
herein shall have the meanings given to such terms in the Intercreditor
Agreement.

3

IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
Joinder to be executed by their respective officers or representatives as of
      , 20      .

[      ]



      By:

Name:
Title:

Acknowledged and Agreed to by:

ABL Agent

[      ],
as ABL Agent, and as authorized representative of the ABL Claimholders



    By:

Name:
Title:

Collateral Trustee

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Trustee and as authorized
representative of the Secured Debt Representatives and Secured Debt Claimholders

By: DEUTSCHE BANK NATIONAL TRUST COMPANY



    By:

Name:
Title:



    By:

Name:
Title:

EXHIBIT E
to Collateral Trust Agreement

FORM OF MORTGAGE
FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT
OF RENTS AND LEASES AND FIXTURE FILING
BY AND FROM
UNISYS CORPORATION
“MORTGAGOR”
TO
DEUTSCHE BANK TRUST COMPANY AMERICAS,
AS COLLATERAL TRUSTEE,
“MORTGAGEE”
DATED AS OF ___________ __, 2009
LOCATION: 41100 PLYMOUTH ROAD
TOWNSHIP: PLYMOUTH TOWNSHIP
COUNTY: WAYNE
STATE: MICHIGAN

PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:

Latham & Watkins LLP
885 Third Avenue
New York, New York 10022

Attention: Andrew Fishkoff, Esq.FIRST LIEN MORTGAGE, SECURITY AGREEMENT,
ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING

This FIRST LIEN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING, is dated as of             , 2009 (as it may be amended,
supplemented or otherwise modified from time to time, this “Mortgage”), by and
from UNISYS CORPORATION, a Delaware corporation, with an address at Unisys Way,
Blue Bell, Pennsylvania 19424 (“Mortgagor”) to DEUTSCHE BANK TRUST COMPANY
AMERICAS, a banking corporation duly organized under the laws of the State of
New York, with an address at 60 Wall Street, MS-NYC60-2710, New York, New York
10005, as Collateral Trustee (as defined below) for the benefit of the Secured
Parties (as defined below) (in such capacity, together with its successors and
assigns, “Mortgagee”).

RECITALS:

WHEREAS, reference is made to that certain Indenture, dated as of July 31, 2009
(as it may be amended, supplemented or otherwise modified from time to time, the
“Indenture”), entered into by and among Mortgagor, the Guarantors party thereto
from time to time, and Deutsche Bank Trust Company Americas, in its capacity as
trustee (together with its permitted successors in such capacity, “First Lien
Trustee”);

WHEREAS, reference is made to that certain Collateral Trust Agreement, dated as
of July 31, 2009 (as it may be amended, supplemented or otherwise modified from
time to time, the “Collateral Trust Agreement”), entered into by and among
Mortgagor, the Guarantors party thereto from time to time, First Lien Trustee,
Deutsche Bank Trust Company Americas, in its capacity as Second Lien Trustee,
the other Secured Debt Representatives party thereto from time to time, and
Deutsche Bank Trust Company Americas, in its capacity as collateral trustee
(together with its permitted successors in such capacity, “Collateral Trustee”);

WHEREAS, Mortgagor has issued 123/4 % Senior Secured Notes due 2014 (together
with any additional notes issued under the Indenture, the “Notes”) in an
aggregate principal amount of $384,962,000 pursuant to the Indenture;

WHEREAS, pursuant to the Collateral Trust Agreement, Mortgagee will hold certain
Liens on behalf of the Secured Parties (as defined below), including the Lien
granted pursuant to this Mortgage, as security for the Priority Lien
Obligations;

WHEREAS, as an inducement to the advancement of the Priority Lien Debt and other
accommodations by the Secured Parties under the Collateral Trust Agreement, the
Indenture and the Priority Lien Documents, Mortgagor has agreed, subject to the
terms and conditions hereof, the Collateral Trust Agreement and the Priority
Lien Documents, to mortgage its interests in the Mortgaged Property (as defined
below) for the benefit of the holders of Priority Lien Obligations and each
Priority Lien Representative (collectively, the “Secured Parties”); and

WHEREAS, Mortgagor acknowledges that it will derive substantial direct benefit
from the advancement of the Priority Lien Debt and other accommodations by the
Secured Parties as set forth in the Collateral Trust Agreement and the Priority
Lien Documents.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Mortgagee and Mortgagor agree as follows:

SECTION 1 DEFINITIONS

1.1 Definitions. All capitalized terms used herein (including the preamble and
recitals hereto) and not otherwise defined herein shall have the meanings
ascribed thereto in the Collateral Trust Agreement. The incorporation by
reference of terms defined in the Collateral Trust Agreement shall survive any
termination of the Collateral Trust Agreement until this Agreement is terminated
as provided by the terms herein. In addition, as used herein, the following
terms shall have the following meanings:

“Mortgaged Property” means all of the following, but expressly excludes any
Excluded Assets: (i) the real property described in Exhibit A attached hereto
and made a part hereof, together with any greater or additional estate therein
as hereafter may be acquired by Mortgagor (the “Land”); (ii) all of Mortgagor’s
right, title and interest in and to all improvements now owned or hereafter
acquired by Mortgagor, now or at any time situated, placed or constructed upon
the Land subject to the Permitted Liens (the “Improvements”; the Land and
Improvements are collectively referred to as the “Premises”); (iii) all
equipment, apparatus now owned or hereafter acquired by Mortgagor and now or
hereafter attached to or installed in any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements (the “Fixtures”); (iv) all
right, title and interest of Mortgagor in and to all goods, accounts, general
intangibles, instruments, documents, chattel paper and all other personal
property of any kind or character, including such items of personal property as
defined in the UCC (defined below), now owned or hereafter acquired by Mortgagor
and now or hereafter affixed to, placed upon, used in connection with, arising
from or otherwise related to the Premises (the “Personalty”); (v) to the extent
not prohibited under the applicable instrument, all of Mortgagor’s right, title
and interest in and to all reserves, escrows or impounds required under the
Collateral Trust Agreement and any Priority Lien Document and all deposit
accounts maintained by Mortgagor with respect to the Mortgaged Property (the
“Deposit Accounts”); (vi) all leases, licenses, concessions, occupancy
agreements or other agreements (written or oral, now or at any time in effect)
which grant to any Person (other than Mortgagor) a possessory interest in, or
the right to use, all or any part of the Mortgaged Property, together with all
related security and other deposits subject to depositors rights and
requirements of law (the “Leases”); (vii) all of the rents, revenues, royalties,
income, proceeds, profits, security and other types of deposits subject to
depositors rights and requirements of law, and other benefits paid or payable by
parties to the Leases for using, leasing, licensing, possessing, operating from,
residing in, selling or otherwise enjoying the Mortgaged Property (the “Rents”),
(viii) to the extent mortgageable or assignable, all of Mortgagor’s right, title
and interest in and to other agreements, such as construction contracts,
architects’ agreements, engineers’ contracts, utility contracts, maintenance
agreements, management agreements, service contracts, listing agreements,
guaranties, warranties, permits, licenses, certificates and entitlements in any
way relating to the construction, use, occupancy, operation, maintenance,
enjoyment or ownership of the Mortgaged Property (the “Property Agreements”);
(ix) to the extent mortgageable or assignable, all of Mortgagor’s right, title
and interest in and to rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing; (x) all property tax refunds payable to Mortgagor (the “Tax
Refunds”); (xi) all accessions, replacements and substitutions for any of the
foregoing and all proceeds thereof (the “Proceeds”); (xii) all insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor (the
“Insurance”); and (xiii) all of Mortgagor’s right, title and interest in and to
any awards, damages, remunerations, reimbursements, settlements or compensation
heretofore made or hereafter to be made by any governmental authority pertaining
to the Land, Improvements, Fixtures or Personalty (the “Condemnation Awards”).
As used in this Mortgage, the term “Mortgaged Property” shall mean all or, where
the context permits or requires, any portion of the above or any interest
therein.

“UCC” means the Uniform Commercial Code of New York or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than New York, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

1.2 Interpretation. References to “Sections” shall be to Sections of this
Mortgage unless otherwise specifically provided. Section headings in this
Mortgage are included herein for convenience of reference only and shall not
constitute a part of this Mortgage for any other purpose or be given any
substantive effect. The rules of construction set forth in the Collateral Trust
Agreement shall be applicable to this Mortgage mutatis mutandis.

SECTION 2 GRANT

To secure the full and timely payment of the Priority Lien Debt and the full
performance of the Priority Lien Obligations, Mortgagor MORTGAGES, GRANTS,
BARGAINS, ASSIGNS, SELLS and CONVEYS WITH POWER OF SALE (if available under
State law), to Mortgagee the Mortgaged Property, subject, however, to the
Permitted Encumbrances, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee,
and Mortgagor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee for so long as
any of the Priority Lien Debt remains unpaid or the Priority Lien Obligations
remain outstanding, upon the trust, terms and conditions contained herein.

SECTION 3 WARRANTIES, REPRESENTATIONS AND COVENANTS

3.1 Title. Mortgagor represents and warrants to Mortgagee that (a) except for
Permitted Liens and Liens approved by Mortgagee appearing in Schedule B to the
policy of title insurance being issued in connection with this Mortgage (the
“Permitted Encumbrances”), Mortgagor has valid, insurable title to the Mortgaged
Property, free and clear of all claims, liabilities, obligations, charges of any
kind or any Liens, (b) this Mortgage creates valid, enforceable Liens against
the Mortgaged Property subject to no Liens other than Permitted Encumbrances,
(c) the Mortgaged Property is in good operating order, condition and repair
(ordinary wear and tear excepted), (d) Mortgagor has not received any written
notice of, nor has any knowledge of, the occurrence or pendency or contemplation
of any casualty or condemnation affecting all or any portion of the Premises and
(e) Mortgagor is in actual possession of the Premises.

3.2 First Lien Status. For so long as the Priority Lien Debt and Priority Lien
Obligations remain outstanding, Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage and the other Priority Lien
Documents, subject to no Liens other than Permitted Encumbrances, to the extent
related to the Mortgaged Property. If any Lien other than a Permitted
Encumbrance is asserted against the Mortgaged Property, Mortgagor shall
promptly, and at its expense, pay the underlying claim in full or take such
other action so as to cause it to be released.

3.3 Payment and Performance. Mortgagor shall pay the Priority Lien Debt when due
under the Priority Lien Documents and shall perform the Priority Lien
Obligations in full when they are required to be performed as required under the
Priority Lien Documents.

3.4 Replacement of Fixtures. Except as otherwise permitted in the Collateral
Trust Agreement and the Priority Lien Documents, Mortgagor shall not, without
the prior written consent of Mortgagee, permit any of the Fixtures to be removed
at any time from the Land or Improvements, unless the removed item is removed
temporarily for maintenance and repair or, if removed permanently, is obsolete
and is replaced by an article of equal or better suitability and value, owned by
Mortgagor subject to the liens and security interests of this Mortgage and the
other Priority Lien Documents, and free and clear of any other lien or security
interest except such as may be permitted under the Collateral Trust Agreement,
any Priority Lien Document or first approved in writing by Mortgagee.

3.5 Inspection. Mortgagor shall permit Mortgagee, and Mortgagee’s agents,
representatives and employees, upon reasonable prior notice to Mortgagor, to
inspect the Mortgaged Property and all books and records of Mortgagor located
thereon during regular business hours.

3.6 Covenants Running with the Land. For so long as the Priority Lien Debt and
Priority Lien Obligations remain outstanding or until the Lien of this Mortgage
is released pursuant to Section 9 hereof: all of the obligations of Mortgagor
(including the Priority Lien Obligations) contained in this Mortgage are
intended by Mortgagor and Mortgagee to be, and shall be construed as, covenants
running with the Mortgaged Property; as used herein, “Mortgagor” shall refer to
the party named in the first paragraph of this Mortgage and to any subsequent
owner of all or any portion of the Mortgaged Property; all Persons who may have
or acquire an interest in the Mortgaged Property shall be deemed to have notice
of, and be bound by, the terms of the Priority Lien Documents; however, no such
party shall be entitled to any rights thereunder without the prior written
consent of Mortgagee; and all of the covenants of Mortgagor in any Priority Lien
Document to which it is a party are incorporated herein by reference and,
together with covenants in this Section, shall be covenants running with the
land.

3.7 Condemnation Awards and Insurance Proceeds. Except as otherwise stated in
the Collateral Trust Agreement or any Priority Lien Document, Mortgagor assigns
all awards and compensation to which it is entitled for any condemnation or
other taking, or any purchase in lieu thereof, to Mortgagee and authorizes
Mortgagee to collect and receive such awards and compensation and to give proper
receipts and acquittances therefor, subject to the terms of the Collateral Trust
Agreement and the Priority Lien Documents. Except as otherwise stated in the
Collateral Trust Agreement or any Priority Lien Document, Mortgagor assigns to
Mortgagee all proceeds of any insurance policies insuring against loss or damage
to the Mortgaged Property, subject to the terms of the Collateral Trust
Agreement and the Priority Lien Documents. Mortgagor authorizes Mortgagee to
collect and receive such proceeds and authorizes and directs the issuer of each
of such insurance policies to make payment for all such losses directly to
Mortgagee, instead of to Mortgagor and Mortgagee jointly.

3.8 Intentionally Deleted.

3.9 Mortgage Tax. Mortgagor shall (i) pay when due any tax imposed upon it or
upon Mortgagee pursuant to the tax law of the state in which the Mortgaged
Property is located in connection with the execution, delivery and recordation
of this Mortgage and any of the other Priority Lien Documents, and (ii) prepare,
execute and file any form required to be prepared, executed and filed in
connection therewith.

3.10 Reduction Of Secured Amount. In the event that the amount secured by the
Mortgage is less than the Priority Lien Obligations, then the amount secured
shall be reduced only by the last and final sums that Mortgagor repays with
respect to the Priority Lien Obligations and shall not be reduced by any
intervening repayments of the Priority Lien Obligations unless arising from the
Mortgaged Property. So long as the balance of the Priority Lien Obligations
exceeds the amount secured, any payments of the Priority Lien Obligations shall
not be deemed to be applied against, or to reduce, the portion of the Priority
Lien Obligations secured by this Mortgage. Such payments shall instead be deemed
to reduce only such portions of the Priority Lien Obligations as are secured by
other collateral located outside of the state in which the Mortgaged Property is
located or as are unsecured.

3.11 Prohibited Transfers. Any sale, lease or conveyance of all or any part of
the Mortgaged Property shall be in accordance with the terms of the Collateral
Trust Agreement and the Priority Lien Documents.

SECTION 4 DEFAULT AND FORECLOSURE

4.1 Remedies. If a Secured Debt Default has occurred and is continuing,
Mortgagee may, in addition to all rights and remedies permitted pursuant to the
Collateral Trust Agreement and the Priority Lien Documents, to the extent
permitted by applicable law and subject to the Collateral Trust Agreement, at
Mortgagee’s election, exercise any or all of the following rights, remedies and
recourses: (a) to the extent provided in, and in accordance with, the Collateral
Trust Agreement, declare the Priority Lien Obligations to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable; (b) enter the Mortgaged Property and
take exclusive possession thereof and of all books, records and accounts
relating thereto or located thereon. If Mortgagor remains in possession of the
Mortgaged Property after a Secured Debt Default has occurred and is continuing
and without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies permitted by applicable law to (i) dispossess Mortgagor; (ii) hold,
lease, develop, manage, operate or otherwise use the Mortgaged Property upon
such terms and conditions as Mortgagee may deem reasonable under the
circumstances (making such repairs, alterations, additions and improvements and
taking other actions, from time to time, as Mortgagee deems necessary or
desirable), and apply all Rents and other amounts collected by Mortgagee in
connection therewith in accordance with the provisions hereof; or
(iii) institute proceedings for the complete foreclosure of this Mortgage,
either by judicial action or by power of sale, in which case the Mortgaged
Property may be sold for cash or credit in one or more parcels. With respect to
any notices required or permitted under the UCC, Mortgagor agrees that ten
(10) days’ prior written notice shall be deemed commercially reasonable. At any
such sale by virtue of any judicial proceedings, power of sale, or any other
legal right, remedy or recourse, the title to and right of possession of any
such property shall pass to the purchaser thereof, and to the fullest extent
permitted by law, Mortgagor shall be completely and irrevocably divested of all
of its right, title, interest, claim, equity, equity of redemption, and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against Mortgagor, and
against all other Persons claiming or to claim the property sold or any part
thereof, by, through or under Mortgagor. Mortgagee or any of the Secured Parties
may be a purchaser at such sale and if Mortgagee is the highest bidder,
Mortgagee shall credit the portion of the purchase price that would be
distributed to Mortgagee against the Priority Lien Obligations in lieu of paying
cash. In the event this Mortgage is foreclosed by judicial action or
appraisement of the Mortgaged Property is waived, Mortgagee may make application
to a court of competent jurisdiction for, and obtain from such court as a matter
of strict right and without notice to Mortgagor or regard to the adequacy of the
Mortgaged Property for the repayment of the Priority Lien Obligations, the
appointment of a receiver of the Mortgaged Property, and Mortgagor irrevocably
consents to such appointment. Any such receiver shall have all the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions hereof. Mortgagee may further exercise all other rights, remedies and
recourses granted under the Priority Lien Documents or otherwise available at
law or in equity.

4.2 Separate Sales. The Mortgaged Property may be sold in one or more parcels
and in such manner and order as Mortgagee in its sole discretion may elect; the
right of sale arising out of any Secured Debt Default shall not be exhausted by
any one or more sales.

4.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall have all
rights, remedies and recourses granted in this Mortgage, the Priority Lien
Documents and available at law or equity (including the UCC), which rights
(a) shall be cumulated and concurrent, (b) may be pursued separately,
successively or concurrently against Mortgagor or others obligated under the
Priority Lien Documents, or against the Mortgaged Property, or against any one
or more of them, at the sole discretion of Mortgagee, (c) may be exercised as
often as occasion therefor shall arise, and the exercise or failure to exercise
any of them shall not be construed as a waiver or release thereof or of any
other right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Priority Lien Documents or otherwise at law or equity
shall be deemed to cure any Secured Debt Default.

4.4 Release of and Resort to Collateral. Subject to the Collateral Trust
Agreement, Mortgagee may release, regardless of consideration and without the
necessity for any notice to or consent by the holder of any subordinate lien on
the Mortgaged Property, any part of the Mortgaged Property without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the lien
or security interest created in or evidenced by the Priority Lien Documents or
their status as a Lien subject to no Liens other than Permitted Liens on the
Mortgaged Property. For payment of the Priority Lien Obligations, Mortgagee may
resort to any other security in such order and manner as Mortgagee may elect.

4.5 Waiver of Redemption, Notice and Marshalling of Assets. Except as may
otherwise be required under the Collateral Trust Agreement or the Priority Lien
Documents, and to the fullest extent permitted by law, Mortgagor hereby
irrevocably and unconditionally waives and releases (a) all benefit that might
accrue to Mortgagor by virtue of any present or future statute of limitations or
law or judicial decision exempting the Mortgaged Property from attachment, levy
or sale on execution or providing for any stay of execution, exemption from
civil process, redemption or extension of time for payment; (b) all notices of
any Secured Debt Default or of Mortgagee’s election to exercise or the actual
exercise of any right, remedy or recourse provided for under the Priority Lien
Documents; and (c) any right to a marshalling of assets or a sale in inverse
order of alienation. Mortgagor waives the statutory right of redemption and
equity of redemption.

4.6 Discontinuance of Proceedings. If Mortgagee shall have proceeded to invoke
any right, remedy or recourse permitted under the Priority Lien Documents and
shall thereafter elect to discontinue or abandon it for any reason, Mortgagee
shall have the unqualified right to do so and, in such an event, Mortgagor and
Mortgagee shall be restored to their former positions with respect to the the
Priority Lien Obligations, the Priority Lien Documents, the Mortgaged Property
and otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Secured Debt Default which may
then exist or the right of Mortgagee thereafter to exercise any right, remedy or
recourse under this Mortgage or the Priority Lien Documents for such Secured
Debt Default.

4.7 Application of Proceeds. The proceeds of any sale of, and the Rents and
other amounts generated by the holding, leasing, management, operation or other
use of the Mortgaged Property, shall be applied by Mortgagee (or the receiver,
if one is appointed) in accordance with the terms of the Collateral Trust
Agreement and any applicable Priority Lien Document.

4.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or any part
thereof will divest all right, title and interest of Mortgagor in and to the
property sold. Subject to applicable law, any purchaser at a foreclosure sale
will receive immediate possession of the property purchased. If Mortgagor
retains possession of such property or any part thereof subsequent to such sale,
Mortgagor will be considered a tenant at sufferance of the purchaser, and will,
if Mortgagor remains in possession after demand to remove, be subject to
eviction and removal, forcible or otherwise, with or without process of law.

4.9 Additional Advances and Disbursements; Costs of Enforcement. If any Secured
Debt Default exists, Mortgagee shall have the right, but not the obligation, to
cure such Secured Debt Default in the name and on behalf of Mortgagor in
accordance with the Collateral Trust Agreement and the Priority Lien Documents.
All sums advanced and expenses incurred at any time by Mortgagee under this
Section, or otherwise under this Mortgage or any of the other Priority Lien
Documents or applicable law, shall bear interest from the date that such sum is
advanced or expense incurred if not repaid within five (5) days after demand
therefor, to and including the date of reimbursement, computed at the rate or
rates at which interest is then computed on the Priority Lien Obligations, and
all such sums, together with interest thereon, shall be secured by this
Mortgage. Mortgagor shall pay all expenses (including reasonable attorneys’ fees
and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Priority Lien Documents, or the enforcement, compromise
or settlement of the Priority Lien Obligations or any claim under this Mortgage
and the other Priority Lien Documents, and for the curing thereof, or for
defending or asserting the rights and claims of Mortgagee in respect thereof, by
litigation or otherwise.

4.10 No Mortgagee in Possession. Neither the enforcement of any of the remedies
under this Section, the assignment of the Rents and Leases under Section 5, the
security interests under Section 6, nor any other remedies afforded to Mortgagee
under the Priority Lien Documents, at law or in equity shall cause Mortgagee or
any Secured Party to be deemed or construed to be a mortgagee in possession of
the Mortgaged Property, to obligate Mortgagee or any Secured Party to lease the
Mortgaged Property or attempt to do so, or to take any action, incur any
expense, or perform or discharge any obligation, duty or liability whatsoever
under any of the Leases or otherwise.

SECTION 5 ASSIGNMENT OF RENTS AND LEASES

5.1 Assignment. In furtherance of and in addition to the assignment made by
Mortgagor herein, Mortgagor hereby absolutely and unconditionally assigns,
sells, transfers and conveys to Mortgagee all of its right, title and interest
in and to all Leases, whether now existing or hereafter entered into, and all of
its right, title and interest in and to all Rents. This assignment is an
absolute assignment and not an assignment for additional security only. So long
as no Secured Debt Default shall have occurred and be continuing, Mortgagor
shall have a revocable license from Mortgagee to exercise all rights extended to
the landlord under the Leases, including the right to receive and collect all
Rents and to hold the Rents in trust for use in the payment and performance of
the Priority Lien Obligations and to otherwise use the same. The foregoing
license is granted subject to the conditional limitation that no Secured Debt
Default shall have occurred and be continuing. Upon the occurrence and during
the continuance of a Secured Debt Default, whether or not legal proceedings have
commenced, and without regard to waste, adequacy of security for the Priority
Lien Obligations or solvency of Mortgagor, the license herein granted shall
automatically expire and terminate, without notice by Mortgagee (any such notice
being hereby expressly waived by Mortgagor).

5.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee has taken
all reasonable actions necessary to obtain, and that upon recordation of this
Mortgage, Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, present assignment of the Rents arising out of the
Leases and all security for such Leases and in the case of security deposits,
rights of depositors and requirements of law, in each case, subject to no Liens
other than Permitted Liens. Mortgagor acknowledges and agrees that upon
recordation of this Mortgage, Mortgagee’s interest in the Rents shall be deemed
to be fully perfected, “choate” and enforced as to Mortgagor and all third
parties, including, without limitation, any subsequently appointed trustee in
any case under Title 11 of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, obtaining the appointment of a
receiver or taking any other affirmative action.

5.3 Bankruptcy Provisions. Without limitation of the absolute nature of the
assignment of the Rents hereunder, Mortgagor and Mortgagee agree that (a) this
Mortgage shall constitute a “security agreement” for purposes of Section 552(b)
of the Bankruptcy Code, (b) the security interest created by this Mortgage
extends to property of Mortgagor acquired before the commencement of a case in
bankruptcy and to all amounts paid as Rents, and (c) such security interest
shall extend to all Rents acquired by the estate after the commencement of any
case in bankruptcy.

SECTION 6 SECURITY AGREEMENT

6.1 Security Interest. This Mortgage constitutes a “security agreement” on
personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards.
To this end, Mortgagor grants to Mortgagee a security interest in the
Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance, Condemnation Awards and all other Mortgaged
Property which is personal property to secure the payment and performance of the
Priority Lien Obligations subject to no Liens other than Permitted Liens, and
agrees that Mortgagee shall have all the rights and remedies of a secured party
under the UCC with respect to such property. Any notice of sale, disposition or
other intended action by Mortgagee with respect to the Personalty, Fixtures,
Leases, Rents, Deposit Accounts, Property Agreements, Tax Refunds, Proceeds,
Insurance and Condemnation Awards sent to Mortgagor at least ten (10) days prior
to any action under the UCC shall constitute reasonable notice to Mortgagor.

6.2 Financing Statements. Mortgagor shall execute, in form and substance
satisfactory to Mortgagee, such financing statements and such further assurances
as Mortgagee may, from time to time, reasonably consider necessary to create,
perfect and preserve Mortgagee’s security interest hereunder and Mortgagor, upon
request by Mortgagee, shall cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest. Mortgagor’s chief executive
office is as set forth in the Collateral Trust Agreement.

6.3 Fixture Filing. This Mortgage shall also constitute a “fixture filing” for
the purposes of the UCC against all of the Mortgaged Property which is or is to
become fixtures. Information concerning the security interest herein granted may
be obtained at the addresses of Debtor (Mortgagor) and Secured Party (Mortgagee)
as set forth in the first paragraph of this Mortgage.

SECTION 7 ATTORNEY-IN-FACT

Mortgagor hereby irrevocably appoints Mortgagee and its successors and assigns,
as its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, (a) to execute and/or record any notices of completion,
cessation of labor or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten
(10) days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Deposit Accounts, Fixtures,
Personalty, Property Agreements, Tax Refunds, Proceeds, Insurance and
Condemnation Awards in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) while any Secured Debt Default exists, to perform any
obligation of Mortgagor hereunder; provided, (i) Mortgagee shall not under any
circumstances be obligated to perform any obligation of Mortgagor; (ii) any sums
advanced by Mortgagee in such performance shall be added to and included in the
Priority Lien Obligations and shall bear interest at the rate or rates at which
interest is then computed on the Priority Lien Obligations provided that from
the date incurred said advance is not repaid within five (5) days demand
therefor; (iii) Mortgagee as such attorney-in-fact shall only be accountable for
such funds as are actually received by Mortgagee; and (iv) Mortgagee shall not
be liable to Mortgagor or any other person or entity for any failure to take any
action which it is empowered to take under this Section.

SECTION 8 MORTGAGEE AS AGENT

Mortgagee has been appointed to act as Mortgagee hereunder by the Secured
Parties pursuant to the Collateral Trust Agreement and by their acceptance of
the benefits hereof. Mortgagee shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including
the release or substitution of Mortgaged Property), solely in accordance with
this Mortgage, the Collateral Trust Agreement and the Priority Lien Documents.
In furtherance of the foregoing provisions of this Section, each Secured Party,
by its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Mortgaged Property, it being understood
and agreed by such Secured Party that all rights and remedies hereunder may be
exercised solely by Mortgagee for the benefit of the Secured Parties in
accordance with the terms of this Section. Mortgagee shall at all times be the
same Person that is Collateral Trustee under the Collateral Trust Agreement.
Written notice of resignation by Collateral Trustee pursuant to terms of the
Collateral Trust Agreement shall also constitute notice of resignation as
Mortgagee under this Mortgage; removal of Collateral Trustee pursuant to the
terms of the Collateral Trust Agreement shall also constitute removal as
Mortgagee under this Mortgage; and appointment of a successor Collateral Trustee
pursuant to the terms of the Collateral Trust Agreement shall also constitute
appointment of a successor Mortgagee under this Mortgage. Upon the acceptance of
any appointment as Collateral Trustee under the terms of the Collateral Trust
Agreement by a successor Collateral Trustee, that successor Collateral Trustee
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Mortgagee under this Mortgage,
and the retiring or removed Mortgagee under this Mortgage shall promptly
(i) transfer to such successor Mortgagee all sums, securities and other items of
Mortgaged Property held hereunder, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Mortgagee under this Mortgage, and (ii) execute and deliver to such
successor Mortgagee such amendments to financing statements, and take such other
actions, as may be necessary or appropriate in connection with the assignment to
such successor Mortgagee of the security interests created hereunder, whereupon
such retiring or removed Mortgagee shall be discharged from its duties and
obligations under this Mortgage thereafter accruing. After any retiring or
removed Collateral Trustee’s resignation or removal hereunder as Mortgagee, the
provisions of this Mortgage shall continue to enure to its benefit as to any
actions taken or omitted to be taken by it under this Mortgage while it was
Mortgagee hereunder.

SECTION 9 TERMINATION AND RELEASE.

Upon payment and performance in full of the Priority Lien Obligations or as
otherwise provided under the Collateral Trust Agreement and the Priority Lien
Documents, subject to and in accordance with the terms and provisions of the
Collateral Trust Agreement and the Priority Lien Documents, Mortgagee, at
Mortgagor’s expense, shall release the liens and security interests created by
this Mortgage or reconvey the Mortgaged Property to Mortgagor.

SECTION 10 LOCAL LAW PROVISIONS

      [to be provided, if any, by local counsel or title company]

SECTION 11
  MULTI-SITE REAL ESTATE TRANSACTIONS.

Mortgagor acknowledges that this Mortgage is one of a number of Mortgages and
other security documents (“Other Mortgages”) that secure the Priority Lien
Obligations. Mortgagor agrees that, subject to the terms of Section 9 hereof,
the lien of this Mortgage shall be absolute and unconditional and shall not in
any manner be affected or impaired by any acts or omissions whatsoever of
Mortgagee, and without limiting the generality of the foregoing, the lien hereof
shall not be impaired by any acceptance by Mortgagee of any security for or
guarantees of the Priority Lien Obligations, or by any failure, neglect or
omission on the part of Mortgagee to realize upon or protect any of the Priority
Lien Obligations or any collateral security therefor including the Other
Mortgages. Subject to the terms of Section 9 hereof, the lien of this Mortgage
shall not in any manner be impaired or affected by any release (except as to the
property released), sale, pledge, surrender, compromise, settlement, renewal,
extension, indulgence, alteration, changing, modification or disposition of any
of the Priority Lien Obligations or of any of the collateral security therefor,
including the Other Mortgages or any guarantee thereof, and, to the fullest
extent permitted by applicable law, Mortgagee may at its discretion foreclose,
exercise any power of sale, or exercise any other remedy available to it under
any or all of the Other Mortgages without first exercising or enforcing any of
its rights and remedies hereunder. Such exercise of Mortgagee’s rights and
remedies under any or all of the Other Mortgages shall not in any manner impair
the indebtedness hereby secured or the lien of this Mortgage and any exercise of
the rights and remedies of Mortgagee hereunder shall not impair the lien of any
of the Other Mortgages or any of Mortgagee’s rights and remedies thereunder. To
the fullest extent permitted by applicable law, Mortgagor specifically consents
and agrees that Mortgagee may exercise its rights and remedies hereunder and
under the Other Mortgages separately or concurrently and in any order that it
may deem appropriate and waives any right of subrogation.

SECTION 12 MISCELLANEOUS

12.1 Notices. Any notice required or permitted to be given under this Mortgage
shall be given in accordance with the notice provisions of the Collateral Trust
Agreement. No failure or delay on the part of Mortgagee in the exercise of any
power, right or privilege hereunder or under any other Priority Lien Document
shall impair such power, right or privilege or be construed to be a waiver of
any default or acquiescence therein, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other power, right or privilege. All rights and remedies existing under
this Mortgage and the other Priority Lien Documents are cumulative to, and not
exclusive of, any rights or remedies otherwise available. In case any provision
in or obligation under this Mortgage shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a Secured
Debt Default if such action is taken or condition exists. This Mortgage shall be
binding upon and inure to the benefit of Mortgagee and Mortgagor and their
respective successors and assigns. Except as permitted in the Collateral Trust
Agreement and the Priority Lien Documents, Mortgagor shall not, without the
prior written consent of Mortgagee, assign any rights, duties or obligations
hereunder. Upon payment and performance in full of the Priority Lien
Obligations, subject to and in accordance with the terms and provisions of the
Collateral Trust Agreement and the Priority Lien Documents, Mortgagee, at
Mortgagor’s expense, shall release the liens and security interests created by
this Mortgage or reconvey the Mortgaged Property to Mortgagor or, at the request
of Mortgagor, assign this Mortgage without recourse. This Mortgage, the
Collateral Trust Agreement and the Priority Lien Documents embody the entire
agreement and understanding between Mortgagee and Mortgagor and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Collateral Trust Agreement and the
Priority Lien Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

12.2 Governing Law. THE PROVISIONS OF THIS MORTGAGE REGARDING THE CREATION,
PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN GRANTED
SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE IN WHICH THE
MORTGAGED PROPERTY IS LOCATED. ALL OTHER PROVISIONS OF THIS MORTGAGE AND THE
RIGHTS AND OBLIGATIONS OF MORTGAGOR AND MORTGAGEE SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

12.3 Intentionally Deleted.

12.4 Time of Essence. Time is of the essence of this Mortgage.

12.5 WAIVER OF JURY TRIAL. MORTGAGOR AND MORTGAGEE EACH WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS MORTGAGE. ANY SUCH
DISPUTES SHALL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

12.6 Collateral Trust Agreement; ABL Intercreditor Agreement

(a) Notwithstanding anything herein to the contrary, the lien and security
interest granted to Mortgagee pursuant to this Mortgage and the exercise of any
right or remedy by Mortgagee hereunder are subject to the provisions of the
Collateral Trust Agreement. In the event of any conflict between the subject
matter provisions of the Collateral Trust Agreement and this Mortgage, such
provisions set forth in the Collateral Trust Agreement shall govern.

(b) No amendment or waiver of any provision of this Mortgage shall be effective
unless such amendment or waiver is made in compliance with the Collateral Trust
Agreement, to the extent provided for therein.

(c) Notwithstanding anything herein to the contrary, the lien and security
interest granted to Mortgagee pursuant to this Mortgage and the exercise of any
right or remedy by Mortgagee hereunder may be subject to the provisions of an
ABL Intercreditor Agreement. In the event of any conflict between the terms of
an ABL Intercreditor Agreement and this Mortgage, the terms of the ABL
Intercreditor Agreement shall govern and control.

12.7 Successors and Assigns. This Mortgage shall be binding upon and inure to
the benefit of Mortgagee and Mortgagor and their respective successors and
assigns. Mortgagor shall not, without the prior written consent of Mortgagee,
assign any rights, duties or obligations hereunder.

12.8 No Waiver. Any failure by Mortgagee to insist upon strict performance of
any of the terms, provisions or conditions of the Collateral Trust Agreement or
the Priority Lien Documents shall not be deemed to be a waiver of same, and
Mortgagee shall have the right at any time to insist upon strict performance of
all of such terms, provisions and conditions.

12.9 Subrogation. To the extent proceeds of the Priority Lien Obligations have
been used to extinguish, extend or renew any indebtedness against the Mortgaged
Property, then Mortgagee shall be subrogated to all of the rights, liens and
interests existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Mortgagee.

12.10 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to the
full extent that it may lawfully do so, that it will not at any time insist upon
or plead or in any way take advantage of any appraisement, valuation, stay,
marshalling of assets, extension, redemption or moratorium law now or hereafter
in force and effect so as to prevent or hinder the enforcement of the provisions
of this Mortgage or the indebtedness secured hereby, or any agreement between
Mortgagor and Mortgagee or any rights or remedies of Mortgagee.

12.11 Counterparts. This Mortgage is being executed in several counterparts, all
of which are identical, except that to facilitate recordation, if the Mortgaged
Property is situated offshore or in more than one county, descriptions of only
those portions of the Mortgaged Property located in the county in which a
particular counterpart is recorded shall be attached as Exhibit A thereto. Each
of such counterparts shall for all purposes be deemed to be an original and all
such counterparts shall together constitute but one and the same instrument.

[Remainder of page intentionally left blank]

4

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgment
hereto, effective as of the date first above written, caused this instrument to
be duly executed and delivered by authority duly given.

UNISYS CORPORATION, a Delaware corporation

By:      
Name:
Title:


5

[APPROPRIATE NOTARY BLOCK]

EXHIBIT A TO
MORTGAGE

Legal Description of Premises:EXHIBIT F
to Collateral Trust Agreement



  1.   The mortgagor under the Mortgage is authorized to do business and is in
good standing in the jurisdiction in which the Mortgaged Property is located.



  2.   The Mortgages have been duly authorized, executed and delivered by the
Company,



  3.   Except for filings which are necessary to perfect the security interests
granted under the Mortgages and such other filings, authorizations or approvals
as are specifically contemplated by the Mortgages, no authorizations or
approvals of, and no filings with, any governmental or regulatory authority or
agency of the United States or the state of      (the “State”) are necessary for
the execution, delivery or performance of the Mortgages by the Company.



  4.   The Mortgages constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.



  5.   The execution and delivery by the Company of the Mortgages and the
consummation of the transactions contemplated thereby do not conflict with or
violate any federal or State law, rule, regulation or ordinance applicable to
the Company.



  6.   The choice of law provisions contained in the Mortgages will be upheld
and enforced by the courts of the State and Federal courts sitting in and
applying the laws of the State.



  7.   The Mortgages to be recorded in the State are in form satisfactory for
recording. The recording of the Mortgages in the office of        for the County
of      , in the State and the filing and recording of the Mortgages as a
Fixture Filing, are the only recordings or filings necessary to publish notice
of and to establish of record the rights of the parties thereto and to perfect
the liens and security interests granted by the Company pursuant to the
Mortgages in the real property (including fixtures) covered thereby. The filing
of the Mortgages as a fixture filing complies in all respects with applicable
provisions of the Uniform Commercial Code as in effect in the State (the “UCC”)
and are in appropriate form for filing or recording and the description therein
of the real property (including fixtures) covered thereby is adequate to permit
the perfection of such security interests. Upon the execution and delivery of
such Mortgages, such liens and security interests shall be created and upon the
recording and filing of the Mortgages as aforesaid, such liens and security
interests shall be perfected. No documents or instruments other than those
referred to in this paragraph need be recorded, registered or filed in any
public office in the State in order to publish notice of the applicable Mortgage
or to perfect such liens and security interests or for the validity or
enforceability of any of the Mortgages or to permit Mortgagee to enforce its
rights thereunder in the courts of the State.



  8.   Except for       , no recording, filing, privilege or other tax must be
paid by either the Company or Mortgagee in connection with the execution,
delivery, recordation or enforcement of the Mortgages.



  9.   The Mortgages to be recorded in the State creates valid security
interests in favor of Mortgagee in the [Collateral] to the extent the UCC is
applicable thereto, as security for the payment or performance of the
[Priority/Junior] Lien Obligations (as defined in each such Mortgage).

6